Exhibit 10.1

 

CONFIDENTIAL TREATMENT HAS

BEEN REQUESTED BY DREAMWORKS

ANIMATION SKG, INC. WITH RESPECT TO THE

REDACTED PORTIONS OF THIS DOCUMENT.

 

EXECUTION COPY

 

DISTRIBUTION AGREEMENT

 

among

 

DREAMWORKS ANIMATION SKG, INC.

 

PARAMOUNT PICTURES CORPORATION

 

VIACOM OVERSEAS HOLDINGS C.V.

 

and

 

DREAMWORKS L.L.C.

 

dated as of January 31, 2006



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

Section 1.

  

Definitions and Usage; Signing Bonus

   2

Section 2.

  

Grant of Rights; Period of Distribution; Termination of Prior Distribution
Arrangements

   24

Section 3.

  

Development, Production, Acquisition, Payment Obligations and Delivery

   26

Section 4.

  

Distribution

   30

Section 5.

  

Distribution Expenses — Approvals and Controls

   52

Section 6.

  

Distribution Expenses Accounting

   54

Section 7.

  

Distribution Fees

   55

Section 8.

  

Gross Receipts

   56

Section 9.

  

Representations, Warranties and Agreements

   73

Section 10.

  

Indemnity

   75

Section 11.

  

Default; Remedies and Termination

   77

Section 12.

  

Operational Mechanics

   82

Section 13.

  

Copyright

   82

Section 14.

  

Ownership

   83

Section 15.

  

Inventory of Materials

   83

Section 16.

  

Force Majeure

   84

Section 17.

  

Assignment

   84

Section 18.

  

Standard of Care

   85

Section 19.

  

Distribution Credit

   85

Section 20.

  

Other Activities

   86

Section 21.

  

Exercise of Discretion

   86

Section 22.

  

No Partnership or Third Party Benefit

   87

Section 23.

  

Integration/Formalities

   87

Section 24.

  

Dispute Resolution

   87

Section 25.

  

Severability of Provisions

   88

Section 26.

  

Waiver

   88

Section 27.

  

Governing Law

   89

Section 28.

  

Confidentiality

   89

Section 29.

  

Notice of Representatives

   90

 

(i)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 30.

  

Paragraph Headings

   90

Section 31.

  

Intellectual Property License

   90

Section 32.

  

Disclosure, Compliance and Reporting Obligations

   90

Section 33.

  

Notices

   92

Section 34.

  

Counterparts

   93

Section 35.

  

Licensee Affiliates

   93

Section 36.

  

Guaranty

   94

 

(ii)



--------------------------------------------------------------------------------

DISTRIBUTION AGREEMENT dated as of January 31, 2006 (this “Agreement”), by and
among DreamWorks Animation SKG, Inc. (“DWA”), on the one hand, Paramount
Pictures Corporation (“Paramount”), DreamWorks L.L.C. (“DWS”) and Viacom
Overseas Holdings C.V. (“VOH”) on the other hand;

 

WHEREAS DWA is principally devoted to developing, producing and acquiring
feature-length theatrical animated motion pictures and other animated
productions;

 

WHEREAS Paramount, VOH and DWS are each engaged, inter alia, in the business of
distributing feature length theatrical motion pictures and other productions in
all media;

 

WHEREAS DWA and DWS entered into that certain Distribution Agreement dated as of
October 7, 2004 with respect to the distribution and exploitation by DWS in
certain media throughout the world of motion pictures produced by DWA (the
“Prior Agreement”);

 

WHEREAS Paramount has entered into that certain purchase agreement dated
December 9, 2005 to acquire the equity interests in DWS specified therein (the
“Purchase Agreement”);

 

WHEREAS Paramount, DWA and DWS entered into that certain Distribution Agreement
dated as of December 9, 2005 (the “Prior PPC Agreement”);

 

WHEREAS Paramount, DWS and DWA have agreed to terminate the Prior PPC Agreement
effective as of the date hereof;

 

WHEREAS in connection with the consummation of the transactions contemplated by
the Purchase Agreement, DWS and DWA have agreed to terminate the Prior Agreement
as of the Effective Date;

 

WHEREAS DWA desires to grant to Paramount and DWS a license to distribute and
exploit Licensed Pictures (as defined hereunder) in the Domestic Territory, and
Paramount and DWS desire to enter into such license on the terms and conditions
contained herein;

 

WHEREAS DWA desires to grant to VOH and DWS a license to distribute and exploit
Licensed Pictures in the International Territory, and VOH and DWS desire to
enter into such license on the terms and conditions contained herein;

 

WHEREAS on the date hereof DreamWorks Animation Home Entertainment, L.L.C. (“DWA
Home Video”) desires to engage Paramount Home Entertainment, Inc. (“Paramount
Home Entertainment”) and VOH to provide certain fulfillment services to DWA Home
Video in furtherance of DWA Home Video’s distribution of Video Devices (as
defined below), and Paramount and VOH desire to provide such services on the
terms and conditions contained herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, DWA, DWS, VOH and Paramount hereby agree as follows:

 

Section 1. Definitions and Usage; Signing Bonus

 

1.1 Definitions:

 

Affiliate of Any Person shall mean any other Person controlling, controlled by
or under common control with such Person. Post-Effective Date, DWS shall be
deemed an Affiliate of Paramount and VOH. For the purposes of this Agreement,
National Amusements, Inc., NAIRI, Inc., CBS Corporation and each direct or
indirect subsidiary of CBS Corporation shall not be considered Affiliates of
Paramount or VOH. For the avoidance of doubt, Paramount and VOH shall be deemed
Affiliates of one another.

 

Animated Motion Picture(s) shall mean any Motion Picture that is created
predominantly by one or more non-live action production methods (e.g.,
hand-drawn animation [such as Prince of Egypt], CGI [such as Shrek], stop-motion
[such as Chicken Run] and/or motion capture [such as Polar Express]) (each, an
“Animation Method”). However, a Motion Picture shall not be deemed to be an
Animated Motion Picture if digital Animation Method(s) are used, in whole or in
part, to create photorealistic characters that interact with live-action
characters in live-action settings. (Photorealistic characters include both
“real world” characters modified by an Animation Method [e.g., Babe the pig in
Babe] and characters that are invented but which are depicted in a “real world”
manner by an Animation Method [e.g., Yoda in Star Wars II: Attack of the Clones,
Gollum in Lord of the Rings, the dinosaurs in Jurassic Park, the robots in I,
Robot, the toy soldiers in Small Soldiers].)

 

Base Films shall mean, initially (i.e., with respect to the first Licensed
Picture Delivered following the Effective Date), Shrek, Shark Tale and
Madagascar. With respect to any Licensed Picture Delivered thereafter, Base
Films shall mean the three (3) immediately preceding Event Pictures (but
excluding Shrek 2 and Wallace & Gromit: Curse of the Were-Rabbit) released for
Theatrical Exhibition in the Domestic Territory.

 

Business Day shall mean a day other than a Saturday, Sunday or other day on
which financial institutions in Los Angeles, California or New York, New York
are authorized or required by law to close.

 

CJ Agreement shall mean collectively the Theatrical Distribution Agreement,
amended and restated as of February 10, 1999, between DWS and Cheil Jedang
Corporation (“Cheil”), the Home Video Fulfillment Services Agreement, amended
and restated as of February 10, 1999, between DWS and Cheil, each as may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof, and all related agreements with respect to one
or more Licensed Pictures between DWS and Cheil or CJ Entertainment, Inc.
(together with Cheil collectively “CJ Entertainment”).

 

Clip Rights shall mean, with respect to each Licensed Picture, the right to use
or license clips in any and all media (whether now known or hereafter devised),
excerpts and stock footage from such Licensed Picture for use on a stand-alone
basis or in connection with other audio or audio-visual productions.

 

2



--------------------------------------------------------------------------------

Closing Date shall mean the date of the closing of the purchase by DW One Corp.,
DW Two Corp. and Viacom Overseas Holdings C.V. of the equity interests in DWS
specified in the Purchase Agreement pursuant to the Purchase Agreement.

 

Commercial Tie-in and Promotional Rights shall mean, with respect to each
Licensed Picture, the right to use or license the use of characters, designs,
visual representations, names, logos, props, physical properties or other
elements appearing or used in or in connection with such Licensed Picture or all
or any part of the Literary Material in connection with (i) the advertising,
publicizing, marketing, promotion and/or packaging of merchandise, products or
services and/or (ii) premiums or promotions.

 

Comparable as used with respect to any Motion Picture shall mean a similar, as
determined on an overall basis, Motion Picture based on a comparison of the
production budgets, cast, genre, ratings, pre-release audience surveys, festival
results, theatrical box office and other performance metrics and established
factors used in the Motion Picture industry in Los Angeles, California to
compare Motion Pictures.

 

Contingent Compensation shall mean, with respect to each Licensed Picture,
contractually required payments to or on behalf of any Person providing rights
or services, or otherwise involved in the production of such Licensed Picture,
payable in respect of such Licensed Picture, which (i) are dependent in whole or
in part on box office, gross receipts, net receipts, or a percentage of such
gross receipts or net receipts, and are payable in a fixed or allocable amount
or as a percentage of such receipts, and/or (ii) are payable in a fixed amount
upon the occurrence of a specified event such as receipt of an Academy Award or
the sale of a specified number of Video Devices.

 

Control when used with respect to any specified Person shall mean the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

Copyright Revenue shall mean, with respect to each Licensed Picture, all
royalties, fees and other revenue that DWA, the registered copyright owner or
other appropriate entity, is otherwise entitled to collect by reason of any
statute, governmental regulation or operation of law, based upon or in
connection with, in whole or in part, or directly or indirectly, any use of such
Licensed Picture from time to time pursuant to any exercise of the Distribution
Rights and Licensed Marks, including the retransmission of the signal embodying
the Television Exhibition of any such Licensed Picture, commonly referred to as
retransmission royalties and/or the sale of blank recordable media and/or
recording apparatus for the purpose of recording any such Licensed Picture,
commonly referred to as private copy levies and/or from the rental of
pre-recorded Video Devices to consumers, commonly referred to as video rental
right levies, provided that Copyright Revenue shall in no event include any of
the foregoing royalties, fees or revenue arising from the Retained Rights unless
any such Retained Rights are required to be included in the Distribution Rights
pursuant to any DWA-approved Distribution Servicing Agreement.

 

3



--------------------------------------------------------------------------------

Delivery shall mean delivery, or the provision of access, to Paramount or VOH,
as applicable, of the items referenced in Section 3.2.a. hereof. A Licensed
Picture shall be deemed to be Delivered hereunder only upon Paramount’s or VOH’s
receipt of all such items (the “Delivery Date”). For the avoidance of doubt, DWA
shall not be required to deliver duplicative items to each of Paramount and VOH.
Delivery of an item to either Paramount or VOH shall constitute complete
delivery of such item by DWA as required hereunder.

 

Distribution Expenses shall mean, with respect to each Licensed Picture, the sum
of:

 

All actual, direct out-of-pocket costs, charges and expenses (other than
Paramount’s or VOH’s, as the case may be, or any Affiliate’s overhead expenses)
that have either been paid or incurred (i.e., reported as a liability in the
accounts payable accounting system of Paramount, VOH or such Affiliate and paid
within thirty (30) days thereafter) arising out of the exhibition, exploitation
and use of such Licensed Picture, and the distribution, advertising, marketing,
publicity, promotion, market exploitation, and turning to account of such
Licensed Picture whether directed to the public or to exhibitors, retailers or
wholesalers dealing with such Licensed Picture in or for any and all
Distribution Rights, in the case of Paramount, throughout the Domestic
Territory, and, in the case of VOH, throughout the International Territory, in
each case including all direct out-of-pocket costs, charges and expenses for:

 

(i) Marketing Materials (as defined in Section 4.4);

 

(ii) advertising space in any print or electronic media;

 

(iii) subject to DWA’s prior approval in each instance, film festivals,
premieres, preview screenings and other “special events” promoting the Licensed
Picture, sales presentations, local or regional marketing conventions and
marketing presentations for a designated Licensed Picture (or an allocable
portion of such costs if other Motion Pictures are also included), talent
touring, and all associated expenses incurred in connection with the foregoing,
such as travel, living expenses and accommodations of talent or any of
Paramount’s or VOH’s, as the case may be, employees (excluding straight time
regular salaries but including overtime salaries), and expenses of any territory
managers and marketing managers of Subdistributors charged as Distribution
Expenses pursuant to applicable DWA-approved Distribution Servicing Agreements;
provided, however, that neither Paramount nor VOH may charge as a Distribution
Expense any travel, living expenses and accommodations of any of their
respective employees other than incremental, Licensed Picture-specific expenses
(i.e., neither Paramount nor VOH may allocate a portion of such expenses to the
Licensed Pictures if expenses related to other Motion Pictures are included)
pre-approved by DWA;

 

(iv) prints, or any other similar devices, including for creation, manufacture,
editing, dubbing, subtitling, rescoring, delivery and use of the foregoing or
any other means of exploitation now known or hereafter devised;

 

4



--------------------------------------------------------------------------------

(v) freight, shipping, transportation and storage costs for all prints and
Marketing Materials;

 

(vi) taxes and government fees (subject to Section 8.5.f);

 

(vii) in the case of Paramount only, checking and collection of Gross Receipts
in the Domestic Territory, in an amount not to exceed 0.5% of Gross Receipts
derived from the Theatrical Exhibition, on a Licensed Picture-by-Licensed
Picture basis;

 

(viii) remittance and conversion of Gross Receipts;

 

(ix) license fees, duties, other fees or any other amounts paid to permit use of
the Licensed Picture;

 

(x) a proportionate share of errors and omissions insurance in accordance with
Section 10.2 below;

 

(xi) transaction fees imposed on credit card charges purchasing admission to
view the Licensed Picture;

 

(xii) Aviation Expenses;

 

(xiii) the distribution of the Licensed Pictures incurred at the direction of
DWA, including any incremental costs to provide DWA requested distribution
services or Information (as defined in Section 4.1.e) not available in
Paramount’s or VOH’s, as applicable, normal course of business;

 

(xiv) the prosecution, defense or settlement of any action directly relating to
Paramount’s or VOH’s, as applicable, Exhibition or use of the Licensed Pictures
or any element thereof in accordance with the terms of this Agreement, including
any interest and penalties, provided that all amounts recovered pursuant to any
of the aforementioned shall be included in Gross Receipts pursuant to
Section 8.1.f. below; and

 

(xv) anti-piracy and security measures specific and incremental to Licensed
Pictures, such as security guards at prerelease screenings and night-vision
equipment charges.

 

All Distribution Expenses shall be charged at rates that do not exceed the rates
charged by the Licensees or DWS in connection with the distribution of
comparable Motion Pictures distributed by the Licensees or DWS. “Distribution
Expenses” shall not include (a) any of the foregoing costs, charges, fees and
expenses relating to the Retained Rights, except to the extent such Retained
Rights are required to be included in the Distribution Rights pursuant to any
DWA-approved Distribution Servicing Agreement, (b) Additional Distribution
Expenses (as defined in Section 5.2.), (c) Residuals and Contingent
Compensation, (d) expenses associated with delinquent payments by a Licensee
and/or DWS to suppliers, vendors or other services providers (e.g., interest or
finance charges) except to the extent caused by the actions or inactions of DWA

 

5



--------------------------------------------------------------------------------

or its Affiliates, (e) costs of checking and collection of Gross Receipts in the
Domestic Territory in excess of 0.5% of Gross Receipts derived from the
Theatrical Exhibition of each Licensed Picture and all checking and collection
costs in the International Territory, and (f) trade dues and assessments by
trade organizations. Except for Distribution Expenses incurred in connection
with Retained Rights required to be included in the Distribution Rights pursuant
to any DWA-approved Distribution Servicing Agreement, the Licensees shall have
no responsibility for any costs referenced in the foregoing clauses (a), (b) or
(c). Each Licensee shall be solely responsible for, and shall not charge or
deduct, any costs referenced in the foregoing clauses (d), (e) and (f).
Distribution Expenses shall be reduced by the net amount of any insurance
recoveries attributable thereto to the extent received by a Licensee.

 

For the avoidance of doubt, in computing Distribution Expenses for purposes of
the GAAP Accrual Reports to be provided to DWA in accordance with Section 8.6.e.
below, Distribution Expenses shall be computed and reported in accordance with
GAAP (and not on a “cash basis” as defined herein). As used in this Agreement,
Distribution Expenses shall be interpreted in the context of Paramount’s rights
and obligations in the Domestic Territory and VOH’s rights and obligations in
the International Territory. Except as otherwise contemplated by this Agreement,
Distribution Expenses shall not include any amounts paid or deducted in
transactions between and among Paramount, VOH, DWS and any of their respective
controlled Affiliates, other than End User Affiliates (as defined in
Section 8.2(iv)). In no circumstances shall Distribution Expenses be double
counted under this Agreement or the Fulfillment Services Agreement or otherwise
or include any expenses or costs associated directly with or relating solely to
the bifurcation of Distribution Rights between Paramount and VOH.

 

Distribution Rights shall mean the following rights, collectively, with respect
to a Motion Picture:

 

a. The right to release, distribute, Exhibit, collect receipts with respect to,
and exploit, such Motion Picture during the applicable License Term, throughout
the applicable Territory or, with respect to any Motion Picture acquired for
Exhibition, in the territories and for the time periods set forth in any
applicable acquisition agreement, and in all media and by whatever means whether
now known or hereafter devised or created (including Internet Rights, but
excluding the Retained Rights), including in each case above with respect to
such Motion Picture, in any and all languages and versions, including dubbed,
subtitled and narrated version, in any form and including:

 

(1) in connection with the marketing, distribution and exploitation of such
Motion Picture from time to time, the right: (A) to use and to authorize others
to use the title of such Motion Picture or to change such title (as approved by
DWA, except as otherwise provided in Section 4.2.c below); (B) to use and
perform and to authorize others to use and perform any musical material
contained in such Motion Picture; and (C) subject to the requirements and
restrictions set forth in Section 4.2.c, any applicable acquisition agreement
and agreements with talent, including actors, producers and directors with
respect to any Motion Picture, to cut, edit, dub, subtitle and alter such Motion
Picture or any parts thereof as necessary for the effective marketing,
distribution and exploitation of such Motion Picture or to conform to
censorship, import permit and other legal

 

6



--------------------------------------------------------------------------------

requirements or to conform to time segment or exhibition standards of
distributors and exhibitors or to create foreign language versions;

 

(2) for purposes of advertising and publicizing such Motion Picture from time to
time in connection with the marketing, distribution and exploitation of such
Motion Picture, the right on a not for sale basis (other than customary
“for-sale” programs, e.g. customary souvenir programs in connection with
Theatrical Exhibition in Japan): (A) to publish and license and authorize others
to publish in any language, in any media and in such form as any distributors
and exhibitors deem advisable, synopses, summaries, adaptations, resumes and
stories of and excerpts from such Motion Picture and from any literary, dramatic
or musical material in such Motion Picture or upon which such Motion Picture is
based; (B) subject to any applicable acquisition agreement and any agreements
with talent with respect to such Motion Picture, to use and authorize others to
use the name, voice and likeness (and any simulation or reproduction thereof) of
any person appearing in or rendering services in connection with such Motion
Picture; (C) to exhibit and authorize others to exhibit in any language by any
media, including radio and television, excerpts and clips from such Motion
Picture and from any literary, dramatic or musical material in such Motion
Picture or upon which such Motion Picture is based; and (D) subject to DWA’s
prior approval (not to be unreasonably withheld) and licenses granted to any
Person in connection with the exploitation of DWA’s Commercial Tie-In and
Promotional Rights, to use and authorize others to use the rights described
above and Licensed Marks in the manufacture and distribution of t-shirts,
sweatshirts, posters and postcards and other items for theatrical and other
media promotions and publicity purposes only; and

 

(3) the right to use and authorize others to use all Tangible Film Materials or,
with respect to a Motion Picture acquired for Exhibition, all Tangible Film
Materials owned or otherwise available to DWA under the applicable acquisition
agreement (subject to reasonable limits of access and use of master and any
protective elements retained by DWA);

 

b. The right to receive all Copyright Revenue, and the right to receive or to
arrange for the collection of Copyright Revenue resulting from the secondary
transmission or retransmission of such Motion Picture; and

 

c. All distribution rights required to be granted to any Person pursuant to a
DWA-approved Distribution Servicing Agreement existing as of the Effective Date
or subject to the requirements of a DWA-approved Third Party Service Agreement
existing as of the Effective Date.

 

Distribution Servicing Agreement(s) shall mean any agreements or arrangements
between Paramount, VOH, or a Licensee Affiliate (including DWS), as one party,
and any Person, including any Subdistributor or licensee, as the other party,
with respect to (i) the Exhibition of one or more Licensed Pictures, (ii) the
exploitation of any Distribution Rights in a Licensed Picture, (iii) the
providing of any Fulfillment Services for a Licensed

 

7



--------------------------------------------------------------------------------

Picture, or (iv) the exploitation of any Retained Rights as authorized or
permitted by DWA with respect to one or more Licensed Pictures, as such
agreements may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.

 

DTV Production(s) shall mean all Animated Motion Pictures or Hybrid Motion
Pictures intended for initial Home Video Exhibition.

 

DWA-approved Distribution Servicing Agreement shall mean the Cheil Agreement,
the Kadokawa Agreement, each agreement set forth on Schedule 1 hereto, as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof, and each Distribution Servicing
Agreement approved in writing by DWA in accordance with Sections 4.6.b and 4.13
below.

 

DWA-approved Third Party Service Agreement shall mean each agreement set forth
on Schedule 5 hereto, as such agreement may be amended, restated, supplemented
or otherwise modified from time to time in accordance with the terms hereof, and
each Third Party Service Agreement approved in writing by DWA in accordance with
Section 4.11 below.

 

DWA Change of Control shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, of equity interests in DWA representing
more than 35% of either the aggregate voting power or the aggregate equity value
represented by the issued and outstanding equity interests in DWA, whether
pursuant to merger, consolidation, issuances by DWA of equity securities or
otherwise by any Person or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended), (b) the sale,
transfer, contribution or other disposition, directly or indirectly, of all or
substantially all of the property, business or assets of DWA or of its Motion
Picture division to any Person or (c) the liquidation of DWA.

 

Effective Date shall mean the later of the (i) Closing Date; and (ii) date upon
which all of the conditions precedent set forth in Section 1.4 below are
satisfied, or such other date as mutually agreed among DWA, Paramount and VOH.

 

Event Picture shall mean any Animated Motion Picture or Hybrid Motion Picture
that (i) satisfies the criteria set forth in Section 3.2.b. below; (ii) is rated
“G,” “PG” or “PG-13”; and (iii) is scheduled to be released for Theatrical
Exhibition on not less than two thousand (2,000) screens in the Domestic
Territory (irrespective of the anticipated theatrical release pattern in the
International Territory).

 

Exhibit shall mean transmit, display, exhibit or perform. “Exhibiting” and
“Exhibition” shall have correlative meanings.

 

Existing Picture(s) shall mean the following Animated Motion Pictures: Antz; The
Prince of Egypt; The Road to Eldorado; Chicken Run; Shrek; Spirit: Stallion of
the Cimarron; Sinbad: Legend of the Seven Seas; Shrek 2; Shark Tale; Madagascar;
and Wallace & Gromit: Curse of the Were-Rabbit.

 

8



--------------------------------------------------------------------------------

Financial Benefit shall mean any and all advances, volume and prompt payment
discounts, laboratory and other vendor rebates or adjustments and any other
economic consideration or financial advantages that are (i) attributable in
whole or in part to the Licensed Pictures, and (ii) offered to, accepted by or
otherwise received or credited to the account of Paramount, VOH, DWS, any
Licensee Affiliate, or any of their respective controlled Affiliates after the
Effective Date, in connection with any transaction that relates to the services
of Paramount, VOH, DWS, any Licensee Affiliate or any of their respective
controlled Affiliates in connection with (x) the Licensed Pictures, (y) the
Licensed Pictures and other Motion Pictures produced or distributed by
Paramount, VOH, DWS, any Licensee Affiliate or any of their respective
controlled Affiliates, or (z) the exploitation of the Distribution Rights
hereunder. For the avoidance of doubt, Financial Benefit shall not include any
advances, signing bonuses or other amounts actually paid to Paramount or VOH by
any third Person prior to the Effective Date (unless such amounts, or any
portion thereof, were paid to Paramount or VOH, as applicable, by such third
Person in contemplation of this Agreement or the license of Distribution Rights
in and to the Licensed Pictures from DWA to Paramount or VOH).

 

Fulfillment Services shall mean the services provided to DWA Home Video pursuant
to the Fulfillment Services Agreement.

 

Fulfillment Services Agreement shall mean the Fulfillment Services Agreement
among DWA Home Video, Paramount Home Entertainment and VOH dated as of the date
hereof and attached as Exhibit A hereto. DWA shall have full and meaningful
prior consultation rights with respect to the worldwide organization and
staffing of home video personnel servicing each Licensed Picture. DWA shall
designate and approve any and all formats (e.g., Blu-ray, DVD-HD) utilized in
connection with the Home Video Exhibition of the Licensed Pictures.

 

GAAP shall mean generally accepted accounting principles in the United States.

 

GAAP Accrual Report shall have the meaning ascribed thereto in Section 8.6.e
below.

 

GAAP Return Reserve shall have the meaning ascribed thereto in the Fulfillment
Services Agreement.

 

Good Faith Dispute shall mean any amount or provision that is the subject in a
bona fide disagreement between the parties.

 

Gross Receipts shall mean with respect to each Licensed Picture, the amounts set
forth in Section 8. below, subject to the adjustments and exclusions as provided
therein.

 

HBO Agreement shall mean, collectively, (i) the License Agreement dated March 7,
1995 and amended as of January 15, 1998, May 3, 2000 and October 27, 2004,
between DWS and Home Box Office, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof; and (ii) the Attornment Agreement dated as of October 27, 2004
between DWA and Home Box Office, as

 

9



--------------------------------------------------------------------------------

the same may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms thereof.

 

Holiday Period shall mean the period commencing on the Weekend that is six
(6) Weekends prior to the Thanksgiving holiday and ending on the Weekend
immediately prior to the Thanksgiving holiday, inclusive.

 

Home Video Exhibition shall mean all existing and future forms of home
entertainment, including the right to manufacture, package, market, sell, rent,
lease, Exhibit, distribute and otherwise exploit all forms of Video Devices, now
known or hereafter devised, including future methods and means of delivering
Video Devices into the home. Home Video Exhibition shall also include the right
to Exhibit a Motion Picture via Video-On-Demand.

 

Home Video Fulfillment Expenses shall have the meaning given to such term in the
Fulfillment Services Agreement.

 

Home Video Gross Receipts shall have the meaning given to such term in the
Fulfillment Services Agreement.

 

HV Release Date shall mean the date on which Video Devices embodying a Licensed
Picture are initially made available for Home Video Exhibition in an applicable
portion of the Territory.

 

Hybrid Motion Picture(s) shall mean any Motion Picture that is predominantly
live-action, but in which at least two of the four characters with the most
screen time, or in which a majority of the characters with speaking roles, are
created (non-photorealistically) by an Animation Method. Who Framed Roger
Rabbit, Looney Tunes - Back in Action and Space Jam would be Hybrid Motion
Pictures.

 

Interactive Rights shall mean the interactive use of any portion or element of
the Licensed Picture in any packaged product in digital electronic entertainment
software formats and configurations only in which the user interacts with the
product for amusement purposes (as opposed to informational or educational
purposes), including: (a) in video game or activity formats, including those
designed or created for handheld electronic devices (e.g., Game Boy Color), or
for platforms such as personal computers, personal digital assistants, console
game machines, PC based games, games playable via DVD and similar
micro-processor based devices, and all other handheld electronic devices and all
other platforms now known or hereafter devised, and (b) in games, activities or
other content available for use on a generally accessible or proprietary network
such as the Internet and other digital delivery systems (e.g., online shopping,
online gaming, multi-player gaming), or a delivery service over cable lines,
telephone lines, microwave signals, radio waves, satellite, wireless or any
other service or method now known or hereafter invented available for the
delivery or transmission of interactive entertainment software products.

 

Internet Rights shall mean the exclusive right, under copyright and otherwise,
to distribute, Exhibit, broadcast and otherwise exploit the Licensed Picture, in
its entirety, by means of one or more wired and wireless electronic or
electromagnetic networks (including fiber optic, microwave, twisted pair copper
wires, coaxial cable, satellite, cellular

 

10



--------------------------------------------------------------------------------

networks and any combinations thereof) and collections thereof now or hereafter
existing for the transmission of digital and/or optical data (e.g., text
information, graphics, audio, video and combinations thereof) through the use of
any protocols or standards now existing or hereafter devised (including
Transmission Control Protocol/Internet Protocol or other architecture, and any
subsequent extensions, modifications and refinements to the foregoing, from or
to electronic devices (e.g., computers, set-top boxes, handheld devices, cable
modems, personal digital assistants, cellular telephones, televisions) capable
of receiving digital and/or optical data or information wherever located,
whether open or proprietary, public or private and whether or not a fee is
charged or a subscription or membership is required in order to access such
networks. The Internet includes the computer network comprising inter-connected
networks commonly referred to as the “Internet” and the “World Wide Web”,
whether using means, methods, processes, media or technology now or hereafter
existing. It is specifically acknowledged and agreed that Internet Rights shall
include the right to “download” (as such term is used in the Internet industry)
the Licensed Picture as well as the right to “stream” (as such term is used in
the Internet industry) the Licensed Picture, whether at a time determined by the
end user or any third party.

 

Interparty Agreement shall mean that certain Interparty Agreement dated as of
October 7, 2004 among DWS, DWA and Universal.

 

Kadokawa Agreement shall mean the Master Agreement dated as of April 22, 2004
among DWS, Kadokawa Entertainment Inc. (“Kadokawa”) and Kadokawa Holdings Inc.,
as Guarantor, including Exhibits A, B, C and D attached thereto, as the same may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

 

Legitimate Stage Rights shall mean the right to present Literary Material upon
the spoken stage with live performers appearing and speaking in the immediate
presence of the viewing audience. The right to present Literary Material upon
the spoken stage with live performers appearing and speaking, whether or not in
the immediate presence of a viewing audience, for the primary purpose of
photographing and recording such presentation for use in or in connection with a
Licensed Picture or for the promotion or publicity of a Licensed Picture is an
exercise of rights with respect to such Licensed Picture and not an exercise of
Legitimate Stage Rights.

 

License Term shall mean:

 

a. With respect to Qualified Pictures Delivered to Paramount, VOH or DWS during
the Output Term, the period commencing on the date such Qualified Picture is
first Delivered to Paramount, VOH or DWS and ending the earlier of (i) sixteen
(16) years after the Qualified Picture’s Release Date in the Domestic Territory,
or (ii) seventeen (17) years after Delivery of the Qualified Picture;

 

b. With respect to Existing Pictures, the period commencing on the Effective
Date and ending on the date that is sixteen (16) years after each Existing
Picture’s Release Date in the Domestic Territory, as such Release Dates are set
forth on Schedule 4;

 

11



--------------------------------------------------------------------------------

c. With respect to Qualified DTV Productions, (i) if the HV Release Date for
such Qualified DTV Production occurred prior to the Effective Date, the period
commencing on the Effective Date and ending ten (10) years thereafter, or
(ii) if such Qualified DTV Production is Delivered on or after the Effective
Date, the period commencing on the Delivery Date and ending the earlier of
(A) ten (10) years after such Qualified DTV Production’s HV Release Date in the
Domestic Territory, or (B) 126 months after such Qualified DTV Production is
first Delivered to Paramount or VOH.

 

Notwithstanding the foregoing, the License Term shall be subject to earlier
termination in accordance with the terms hereof; provided that, subject to
Section 11.2.c. below, (i) (A) the License Term and this Agreement, as and to
the extent they pertain to such Distribution Rights licensed to Paramount, VOH
or DWS, as applicable, that are also subject to any DWA-approved Distribution
Servicing Agreement or the requirements of a DWA-approved Third Party Service
Agreement, as applicable, shall continue, and (B) such Distribution Rights (and
only such Distribution Rights) shall continue to be licensed to Paramount, VOH
or DWS, as applicable, in accordance with the terms of this Agreement, in each
case until the expiration or termination of each such DWA-approved Distribution
Servicing Agreement or DWA-approved Third Party Service Agreement, as
applicable, in accordance with the terms thereof.

 

Licensed Marks shall mean, with respect to each Licensed Picture from time to
time, to the extent related to the Distribution Rights, and to the extent of
DWA’s rights in the Licensed Marks in the Territory, the right to use and
sublicense the use of (i) the title of such Licensed Picture (to the extent such
title is a registered trademark) from time to time in any and all print styles
and forms in connection with the distribution, marketing and promotion of such
Licensed Picture, and all goodwill associated therewith or symbolized thereby,
and (ii) the DreamWorks Marks listed and depicted in Schedule A to the Trademark
License Agreement solely in connection with the exploitation of the Distribution
Rights to such Licensed Picture, and the distribution, marketing and promotion
of such Licensed Picture in accordance with the terms hereof; provided the
foregoing shall not permit or authorize the use of the title of such Licensed
Picture or the DreamWorks Marks in connection with the exploitation of the
Retained Rights.

 

Licensed Picture(s) shall mean (i) all Qualified Pictures; (ii) all Qualified
DTV Productions, and (iii) the Existing Pictures.

 

Licensee shall mean Paramount and/or VOH, as the case may be.

 

Licensee Affiliate shall mean any Person that qualifies as a controlled
Affiliate of Paramount or VOH, as applicable, pursuant to the definitions of
Affiliate and Control set forth above. For the avoidance of doubt, UIP and,
post-Effective Date, DWS shall constitute Licensee Affiliates.

 

Linear shall mean the broadcast or exhibition of an audio or audiovisual program
intended for passive viewing in a predetermined order or sequence, subject to
the ability of the end-user or viewer to play, pause, stop, fast forward,
rewind; provided, however that the setting, progression of actual events as they
occur, outcome, participants and contents of a Linear program cannot be
manipulated or altered by the viewer or end-user. The availability of

 

12



--------------------------------------------------------------------------------

so-called “DVD Extras” or bonus features such as deleted scenes or alternative
endings shall not, in and of itself, deem the exhibition of a Licensed Picture
to be non-Linear.

 

Literary Material shall mean written matter, whether published or unpublished,
in any form, including a novel, book, article, treatment, outline, poem,
screenplay, teleplay, story, manuscript, letter, play or otherwise, which may be
included in or upon which a Licensed Picture may be based in whole or in part.

 

Literary Publishing Rights shall mean, with respect to each Licensed Picture,
the right to publish, distribute and sell to the public hardcover or soft-cover
printed publications (and electronic copies of such printed publications) of all
or any part of the Literary Material or other material (excluding music and/or
lyrics) created for or produced in connection with such Licensed Picture,
including artwork, logos or photographic stills (but solely to the extent that
the right to make such use of such other material has been separately obtained
from the owner thereof), other than the publications included within
Merchandising Rights.

 

Major Release shall mean any theatrical Motion Picture rated “G,” “PG,” “PG-13”
or “R” that is scheduled to be released for Theatrical Exhibition on not less
than two thousand (2,000) screens in the Domestic Territory (irrespective of the
anticipated theatrical release pattern in the International Territory).

 

Marketing Implants shall mean (i) agency personnel who, in connection with
Paramount’s, VOH’s, DWS’s or any other Licensee Affiliate’s Motion Pictures
(generally), render specific tasks or perform specific department functions
related to marketing and advertising of such Motion Pictures or render any other
services that are customarily rendered by in-house personnel of major studio
distributors; and (ii) marketing and advertising agencies who, on an out-sourced
basis, administer the marketing, publicity and promotion of Paramount’s, VOH’s,
DWS’s or such other Licensee Affiliate’s Motion Pictures (generally) in a
portion of the Territory.

 

McDonald’s Agreement shall mean the Agreement dated as of July 19, 2005 between
DWA and McDonald’s USA, LLC, McDonald’s Latin America, LLC, McDonald’s Apenea
LLC, McDonald’s International LLC and McDonald’s Europe Inc. (collectively,
“McDonald’s”), as in effect on the date hereof.

 

McDonald’s Interparty Agreement shall mean that certain interparty agreement
dated on or about the date hereof by and between Paramount, VOH and DWA.

 

Merchandising Rights shall mean, with respect to each Licensed Picture, the
right to license, manufacture, distribute and sell articles of merchandise
and/or products (including toys, board and video games, novelties, trinkets,
souvenirs, wearing apparel, fabric, foods, beverages and cosmetics) and the
right to license, distribute and sell services that embody on or in such
merchandise, products or services Licensed Marks, characters, designs, visual
representations, names, likenesses and/or characteristics of actors, physical
properties or other materials appearing or used in or in connection with such
Licensed Picture or all or any part of the Literary Material and the right to
publish, distribute, and sell souvenir programs, picture books, comic books,
sing-along records and books, post cards, novelizations, photo novels,

 

13



--------------------------------------------------------------------------------

illustration books, and activity books or booklets which embody on or in the
foregoing any or all of the characters, designs, visual representations, names,
likenesses and/or characteristics of actors, physical properties or other
materials appearing or used in or in connection with such Licensed Picture or
all or any part of the Literary Material.

 

Motion Picture(s) shall mean audiovisual product produced and distributed of
every kind and character whatsoever, including all present and future
technological developments, whether produced by means of any photographic,
electrical, electronic, mechanical or other processes or devices now known or
hereafter devised, and their accompanying devices and processes whether
pictures, images, visual and aural representations are recorded or otherwise
preserved for projection, reproduction, exhibition, or transmission by any means
or media now known or hereafter devised in such manner as to appear to be in
motion or sequence, including computer generated pictures and graphics other
than video games.

 

Music Publishing Rights shall mean, with respect to each Licensed Picture, the
right to register (in the name of the copyright owner) the copyright of musical
compositions created for such Licensed Picture, copy, publish, distribute,
license or sell the music and/or lyrics of musical compositions and to license
the right to make Sound Records of musical compositions and to make Sound
Records of musical compositions in synchronization or timed relation with motion
pictures and to license the performance of musical compositions.

 

New Media Rights shall mean, with respect to each Licensed Picture, the right to
exploit such Licensed Picture in Linear form, or any part thereof in connection
with advertising, marketing or promotion of such Licensed Picture for
distribution or exploitation, by any means, methods, processes, media or
technology now known (if not generally available or used as a means of
distribution to the general public) or hereafter developed as a means of
Exhibition or transmission in any form. For avoidance of doubt, Internet Rights
are not within the scope of New Media Rights.

 

Non-Theatrical Exhibition shall mean, with respect to each Licensed Picture, all
forms of non-theatrical distribution, including the right to Exhibit such
Licensed Picture (i) on airplanes, trains, ships and other common carriers,
(ii) in schools, colleges and other educational institutions, hotels, libraries,
governmental agencies, business and services organizations and clubs, churches
and other religious oriented groups, museums, and film societies (including
transmission of such Licensed Picture by closed circuit within the immediate
area of the origin of such exhibition), and (iii) in permanent or temporary
military installations, shut-in institutions, prisons, retirement centers,
industrial sites, offshore drilling rigs, logging camps, and remote forestry and
construction camps (including transmission of such Licensed Pictures by closed
circuit within the immediate area of the origin of such exhibition).

 

Output Term shall mean the period commencing on the Effective Date and
continuing until the later of (i) Delivery of thirteen (13) Qualified Pictures
(that satisfy the criteria set forth in Section 3.2.b below) to Paramount and/or
VOH, as applicable (not including the Existing Pictures), and (ii) December 31,
2012. The Output Term shall be subject to earlier termination in accordance with
the terms hereof.

 

14



--------------------------------------------------------------------------------

Outright Sale shall mean a license from a Licensee to a Person to Exhibit a
Licensed Picture for a specified period of time in excess of one year, without
any obligations on the part of such Person to account to such Licensee for
revenue and expenses received or incurred by such Person.

 

Person shall mean any individual, corporation, limited liability company,
estate, partnership, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.

 

Qualified DTV Production(s) shall mean a DTV Production (i) released prior to
the Effective Date and designated as a Qualified DTV Production hereunder, or
(ii) that will be initially released or available for release during the Output
Term, and that is (A) financed or produced by DWA or any controlled Affiliate
(solely or in conjunction with another Person) and available for Delivery to
Paramount and/or VOH, as applicable, prior to expiration of the Output Term, or
(B) acquired by DWA or any controlled Affiliate, available for Delivery prior to
expiration of the Output Term and for which DWA or any controlled Affiliate has
obtained any Distribution Rights in the Territory. Joseph: King of Dreams is
designated as a Qualified DTV Production hereunder.

 

Qualified Picture(s) shall mean all Animated Motion Pictures and Hybrid Motion
Pictures intended for initial Theatrical Exhibition that are either (i) produced
by DWA or any controlled Affiliate (solely or in conjunction with another
entity) and available for Delivery prior to the expiration of the Output Term,
or (ii) acquired by DWA or any controlled Affiliate and available for Delivery
prior to expiration of the Output Term and for which any Distribution Rights
have been obtained for the Territory.

 

Radio Rights shall mean the right to transmit sound alone by means of radio
devices.

 

Reimbursable Amounts shall mean (a) $*** for ***; (b) $*** for ***; (c) $*** for
***; (d) $*** for ***; and (e) $*** per *** through the earlier of (i) the
expiration or early termination of the Output Term (prorated on a quarterly
basis for any partial years) or (ii) the end of ***.

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested by DreamWorks
Animation SKG, Inc. with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

Rent-a-System Picture shall mean an Animated Motion Picture or Hybrid Motion
Picture with respect to which DWA acquires only a license to exercise certain
rights pursuant to an arms-length agreement with an unaffiliated third party,
the applicable license agreement does not obligate DWA to pay an advance or
minimum guarantee for such Motion Picture and under the license agreement DWA is
entitled to receive or retain a customary rent-a-system distribution fee and
such unaffiliated third party is obligated either to advance, guarantee or to
pay on a full recourse basis all distribution expenses which may be incurred by
DWA.

 

Required International Territories shall mean those territories listed on
Schedule 6 hereto.

 

Residuals shall mean, with respect to each Licensed Picture, payments to third
parties required (i) pursuant to collective bargaining, union or guild
agreements applicable to DWA for the exploitation of such Licensed Picture,
including residuals, pension, health and welfare payments, and employer share of
taxes, or (ii) for performance, synchronization, recording, re-use and video
levies, patent, trademark and similar licenses as governmental requirements,
incurred for the distribution or turning to account of such Licensed Picture, or
rights derived therefrom, in the case of each of clauses (i) and (ii) above, for
use of such Licensed Picture in any and all media, including Theatrical
Exhibition, Television Exhibition and Home Video Exhibition or any format or
version of such Licensed Picture, throughout the Territory.

 

Retained Rights shall mean, with respect to each Licensed Picture, (i) the
exclusive ownership rights set forth in Section 14. below, including all
pre-existing DWA characters, properties or other elements owned or controlled by
DWA or any controlled Affiliates; (ii) rights in acquired Licensed Pictures
retained by the previous owners and/or producers thereof or previously granted
to third parties; (iii) all rights to Subsequent Productions, unless and until
any such Subsequent Production becomes a Licensed Picture hereunder in
accordance with the terms hereof; (iv) Commercial Tie-in and Promotional Rights
(subject to Section 4.14. below); (v) Merchandising Rights; (vi) Interactive
Rights; (vii) Literary Publishing Rights; (viii) Music Publishing Rights and
Soundtrack Recording Rights, provided in connection with the Distribution
Rights, Paramount or VOH, as applicable, shall have an irrevocable license
during the License Term of each Licensed Picture to exploit musical works solely
as embodied in such Licensed Picture, and as may be reasonably necessary to
market, advertise and promote the Licensed Picture; (ix) Radio Rights, provided
in connection with the Distribution Rights, each Licensee shall have the right
during the License Term of each Licensed Picture to transmit sound alone
excerpts from the Licensed Picture by means of radio devices solely for purposes
of advertising, publicizing, marketing and promoting the Licensed Picture;
(x) Legitimate Stage Rights; (xi) Theme Park Rights; (xii) all rights not
expressly granted to Paramount or VOH, as applicable, pursuant to this
Agreement; (xiii) Home Video Exhibition; (xiv) in the case of DTV Productions
licensed hereunder, Theatrical Exhibition, which shall not be exploited by DWA
in the Domestic Territory or International Territory during the applicable
License Term without the applicable Licensee’s prior written consent, and
(xv) Clip Rights. Notwithstanding the foregoing, if Paramount or VOH, as
applicable, is required to license or otherwise provide rights that would
otherwise constitute Retained Rights hereunder to a party to a DWA-approved
Distribution Servicing Agreement, then DWA shall license to Paramount or VOH, as
applicable,

 

16



--------------------------------------------------------------------------------

such rights solely and to the most limited extent required under such
DWA-approved Distribution Servicing Agreement.

 

Return Reserve shall have the meaning ascribed thereto in the Fulfillment
Services Agreement.

 

Separation Agreement shall mean the agreement dated as of October 7, 2004 by and
among DWS, DWA and DreamWorks Animation L.L.C. regarding the principal corporate
transactions required to effect DWA’s separation from DWS.

 

Services Agreement shall mean the agreement dated as of October 7, 2004 between
DWS and DWA whereby (i) DWS has agreed to provide DWA with various corporate and
administrative support services as enumerated therein, and such additional
services that DWS and DWA may identify from time to time in the future, and
(ii) DWA has agreed to provide DWS with certain support services as enumerated
therein.

 

Services Fee shall have the meaning given to such term in the Fulfillment
Services Agreement.

 

Similar Theatrical Motion Picture shall mean any theatrical Motion Picture rated
“PG” or a less restrictive rating.

 

Sound Records shall mean sound recordings and reproductions of every kind and
character, including all present and future developments of the sound recording
and motion picture industries, whether produced by means of any electrical,
electronic, mechanical or other process or device now known or hereafter
devised, and any accompanying process or device whereby sound may be recorded
for later transmission or playback, whether or not simultaneously or in
synchronization or timed relation with Licensed Pictures.

 

Soundtrack Recording Rights shall mean, with respect to each Licensed Picture,
the right to license, manufacture, distribute or sell (i) Sound Records made
from the soundtrack of such Licensed Picture or (ii) Sound Records embodying
re-recordings of score and/or musical compositions contained on the soundtrack
of the Licensed Picture and marketed to the public with the words “contains
music from” or “inspired by” with respect to such Licensed Picture, or similar
wording, which records are not the official soundtrack recordings from the
Licensed Picture. Soundtrack Recording Rights also includes the right to select
the record distributor that will release any soundtrack albums derived from the
Licensed Picture.

 

Subdistributor shall mean a Person, other than a Licensee Affiliate, licensed by
a Licensee or a Licensee Affiliate to render services appropriate for the
distribution of one or more Licensed Pictures for a limited period of time in
territories, country, or media who, pursuant to such license from such Licensee,
has an obligation to account to such Licensee on a revenue and expenses basis
with respect to the Licensed Picture(s) (as opposed to accounting on a royalty
or similar basis). A Subdistributor for purposes only of this Agreement shall be
deemed to include a sales agent (provided that such sales agent accounts for
revenue and expenses to a Licensee in accordance with the foregoing).

 

17



--------------------------------------------------------------------------------

Subsequent Productions shall mean, with respect to each Licensed Picture, any
Motion Picture (i) based upon or derived from some portion of the plot or story
line from the Licensed Picture, or (ii) in which one or more of the principal
characters or elements appearing in the Motion Picture is taken from the
Licensed Picture, whether or not the Motion Picture depicts the same or new and
different events and situations as depicted in the Licensed Picture, including
any prequels, sequels and remakes of the Licensed Picture.

 

Subsidiary shall mean, as to any Person, a corporation, limited liability
company, partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 

Summer Period shall mean the period commencing on the second full Weekend in
May and concluding on the first full Weekend in July of a given calendar year,
inclusive.

 

Tangible Film Materials shall mean, with respect to each Licensed Picture
(excluding property used exclusively in connection with the exploitation of
Retained Rights and any sets, costumes, props, scenery, vehicles and equipment)
and only to the extent it exists (whether coming into existence before or after
such Licensed Picture is Delivered) with respect to such Licensed Picture,
(i) all tangible physical embodiments of every kind or nature of or relating to
such Licensed Picture and all versions thereof, including the YCM separations,
master prints, exposed film, developed film, positives, negatives, prints,
answer prints, special effects, preprint materials (including interpositives,
negatives, videotapes, duplicate negatives, internegatives, color reversals,
intermediates, lavenders, fine grain master prints and matrices, video masters
and all other forms of preprint elements which may be necessary or useful to
produce prints or other copies or additional preprint elements, whether now
known of hereafter devised), sound tracks, recordings, audio and video tapes and
discs of all types and gauges, cutouts, timers, credit-lists, music licenses,
and any and all other physical properties of every kind and nature relating to
each such Licensed Picture in whatever state of completion, and all duplicates,
drafts, versions, variations and copies of each thereof and (ii) to the extent
related to or derived from the delivery, exhibition, distribution or other
exploitation of any Licensed Picture, all documents of title, including any bill
of lading, dock warrant or dock receipt, all rights under any laboratory
pledgeholder agreement, laboratory access agreement, warehouse receipt or order
for the delivery of inventory, and also any other document or receipt which in
the regular course of business or financing is treated as adequately evidencing
that the Person in possession of it is entitled to receive, hold and dispose of
the document and the goods it covers.

 

Television Exhibition shall mean, with respect to each Licensed Picture, all
existing and future forms of television, regardless of the delivery system,
viewing device or payment system (if any) involved, including all rights to
transmit, broadcast and Exhibit the Licensed Picture by means of free, toll, pay
and subscription television, Community Antenna Systems, Telstar-type, all other
forms of satellite and relay television, pay-per-view television, any and all
other kinds of open or closed circuit systems and electronic or digital delivery

 

18



--------------------------------------------------------------------------------

systems, including all future methods and means of delivery analogous to the
transmission, retransmission, broadcast or exhibition of the Licensed Picture on
the screen of a television receiver, monitor or comparable devices now known or
hereafter devised. For avoidance of doubt, Television Exhibition shall not
include Video-On-Demand, which shall be included in Home Video Exhibition as
more fully set forth above, and shall not include any transmission or broadcast
by open or closed circuits to any theatre or other place where an admission fee
is charged to view the broadcast or transmission of the Licensed Picture.

 

Tent-Pole Picture shall have the meaning commonly associated therewith in the
theatrical motion picture industry in Los Angeles, California (i.e., the most
significant Motion Picture(s) released by a major Motion Picture studio in a
given calendar year, measured in terms of the key talent associated with the
Motion Picture, the production budget thereof, P&A expenditures and related
marketing and merchandising and the overall box office performance of the
franchise in which such Motion Picture is contained, if applicable). For
purposes of example, Mission Impossible 3 and Beowulf will each constitute a
Tent-Pole Picture. For further clarification, it is acknowledged and agreed that
it is unlikely that Paramount will release, in the Domestic Territory, or VOH
will release, in the International Territory, more than two (2) Tent-Pole
Pictures in any given calendar year (not including the Licensed Pictures).

 

Term shall mean the period commencing on the Effective Date and continuing until
expiration or earlier termination of the License Term of all Licensed Pictures.

 

Territory shall mean the entire universe, including:

 

(i) The “Domestic Territory” shall mean the territorial United States and its
possessions, territories and commonwealths, including the U.S. Virgin Islands,
Puerto Rico, Guam, and the U.S. Trust Territories of the Pacific Islands,
including the Carolina Islands, the Marshall Islands and the Mariana Islands,
Saipan and American Samoa; the Dominican Republic, the British Virgin Islands,
Nassau, Bahamas, Bermuda, Saba Island, St. Eustatius Island, St. Kitts Island,
St. Maarten Island, and Freeport; the Dominion of Canada and its possessions,
territories and commonwealths; and all Army, Navy, Air Force, Red Cross and
other national or governmental installations, diplomatic posts, camps, bases and
reservations of the above mentioned countries, as well as oil rigs (including
Aramco sites) and maritime facilities (and other commercial and/or industrial
installations of the above mentioned countries and territories), wherever any of
the aforementioned facilities or installations are located, to the extent that
sales are made and/or servicing thereof is performed within the geographical
areas set forth above, and all airlines and ships flying the flag of, or having
the registry of, or whose principal office is located in the United States,
Canada or Bermuda and other possessions, territories and commonwealths within
the Domestic Territory.

 

(ii) The “International Territory” shall mean all geographical areas outside of
the Domestic Territory.

 

Theatrical Exhibition shall mean, with respect to each Licensed Picture, all
forms of theatrical distribution, including the right to rent, lease, Exhibit,
distribute or otherwise exploit the Licensed Picture and any trailers thereof in
commercial motion picture theatres and other venues where persons view the
Licensed Picture for an admission fee.

 

19



--------------------------------------------------------------------------------

Theme Park Rights shall mean the right to use characters and other elements from
the Licensed Pictures in any theme park activities, including theme, amusement,
tour and/or similar tourist park attractions.

 

Third Party Service Agreement(s) shall mean any and all agreements or
arrangements between Paramount, VOH, DWS or a Licensee Affiliate and any Person,
as a vendor or supplier of goods and/or services, such as an overall laboratory
agreement or advertising agency arrangement, that facilitate the distribution or
exploitation of Motion Pictures produced or distributed by a Licensee, as such
agreements may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof.

 

Trademark License Agreement shall mean the License Agreement effective as of
October 1, 2004 between DWA and DWS with respect to the DreamWorks Marks as
specified therein.

 

Transition Agreement shall mean that certain transition agreement dated as of
January 31, 2006 among DWA, DWS, Universal Studios, Inc. and Universal.

 

UIP shall mean United International Pictures, B.V., a company incorporated in
the Netherlands, and any entity which it controls or owns in whole or in part.

 

Universal shall mean Vivendi Universal Entertainment LLLP and any Affiliate
thereof engaged in the distribution or other exploitation of Motion Pictures.

 

Universal Agreement shall mean the DW/Universal Studios, Inc. Master Agreement
(Amended and Restated as of October 31, 2003), between DWS, Universal Studios,
Inc. (“Universal Studios”) and Universal, as assignee of Universal Studios,
including the Agreement Modules (as defined therein) attached as Exhibits A, B
and D thereto, but excluding the Agreement Module attached as Exhibit C, as the
same may be amended, restated, supplemented or otherwise modified from time to
time, in accordance with the terms hereof.

 

Video Device means a videocassette, laserdisc, cartridge, videogram, tape,
Digital Versatile Disc (“DVD”), Blu-ray disc, HD-DVD disc or any form of
electronic storage or other format, platform or device now known or hereafter
devised, intended for in-home use by members of the public and physically or
electronically transported to the home or mobile device for such use that is
sold or rented and physically or electronically embodies a Motion Picture for
Exhibition by a playback device which causes a visual image of the Motion
Picture to be seen, in a Linear fashion, and which Motion Picture appears on the
screen of a television receiver or other monitor in the home, computer or
comparable device (mobile or not) now known or hereafter devised, including
without limitation, video downloading. CD-ROM, CD-I, video games and interactive
products (including DVD interactive products containing a Motion Picture) or
pictures of any type, are not Video Devices. For the avoidance of doubt, Blu-ray
and HD-DVD discs are Video Devices.

 

“Video-on-Demand” or “VOD” means the exhibition of a single Motion Picture or
television program distributed via any approved means of transmission (but
specifically excluding Internet delivery), by means of a point to point
telecommunications system, originating from a distance or delivered from a
digital storage device and using computer

 

20



--------------------------------------------------------------------------------

information, storage, retrieval and management techniques that permit a viewer
to stop and start the exhibition of such program in the discretion of the viewer
and/or to view such program in a non-linear fashion on conventional television
sets and/or computer terminals and where the viewer is charged on a per-program
exhibition basis (as opposed to a per-service charge or subscription fee basis)
for his/her election to view such Motion Picture or television program at a time
scheduled by the viewer (i.e., the viewer can independently and in the viewer’s
sole discretion, select his/her desired viewing time without reference to a list
of possible viewing times pre-established by the service provider) and
accessible by such viewer for a period of time not to exceed twenty-four
(24) hours.

 

Weekend shall mean the period Wednesday through Sunday, inclusive.

 

The following terms shall be used herein with the meanings given to them in the
indicated Section:

 

Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

AAA    24.a Additional Distribution Expenses    5.2 Agreement    Preamble
Animation Method    1.1 (definition of “Animated Motion Picture”) Aviation
Expenses    6.4 Bankruptcy Law    11.1.b Blocked Currency    8.5.b Bonus Plan   
8.5.d Bonus Plan Participants    8.5.d Cheil    1.1 (definition of “CJ
Agreement”) CJ Entertainment    1.1 (definition of “CJ Agreement”) Claims   
4.13 Confidential Information    28 Cross-Promotional Campaigns    4.5 Delivery
Date    1.1 (definition of “Delivery”) Distribution Fees    7.1 Distribution
Personnel    4.10 Domestic Territory    1.1 (definition of “Territory”) EIE   
8.8.a End of Term Reserve    8.4.b

 

21



--------------------------------------------------------------------------------

Final Payment Amount    8.6.f Final Payment Report    8.6.f Indemnitee    10.1
Indemnitor    10.1 Information    4.1.e Interim Report    8.6.d International
Territory    1.1 (definition of “Territory”) Kadokawa    1.1 (definition of
“Kadokawa Agreement”) Lien    9.2.a Major International Territory    Schedule 2
Marketing Materials    4.4 Material Adverse Effect Notice    4.16.c McDonald’s
   1.1 (definition of “McDonald’s Agreement) Media    4.1.g Minimum Distribution
Expenses    5.1 Minimum Rights    3.2.b(vi) DWA Excluded Liabilities    10.1 DWA
Representative(s)    4.9 DWA Termination Notice    11.2.a(ii) MPAA    3.2.b(iv)
Payment Reports    8.6.c Prior Agreement    Recitals Publicity Tours    4.1.h
Purchase Agreement    Recitals Receiving Party    28 Records    8.7.a Release
Date    4.2.a Report Closing Date    8.6.c Right of First Negotiation    2.1.e
Special Termination Fee    11.2.a(ii) Subject Picture    3.1.b

 

22



--------------------------------------------------------------------------------

Successor Entity    17 DWS Excluded Liabilities    10.1 UIP Cure Period   
4.16.d UIP Determination Period    4.16.d UIP Restructuring    4.16.a UIP
Territory    4.16.d

 

1.2 Terms and Usage Generally. The definitions in Section 1.1. as used herein
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. All references herein to Sections and
Schedules shall be deemed to be references to Sections of, and Schedules to,
this Agreement unless the context shall otherwise require. All Schedules
attached hereto shall be deemed incorporated herein as if set forth in full
herein. The words “include”, “includes” and “including” herein and in any
Exhibit and Schedule hereto shall be deemed to be followed by the phrase
“without limitation”. All accounting terms not defined in this Agreement shall
have the meanings determined by United States generally accepted accounting
principles as in effect from time to time. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References to a Person are also to its permitted successors and
permitted assigns. Unless otherwise expressly provided herein, any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein.

 

1.3 Advance Amounts. VOH shall pay to DWA, in immediately available funds, an
amount equal to Seventy Five Million United States Dollars ($75,000,000) on the
Closing Date.

 

1.4 Conditions Precedent. The effectiveness of this Agreement shall be subject
to and conditioned upon the full satisfaction of each of the following
conditions precedent:

 

a. Closing of the Purchase Agreement. All of the conditions to closing of the
Purchase Agreement have been fully satisfied (without waiver of any of the
conditions set forth in Section 2.02(a)(vii) or 2.02(a)(viii) of the Purchase
Agreement) and the Closing, as defined in the Purchase Agreement, shall have
occurred.

 

b. Termination of Universal Agreement. Subject to the terms and provisions of
the Transition Agreement, Exhibit A, Exhibit B and Exhibit D of the Universal
Agreement shall have been terminated (or shall be terminated immediately
following (1) the payment to Universal or its Affiliates of (A) (i) the Advance
Amounts, (ii) the Additional Amounts, (iii) any DW Adjustment amounts, (iv) the
Special Termination Fee, and (v) the

 

23



--------------------------------------------------------------------------------

Unearned Exclusivity Fee, (in the case of (i), (ii) and (iii), as defined in the
Interparty Agreement, and in the case of (iv) and (v), as defined in the
Universal Agreement), (B) the Animation Advance, the Animation Additional
Amounts and any DWA Animation adjustment amount (in each case, as defined in the
Interparty Agreement), and (C) the Class U Redemption Amount required to fund
the redemption of the Class U Preferred Stock; and (2) the occurrence of the
Satisfaction Event (as such term is used in the Limited Liability Limited
Partnership Agreement of Holdco, dated as of October 7, 2004, by and among M&J
Dream Partnership, M&J KB Limited Partnership, DG-DW, L.P., DW Lips, L.P., DW
Investment II, Inc., Lee Entertainment, L.L.C. and Vivendi Universal
Entertainment LLLP) with respect to Universal), and all such amounts shall have
been paid.

 

c. Execution of Certain Agreements. Each of the Fulfillment Services Agreement
and the McDonald’s Interparty Agreement shall have been fully executed by VOH,
Paramount or Paramount Home Entertainment, as the case may be.

 

With respect to the foregoing, DWA shall pay all amounts required to be paid to
Universal pursuant to Section 1.4.b(1)(B) above on the Closing Date (or such
other date directed by Paramount) at the time required by Paramount, subject to
DWA’s prior receipt of the amounts payable to it pursuant to Section 1.3 above.

 

Section 2. Grant of Rights; Period of Distribution; Termination of Prior
Distribution Arrangements.

 

2.1 Grant of Rights:

 

a. Subject to the terms and conditions hereof (including Section 2.1.b, 2.1.c,
2.1.d, 2.1.e and 2.1.f below), DWA grants, licenses, and assigns to Paramount,
to the full extent of the rights owned or controlled by DWA or any controlled
Affiliate thereof in and to each Licensed Picture, the sole and exclusive right
and license under copyright, during the License Term with respect to such
Licensed Picture, throughout the Domestic Territory, to exploit the Distribution
Rights, including by means of Theatrical Exhibition, Non-Theatrical Exhibition,
Television Exhibition, Internet Rights and New Media Rights. As between
Paramount and DWS, on the one hand, and DWA, on the other, all rights not
expressly granted to the Licensees or DWS pursuant to this Agreement, including
the Retained Rights, shall remain vested in DWA.

 

b. Subject to the terms and conditions hereof (including Section 2.1.a above and
Section 2.1.c, 2.1.d, 2.1.e and 2.1.f below), DWA grants, licenses, and assigns
to VOH, to the full extent of the rights owned or controlled by DWA or any
controlled Affiliate thereof in and to each Licensed Picture, the sole and
exclusive right and license under copyright, during the License Term with
respect to such Licensed Picture, throughout the International Territory, to
exploit the Distribution Rights, including by means of Theatrical Exhibition,
Non-Theatrical Exhibition, Television Exhibition, Internet Rights and New Media
Rights. As between VOH and DWS, on the one hand, and DWA, on the other, all
rights not expressly granted to the Licensees or DWS pursuant to this Agreement,
including the Retained Rights, shall remain vested in DWA.

 

24



--------------------------------------------------------------------------------

c. Subject to the terms and conditions hereof (including Section 2.1.a and 2.1.b
above and 2.1.d and 2.1.e below), DWA grants, licenses, and assigns to DWS, to
the full extent of the rights owned or controlled by DWA or any controlled
Affiliate thereof in and to each Licensed Picture, the sole and exclusive right
and license under copyright, during the License Term with respect to such
Licensed Picture, throughout the Territory, to exploit those specific
Distribution Rights (including, as applicable, rights of Theatrical Exhibition,
Non-Theatrical Exhibition, Television Exhibition, Internet Rights and New Media
Rights) that are expressly subject to DWA-approved Distribution Servicing
Agreements existing as of the Effective Date and DWA-approved Third Party
Service Agreements existing as of the Effective Date, as applicable. In each
instance any rights licensed to DWS under this Section 2.1.c shall automatically
terminate upon the expiration or termination of the DWA-approved Distribution
Servicing Agreement(s) and/or DWA-approved Third Party Service Agreement(s) to
which such Distribution Rights are subject to and, effective on such
termination, such Distribution Rights (i) for the Domestic Territory shall
thereafter be automatically licensed to Paramount pursuant to Section 2.1.a
above for the remainder of the applicable License Term, and (ii) for the
International Territory shall thereafter be automatically licensed to VOH
pursuant to Section 2.1.b above for the remainder of the applicable License
Term. If DWS has the right, but not the obligation, to include a Licensed
Picture in a DWA approved Distribution Servicing Agreement or a DWA approved
Third Party Service Agreement, as applicable, DWS shall provide written notice
to DWA informing DWA of such election right. DWA shall have ten (10) Business
Days from its receipt of such written notice from DWS to instruct DWS whether or
not to include such Licensed Picture in such agreement. If DWA fails to respond
to DWS within such ten (10) Business Day period, DWS shall include such Licensed
Picture in the applicable agreement only to the extent the immediately preceding
Licensed Picture was included in such agreement.

 

d. The licenses herein granted to Paramount or VOH, as the case may be, and DWS
to exploit the Distribution Rights with respect to the Licensed Pictures shall
be limited to (i) the right to exploit full-length versions of the Licensed
Pictures in their entirety for viewing in a Linear format; (ii) the right to
exploit trailers and clips of a Licensed Picture in connection with the
advertising, marketing or promotion of such Licensed Picture (including
promotional featurettes), subject, in each case, to DWA’s prior approval; and
(iii) with respect to Internet Rights and New Media Rights, the right to exploit
full-length versions of the Licensed Pictures in a Linear format (A) to the
extent required under any DWA-approved Distribution Servicing Agreement; and/or
(B) by those means of exploitation then generally utilized by Paramount with
respect to its own Tent-Pole Pictures.

 

e. The licenses herein granted to Paramount, VOH and DWS are expressly subject
to any and all rights that Universal may have in and to the Licensed Pictures
pursuant to the Universal Agreement, the Interparty Agreement and/or the
Transition Agreement. The license herein granted with respect to each Existing
Picture and DTV Production released and distributed by DWS pursuant to the Prior
Agreement prior to the Effective Date shall commence and vest in Paramount, VOH
or DWS, as applicable, as of the Effective Date, subject, on a Licensed
Picture-by-Licensed Picture, territory-by-territory and media-by-media basis, to
any and all mandatory and/or elective transition periods and provisions under
the Universal Agreement, Interparty Agreement and/or the Transition Agreement.
The licenses herein granted

 

25



--------------------------------------------------------------------------------

with respect to any other Licensed Pictures shall commence and vest in
Paramount, VOH or DWS, as applicable, upon the Delivery Date of each such
Licensed Picture.

 

f. If DWA elects, in its sole discretion, to engage a third party distributor to
exploit its Clip Rights (whether to one or more than one Licensed Pictures), DWA
agrees to negotiate exclusively and in good faith with Paramount (as designee
for the Licensees) for a period of thirty (30) days with respect to such
distribution. Such negotiations shall commence on a date to be reasonably
determined by DWA. If the parties have not reached a definitive agreement with
respect to the applicable rights by the expiration of the thirty (30) day
period, DWA shall thereafter be free to engage any third party distributor in
its sole discretion and without any further obligation to the Licensees. The
rights and the procedures set forth in this Section 2.1.f are sometimes referred
to herein as a “Right of First Negotiation”. For the sake of clarity, nothing
contained in this Section 2.1.f shall in any way limit DWA’s right to directly
exploit Clip Rights by way of direct license to or joint venture with any
end-user entity (e.g., a telecommunications company).

 

2.2 Period of Distribution. With respect to each Licensed Picture, Paramount,
VOH or DWS, as applicable, shall have the right and obligation to exploit the
Distribution Rights granted pursuant to Section 2.1 above during the applicable
License Term.

 

2.3 Termination of Prior Agreement. As of the Effective Date, the Prior
Agreement shall be terminated and have no further force and effect.
Notwithstanding the foregoing, the Prior Agreement shall continue to govern the
obligations of DWA and DWS with respect to (a) the pre-Effective Date
exploitation of the Licensed Pictures (including in each case, all reporting and
payment obligations with respect to such exploitation of the Licensed Pictures
and DWA’s direct and indirect audit rights in connection therewith) and (b) any
post-Effective Date exploitation of the Licensed Pictures (including in each
case, all reporting and payment obligations with respect to such exploitation of
the Licensed Pictures and DWA’s direct and indirect audit rights in connection
therewith) under the Transition Agreement; provided, that DWS shall have no
obligation to return to DWA or destroy the Tangible Film Materials pursuant to
Section 15 of the Prior Agreement.

 

2.4 Termination of Prior PPC Agreement. As of the date hereof, the Prior PPC
Agreement shall be terminated and have no further force and effect and the
parties acknowledge that no performance is due under such agreement.

 

Section 3. Development, Production, Acquisition, Payment Obligations and
Delivery.

 

3.1 Development, Production and Acquisition; Payment Obligations:

 

a. As between DWA on the one hand, and Paramount or VOH, as the case may be, and
DWS, on the other hand, DWA shall be solely responsible for the development,
production or acquisition of the Licensed Pictures, including the payment of all
acquisition and productions costs, and subject to the provisions of Section 6.2.
below, DWA shall be solely responsible for the cost of all Residuals and
Contingent Compensation. DWA retains the exclusive right in its sole discretion
to make all decisions and to initiate any action with respect

 

26



--------------------------------------------------------------------------------

to the development, production or acquisition of each Licensed Picture,
including (i) the right at any time in DWA’s sole discretion to abandon the
development or production of each Licensed Picture, and (ii) the right to
control all creative matters, including the right to exercise final cut or to
delegate final cut to the director of any Licensed Picture.

 

b. Except as provided herein, neither DWA nor any controlled Affiliate shall
sell, license or otherwise alienate any Distribution Rights in and to any
Animated Motion Picture or Hybrid Motion Picture (i) produced or acquired by DWA
or any controlled Affiliate, (ii) scheduled or available for Delivery during the
Output Term, and (iii) which would otherwise fully satisfy all of the
specifications set forth in Section 3.2(b) (each a “Subject Picture”).
Notwithstanding the foregoing, DWA and its controlled Affiliates shall have the
right to:

 

(i) dispose of its right, title and interest in and to any Subject Picture at
any time prior to the initial exploitation of the Distribution Rights so long as
neither DWA nor any controlled Affiliate retains any ownership rights therein,
or retains any financial interest in such Subject Picture;

 

(ii) sell, license or otherwise alienate Distribution Rights to any Subject
Picture so long as subsequent to such sale, license or other alienation, such
Subject Picture continues to satisfy the specifications set forth in
Section 3.2(b); and

 

(iii) sell, license or otherwise alienate any Distribution Rights to any Subject
Picture in order to obtain co-financing for the production or acquisition of
such Subject Picture; provided, that Paramount shall have a Right of First
Negotiation (as defined in and pursuant to the procedures set forth in
Section 2.1.e above) to provide any such co-financing; and, provided, further,
that neither DWA nor any controlled Affiliate shall so sell, license or
otherwise alienate any Distribution Rights to any Subject Picture in a given
calendar year to the extent such sale, license or other alienation would cause
DWA to Deliver less than two (2) Event Pictures in such calendar year.

 

The foregoing provisions of this Section 3.1.b. shall not affect, impair or
otherwise limit the terms of any agreements between DWA and Aardman Animations
Ltd. in effect as of the Effective Date. For the avoidance of doubt, nothing
contained in this Section 3.1.b or in Section 3.1.c below shall prohibit or in
any way restrict DWA or its Affiliates from acquiring less than all of the
available Distribution Rights to any Motion Picture (including, without
limitation, in connection with co-productions, split-rights transactions, etc.).
Subject to Section 11.2.c. below, under no circumstances shall DWA divest itself
of any Distribution Rights or other rights in and to a Subject Picture or any
other Motion Picture hereunder to the extent such divestiture would cause
Paramount or VOH to be in violation of any DWA-approved Distribution Servicing
Agreement or DWA-approved Third Party Service Agreement.

 

c. Notwithstanding the provisions of Section 3.1.b. hereof, each of the
Licensees and DWS acknowledge and agree that DWA or any controlled Affiliate
shall have the right in connection with any current or future financing
arrangements, including tax advantaged financing, so-called sale-leaseback
transactions, or off-balance sheet financing requirements to mortgage, pledge,
grant or assign as security, all or any portion of DWA’s right,

 

27



--------------------------------------------------------------------------------

title and interests or the right, title and interests of any controlled
Affiliate of DWA in and to any Motion Pictures hereunder for the benefit of its
lenders and financiers, provided such lenders and financiers execute customary
nondisturbance agreements with respect to the covered Distribution Rights in
form and substance consistent with prior nondisturbance agreements obtained by
the applicable Licensee from lenders or financiers and otherwise reasonably
acceptable to the applicable Licensee.

 

3.2 Delivery Requirements:

 

a. Tangible Film Materials. Subject to Section 8.9. below, DWA shall Deliver
each Licensed Picture to Paramount (as the designee for the Licensees), at DWA’s
sole cost and expense. All Tangible Film Materials set forth on
Schedule 3-Delivery Requirements shall be delivered or made available to
Paramount, in sufficient time to enable Paramount or VOH, as applicable, to
(i) make full and timely delivery of the Licensed Pictures and elements thereof
to third parties, (ii) satisfy the marketing and distribution plan as approved
pursuant to this Agreement, and (iii) meet all Release Dates. The parties shall
negotiate the contents of Schedule 3 in good faith prior to the Delivery of the
first Licensed Picture (excluding the Existing Pictures) under this Agreement
(and in no event later than ninety (90) days following the Effective Date).
Prior to Delivery of each Licensed Picture and upon each Licensee’s timely
notice of its proposed prerelease schedule for advertising, publicity and
promotional campaigns, DWA will provide such Licensee with any then-available
Tangible Film Materials, as may be reasonably required by such Licensee, to
enable such Licensee to timely prepare customary advertising, publicity and
promotional materials (e.g., teasers, trailers, television spots, electronic
press kits, one-sheets and teaser print ads). Each Licensee shall provide DWA
with access to all such advertising, publicity and promotional materials for use
by DWA in connection with its exploitation of the Retained Rights. To the extent
that any materials required to be delivered to Paramount hereunder are held by a
laboratory or storage facility, DWA will deliver to the applicable Licensee a
fully-executed access letter for each Licensed Picture. To the extent that DWA
itself maintains possession of any Tangible Film Materials, each Licensee shall
have the same right of access thereto as it would have under the
above-referenced laboratory or storage-facility access letter had such Tangible
Film Material been held at a laboratory or storage facility. Upon reasonable
notice, DWA agrees to either deliver to each Licensee, or provide access to,
such then-available Tangible Film Materials sufficient to manufacture screening
prints for marketing purposes. Prior to completion of Delivery, DWA agrees to
deliver to each Licensee with respect to each Licensed Picture hereunder a duly
executed Instrument of Transfer in substantially the form of Exhibit B hereto.
DWA acknowledges and consents to DWS’s delivery to Paramount or VOH, as
applicable, of all Tangible Film Materials held by DWS with respect to any
Licensed Picture, and agrees that DWS may assign to the applicable Licensee (and
DWA consents to the assignment by DWS to any Licensee) of all of DWS’s rights
and obligations under each Instrument of Transfer provided to DWS by DWA prior
to the Effective Date, except for those continuing rights and obligations
relating to the rights licensed to DWS pursuant to Section 2.1(b) above and
those rights and obligations relating to the Home Video Exploitation of the
Existing Pictures.

 

b. Qualified Picture Specifications: For a Qualified Motion Picture to count
towards the minimum number of Qualified Pictures for purposes of determining the
Output Term, such Qualified Motion Picture must fully satisfy each of the
following:

 

(i) General. Be in color (using 35mm film) and sound, and in the English
language;

 

28



--------------------------------------------------------------------------------

(ii) Running Time. Have a running time of not less than 75 minutes (including
main and end titles) and not more than the maximum running time, if any,
specified in the DWA approved Distribution Servicing Agreements;

 

(iii) Format / Production Value. Be an Animated Motion Picture or a Hybrid
Motion Picture of comparable production values and animation quality on an
overall basis as the Existing Pictures; provided, that if the proposed Motion
Picture is a Hybrid Motion Picture, then such Motion Picture must be of
comparable production values and animation quality as those Hybrid Motion
Pictures previously released by DWS (e.g., Small Soldiers) or previously
released by senior management of DWA (e.g., Who Framed Roger Rabbit);

 

(iv) Rating. Qualify for a rating of “G”, “PG” or “PG 13” (or equivalent
substitute rating) from the Rating Code Administrator of the Motion Picture
Association of America (“MPAA”);

 

(v) Title. Have a title designated by DWA, subject only to legal requirements
and clearance by the Title Registration Bureau of the MPAA;

 

(vi) Minimum Rights. The Distribution Rights owned or controlled by DWA or any
controlled Affiliate shall include, at a minimum, the following rights
(collectively, the “Minimum Rights”): Theatrical Exhibition, Home Video
Exhibition and Television Exhibition rights in the Domestic Territory or
Theatrical Exhibition, Home Video Exhibition and Television Exhibition rights in
not less than ten (10) of the Major International Territories (as identified on
and adjusted in accordance with Schedule 2);

 

(vii) Minimum License Term. The Minimum Rights will be owned or controlled by
DWA or any controlled Affiliate (and licensed to Paramount or VOH, as
applicable, hereunder) for a period of not less than the full contemplated
License Term for a “Qualified Picture”, as set forth in Section 1.1 above (not
taking into consideration any early termination);

 

(viii) Theatrical Release. The Motion Picture, at the time of its license to
Paramount or VOH, as applicable, hereunder, is intended and available for
initial Theatrical Exhibition; and

 

(ix) Rent-a-System Picture. The Motion Picture is not a Rent-a-System Picture.

 

Any disputes as to whether a Qualified Motion Picture satisfies each of the
aforementioned specifications shall be subject to the provisions of Section 24
below.

 

29



--------------------------------------------------------------------------------

Section 4. Distribution

 

4.1 Obligation to Exploit: Paramount and VOH, during the applicable License Term
for each Licensed Picture, shall have the right and obligation to advertise,
publicize, promote, distribute and exploit each Licensed Picture and the
applicable Distribution Rights thereto in each portion of the Domestic Territory
and the International Territory, as the case may be, and in each media and in
each format designated by DWA in accordance with past practices used to service
the distribution of comparable Existing Pictures, and to the extent, and as long
as, applicable and a higher standard, each Licensed Picture shall be distributed
consistent with the then prevailing and commercially reasonable practices as
applied generally to all Motion Pictures produced or distributed by or on behalf
of Paramount throughout the world (which, with respect to the Event Pictures,
shall be consistent with the practices applied to Tent-Pole Pictures) under
similar circumstances in the applicable territories and media, in each case
taking into account differences in production budgets, cast, genre, rating,
prerelease audience surveys and test results, theatrical box office and other
performance metrics, local tastes and other established factors that Paramount
uses in good faith on a nondiscriminatory basis to make determinations in
connection with the exploitation of Motion Pictures produced or distributed by
or on behalf of Paramount throughout the world, excluding in each case, any
Motion Pictures produced or directed by Steven Spielberg. Neither Licensee shall
have the right to decline to distribute a Licensed Picture in any portion of the
applicable Territory and/or in any media designated by DWA. Notwithstanding the
foregoing, solely with respect to each Qualified Picture, each Licensee shall
provide DWA with a minimum level of distribution support and services, including
publicity, promotion, marketing and advertising support and services, comparable
on an overall basis in quality, level, priority and quantity to the provision of
distribution support and services provided in connection with the exploitation
of Distribution Rights to the Base Films for such Qualified Picture and, to the
extent, and so long as applicable and a higher standard, each Qualified Picture
shall be distributed consistent with the then prevailing and commercially
reasonable practices as applied generally to Motion Pictures produced or
distributed by or on behalf of Paramount throughout the world (which, with
respect to the Event Pictures, shall be consistent with the support and services
applicable to Tent-Pole Pictures) under similar circumstances in the applicable
territories and media, in each case taking into account differences in
production budgets, cast, genre, rating, prerelease audience surveys and test
results, theatrical box office and other performance metrics, local tastes and
other established factors that Paramount uses in good faith on a
nondiscriminatory basis to make determinations in connection with the
exploitation of Motion Pictures produced or distributed by or on behalf of
Paramount throughout the world, excluding in each case, any Motion Pictures
produced or directed by Steven Spielberg; provided, Distribution Expenses shall
be determined in accordance with Section 5 below. Notwithstanding anything to
the contrary contained herein, DWA shall be entitled to rely on the actions,
discussions and instructions of Paramount with respect to the entire Territory.

 

30



--------------------------------------------------------------------------------

In furtherance of the foregoing, Paramount shall render all customary services
required to distribute the Licensed Pictures throughout the Domestic Territory
and VOH shall render all customary services required to distribute the Licensed
Pictures throughout the International Territory, in each case during the Term in
a manner consistent with the terms of this Agreement, which services shall
include, without limitation, the following:

 

a. Domestic Theatrical Distribution. Paramount shall provide the services listed
in Annex 4.1.a hereto (which shall be negotiated in good faith by the parties,
comparable with the services provided by DWS to DWA prior to the Effective Date,
within ninety (90) days of the Effective Date) for Theatrical Exhibition in the
Domestic Territory, at no cost or expense to DWA except for Paramount’s
retention of the Distribution Fee on applicable Gross Receipts. In addition,
Paramount shall timely prepare for the Domestic Territory a marketing and
distribution plan and budget (which shall specify category-by-category
expenditures) for each Licensed Picture intended for initial Theatrical
Exhibition. Each marketing and distribution plan and budget shall be prepared in
full consultation with DWA for DWA’s approval; provided, however, Paramount and
DWA shall mutually determine Distribution Expenses for the Theatrical Exhibition
of each Licensed Picture in the Domestic Territory and in the event of
disagreement regarding the budget and such Distribution Expenses, Paramount’s
decision shall prevail (subject in the case of each Qualified Picture to the
requirements of Section 5. below). Distribution of each Licensed Picture shall
be in accordance with the approved marketing and distribution plan and budget;
it being acknowledged that such plans and budgets may require change due to the
performance of each Licensed Picture. All material changes in the marketing and
distribution plan and budget shall require DWA’s approval; provided, however, in
the event of any disagreement regarding any such change in the budget,
Paramount’s decision shall prevail (subject to the requirements of Section 5.
below).

 

b. International Theatrical Distribution. VOH shall provide the services listed
in Annex 4.1.b hereto (which shall be negotiated in good faith by the parties,
comparable with the services provided by Universal to DWA prior to the Effective
Date, within ninety (90) days of the Effective Date) in connection with the
distribution of Licensed Pictures for Theatrical Exhibition in the International
Territory, at no cost or expense to DWA except for VOH’s retention of the
Distribution Fee on applicable Gross Receipts. In addition, VOH shall timely
prepare for each of the International Territories marketing and distribution
plan and budget (which shall specify category-by-category expenditures) for each
Licensed Picture intended for initial Theatrical Exhibition. Each marketing and
distribution plan and budget shall be prepared in full consultation with DWA for
DWA’s approval; provided, however, VOH and DWA shall mutually determine
Distribution Expenses for the Theatrical Exhibition of each Licensed Picture in
the International Territory and in the event of disagreement regarding the
budget and such Distribution Expenses, VOH’s decision shall prevail (subject in
the case of each Qualified Picture to the requirements of Section 5. below). VOH
shall commence preparation of such plans and other items immediately following
receipt of pertinent materials and information provided by DWA, and in any
event, such plans and items will be delivered to DWA no less than sixty
(60) days prior to the initial theatrical release date in the applicable portion
of the International Territory for each Licensed Picture. Distribution of each
Licensed Picture shall be in accordance with the approved marketing and
distribution plan and budget; it being acknowledged that such plans and budgets
may require change due to the performance of each Licensed Picture. All material
changes in the marketing and distribution plan and budget shall require DWA’s
approval; provided, however, in the event of any disagreement regarding any such
change in the budget, VOH’s decision shall prevail (subject to the requirements
of Section 5. below).

 

c. Non-Theatrical Distribution. Paramount or VOH, as applicable, shall provide
the services listed in Annex 4.1.c hereto (which shall be negotiated in good
faith by

 

31



--------------------------------------------------------------------------------

the parties, comparable with the services provided by DWS to DWA prior to the
Effective Date, within ninety (90) days of the Effective Date) in connection
with the distribution of Licensed Pictures for Non-Theatrical Exhibition in the
Domestic Territory and the International Territory, as the case may be, at no
cost and expense to DWA except for Paramount’s or VOH’s retention of the
Distribution Fee on applicable Gross Receipts.

 

d. Television Distribution. Paramount or VOH, as applicable, shall provide the
services listed in Annex 4.1.d hereto (which shall be negotiated in good faith
by the parties, comparable with the services provided by DWS to DWA prior to the
Effective Date, within ninety (90) days of the Effective Date) in connection
with the distribution of Licensed Pictures for Television Exhibition in the
Domestic Territory and the International Territory, as the case may be, at no
cost and expense to DWA except for Paramount’s or VOH’s retention of the
Distribution Fee on applicable Gross Receipts.

 

e. Information. To the extent it exists, and subject to the requirements of any
applicable law, decree or government regulation and any third party rights, each
Licensee shall furnish, and shall cause DWS, any controlled Affiliate of
Paramount and, as applicable, UIP and Universal, to furnish:

 

(i) All Information (as defined below) as to the Licensed Pictures distributed
by Universal or UIP in the International Territories, to the extent similar
Information as to any Motion Pictures produced or distributed by or on behalf of
Paramount throughout the world is made available by Universal or UIP to such
Licensee;

 

(ii) All Information as to Universal’s Motion Pictures to the extent such
Information is made available by Universal or UIP to Paramount; and all
Information (including, without limitation, Information about the release of
other motion pictures in the Territory) that is made generally available to such
Licensee (including by UIP, Universal or any other Subdistributor);

 

(iii) All Information as to any Motion Pictures produced or distributed by or on
behalf of Paramount throughout the world to the extent similar Information is
available to such Licensee with respect to the Licensed Pictures; provided such
Information: (A) shall only be furnished upon written request from DWA;
(B) shall be restricted to Information required by DWA for a bona fide business
purpose under this Agreement (e.g., optimal release scheduling, verification of
most favorable terms as specified in this Agreement, including terms related to
services, pricing, costs, comparable accounts and collection of revenues
therefrom, etc.); and (C) shall not be furnished to DWA if in such Licensee’s
good faith business judgment, such disclosure would constitute a violation of
any applicable law, decree, government regulation, or constitute a violation of
any third party right;

 

(iv) All Information as to the Licensed Pictures that is available to either
Licensee (including from any Subdistributor); and

 

(v) Scheduled Release Dates for other Motion Pictures in the International
Territories;

 

32



--------------------------------------------------------------------------------

(vi) All other Information as may be reasonably required by DWA, including,
without limitation, MPAA, MPA and other trade association publications and
reports (except to the extent distribution to DWA is prohibited by such trade
association); irrespective of whether such Information is customarily provided
by a distributor and; provided, however, that if such Licensee is required to
incur any additional costs (of which such Licensee notifies DWA in advance) for
outside personnel that are required to be engaged solely in order to furnish any
such additional Information which is not included within the scope of services
required to be rendered to DWA under this Agreement, such Licensee shall not be
required to furnish such additional Information unless DWA pre-approves such
costs and agrees to reimburse such Licensee for same (subject to appropriate
reduction, to be mutually agreed, if and to the extent that such additional
Information is supplied [subject to DWA’s prior approval] to any party other
than DWA). Any dispute as to whether such additional Information is within the
scope of services required to be rendered to DWA hereunder will be subject to
dispute resolution pursuant to Section 24 of this Agreement.

 

(vii) As used herein, “Information” shall mean all tangible (i.e., excluding
only staff meetings, phone conversations and similar conversations which are not
reduced to written or other tangible form) information, data, reports,
agreements and other documents including, without limitation, all outright sales
proposals for the Outright Sales of a Licensed Picture, direct access to the
theatrical database for each Licensed Picture on a territory-by-territory basis,
daily box office reports, competitive release dates, advertising expenses,
copies of all outside sourced market surveys, updates and analysis, etc.,
whether distributed on paper, electronically and/or through any other means
(e.g., DWA shall be put on the distribution lists for such information). The
Information shall be provided consistent with the frequency and timeliness with
which the Information (or similar material) is created by, or supplied to, a
Licensee, or otherwise as DWA shall reasonably request; provided, however, that
if such Licensee is required to incur any additional costs (of which such
Licensee notifies DWA in advance) for outside personnel that are required to be
engaged solely in order to furnish Information more frequently or quickly (if
possible) than the Information (or similar material) is supplied to either
Licensee and such increased frequency or quickness is not included within the
scope of services required to be rendered to DWA under this Agreement, such
Licensee shall not be required to furnish such Information with such increased
frequency or quickness as requested unless DWA pre-approves such costs and
agrees to reimburse such Licensee for same (subject to appropriate reduction, to
be mutually agreed, if and to the extent that such increased frequency or
quickness is also accorded [subject to DWA’s approval] to any party other than
DWA). Any dispute as to whether such increased frequency or quickness is within
the scope of services required to be rendered to DWA hereunder will be subject
to dispute resolution pursuant to Section 24 of this Agreement.

 

(viii) Notwithstanding anything in this Section 4.1.e. to the contrary, in no
instance shall Information include (and neither Licensee shall be required to
provide) (A) internal financial information of the Licensees, UIP or Universal,
or (B) Information that is not related to the exploitation and performance of
Motion Pictures or the costs of distribution.

 

33



--------------------------------------------------------------------------------

f. Print and Trailer Information: In connection with the Theatrical Exhibition
of the Licensed Pictures, each Licensee shall provide the following:

 

(i) Print inventories (features and trailers) together with an analysis of print
storage costs by title and quantity, not less than on a quarterly basis.

 

(ii) Print orders for the applicable Territory, for the initial Release Date and
for the date thirty (30) days thereafter.

 

(iii) In the Domestic Territory and each International Territory in which
Paramount or VOH directly distributes the Licensed Pictures (including, for
purposes of this Section 4.1.f, those territories in which Universal or UIP is
distributing the Licensed Pictures), trailer release dates, on a monthly basis
for the period commencing with the first release of the trailer through thirty
(30) days after initial Release Date in each such territory.

 

g. Media Buys. Until completion of all distribution by a Licensee pursuant to
this Agreement, each Licensee shall cooperate with, and consult with DWA on such
Media purchases as DWA may require from time-to-time, with the intent that to
the extent not inconsistent with such Licensee’s agreements (and without
detriment to any Licensee (e.g., Paramount is not required to make limited Media
space available to DWA which Paramount intends to utilize for its own
purposes)), such Licensee will permit DWA to utilize such Licensee’s Media rates
(net of all discounts, rebates and adjustments) for such Media to the extent
such rates are better than DWA’s rates. Licensees shall have no obligation under
this Section 4.1.g to provide services to DWA, including in connection with
identifying such potential opportunities or making any Media buys, or to bear
any costs in connection therewith. If DWA has the opportunity to utilize
Paramount or VOH’s Media rates, DWA shall bear all costs in connection
therewith. For purposes of this Section 4.1.g., “Media” includes: all television
(e.g., network, cable, syndication and spot); radio (e.g., network and spot);
print, such as newspaper advertisements, cable guides, magazines, periodicals,
circulars, college print, military print; outdoor such as billboards, bus
shelters, bus sides, phone kiosks, premiere squares; trade publications;
internet and new media as they evolve.

 

h. Publicity Tours / International Publicists. Each Licensee agrees to conduct
and support star talent publicity tours, road show presentations and regional
conferences (collectively, “Publicity Tours”), as well as to provide publicity
services rendered by special publicists (as designated by DWA) (“Publicity
Services”), comparable on an overall basis in quality, level, priority and
quantity to those Publicity Tours conducted and Publicity Services provided in
connection with the Base Films. Any costs of such Publicity Tours and Publicity
Services that are allocated to the Licensed Pictures shall be allocated in
accordance with Section 8.5.c. For the sake of clarity, a Licensee may only
charge the costs of Publicity Tours and Publicity Services as Distribution
Expenses hereunder to the extent such costs are Licensed Picture-specific and
incremental to costs associated with publicity for other Motion Pictures
distributed by or on behalf of Paramount throughout the world.

 

i. MTV Networks Promotion. Each Licensed Picture shall be promoted, marketed and
advertised on the MTV Networks (including, without limitation, Nickelodeon) in
accordance with Paramount’s then prevailing practices as applied generally to
all Motion Pictures produced or distributed by or on behalf of Paramount
throughout the world (which, with respect to the Event Pictures, shall be
consistent with Paramount’s Tent-Pole

 

34



--------------------------------------------------------------------------------

Pictures). The rates charged by the MTV Networks for such promotion, marketing
and advertising shall be ***

 

j. Nickelodeon Animation Rights / Promotion: Subject to the terms and conditions
of this Section 4.1.j, DWA grants, licenses and assigns to Paramount (on behalf
of Nickelodeon), to the full extent of the rights owned or controlled by DWA or
any controlled Affiliate thereof in and to each Licensed Picture the sole and
exclusive Animated Television Production Rights (as applicable), subject at all
times to any and all existing limitations and restrictions thereon and the
rights of third parties related thereto. For purposes of this Section 4.1.j.,
the terms below shall have the following meanings:

 

“Animated Television Production” shall mean any Motion Picture that is created
predominantly by one or more non-live action production methods (e.g.,
hand-drawn animation [such as Prince of Egypt], CGI [such as Shrek], stop-motion
[such as Chicken Run] and/or motion capture [such as Polar Express]) (each, an
“Animation Method”) and that is intended for initial exhibition by means of
Television Exhibition, including made-for-television movies, television
miniseries, and episodic television series. However, an Animated Television
Production shall not be deemed to include Motion Pictures in which digital
Animation Method(s) are used, in whole or in part, to create photorealistic
characters that interact with live-action characters in live-action settings.
(Photorealistic characters include both “real world” characters modified by an
Animation Method [e.g., Babe the pig in Babe] and characters that are invented
but which are depicted in a “real world” manner by an Animation Method [e.g.,
Yoda in Star Wars II: Attack of the Clones, Gollum in Lord of the Rings, the
dinosaurs in Jurassic Park, the robots in I, Robot, the toy soldiers in Small
Soldiers].)

 

“Animated Television Production Rights” shall mean (a) the exclusive right,
subject at all times to DWA’s rights under subsection (iii) of this
Section 4.1.j, for Nickelodeon to develop and produce an Animated Television
Production based upon a Licensed Picture, including any characters and elements
contained therein, and (b) the exclusive right, under copyright and otherwise,
in perpetuity throughout the universe, for Nickelodeon to use or exploit such
Animated Television Production, including the right to broadcast, license,
promote and otherwise exploit such Animated Television Production and elements
thereof in accordance with the terms hereof.

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested by DreamWorks
Animation SKG, Inc. with respect to the omitted portions.

 

35



--------------------------------------------------------------------------------

“Animated Television Production Term” shall mean the period from the Effective
Date until and including December 31, 2007 (“First Term”), but shall
automatically be extended for consecutive additional terms of two calendar years
each thereafter (each an “Additional Term”) if, and only if, during the First
Term and each Additional Term thereafter, Nickelodeon commences production on,
or enters into a bona fide unqualified commitment to produce (and such Animated
Television Production actually commences production no later than 90 days after
the end of the applicable First Term or Additional Term), a new Animated
Television Production based upon a Licensed Picture. Notwithstanding the
foregoing, in no event shall the Animated Television Production Term extend
beyond the effective date of termination or expiration of the Output Term. For
clarity, if during any Additional Term, other than the First Term, a new
Animated Television Production is not placed into production, the Animated
Television Production Term shall terminate and Nickelodeon shall cease to have
the right to develop or produce any Animated Television Production based on any
Licensed Picture, provided, Nickelodeon shall have the right to continue the
production of any Animated Television Production that commenced production prior
to termination of the Animated Television Production Term.

 

(ii) Nickelodeon shall have the right to commence production on not more than
one new Animated Television Production based upon a Licensed Picture (subject,
at all times, to DWA’s approval rights set forth in subsection (iii) below) in
the First Term and each Additional Term thereafter.

 

(iii) DWA shall have the right (but not the obligation) to co-produce any
Animated Television Production on terms, to be negotiated in good faith,
commensurate with DWA’s stature in the Motion Picture animation industry. In
addition, and in furtherance of its intellectual property rights for each and
every Animated Television Production, DWA shall retain all customary creative
approvals and controls over the Animated Television Production, including
selection of the Licensed Picture elements as the basis for any Animated
Television Production. DWA shall be entitled to fees and other compensation for
the rights licensed pursuant to this Section 4.1.j and for its services. Such
approvals, fees and any other compensation shall be negotiated in good faith and
commensurate with DWA’s stature in the Motion Picture animation industry.

 

(iv) At all times, Nickelodeon’s rights to promote and otherwise exploit any
Animated Television Production shall be subject to DWA’s rights (and any
obligations) to fully promote, advertise, market and exploit the Licensed
Picture and any derivative productions (e.g., sequels) upon which such Animated
Television Production is based. Ancillary rights exploitation (e.g.,
merchandising) of such Animated Television Production shall be subject to DWA’s
ancillary rights exploitation of the applicable Licensed Picture, including
derivative productions.

 

(v) Paramount and VOH, as applicable, shall cause each Qualified Picture to be
promoted, marketed and advertised on the Nickelodeon networks in accordance with
Nickelodeon’s then prevailing practices (e.g., “Nicksclusives”) with respect to
Nickelodeon branded Motion Pictures. Unless otherwise agreed between the
Licensees and DWA, in connection with the initial theatrical release of each
Qualified Picture, the Licensees shall purchase promotion, marketing and
advertising services from the Nickelodeon networks having a value up to the
average amount paid to Nickelodeon by PPC or DWS in connection

 

36



--------------------------------------------------------------------------------

with the promotion, marketing and advertising of the Base Films on the
Nickelodeon networks. The rates charged by Nickelodeon to Paramount and VOH for
such promotion, marketing and advertising shall be ***

 

(vi) Notwithstanding the foregoing, it is understood and agreed by the parties
that DWA has not conducted a review of its rights and obligations with respect
to the Animated Television Production Rights related to the Licensed Pictures
and, as such, DWA does not herein make any representations and warranties
regarding its rights or obligations with respect thereto.

 

k. Services. Paramount or VOH, as applicable, shall provide the following
additional services (which shall be negotiated in good faith by the parties
within ninety (90) days of the Effective Date) in connection with the
distribution of the Licensed Pictures, at *** to DWA except (i) for Paramount’s
and VOH’s retention of the Distribution Fee, and (ii) *** in connection with the
provision of such services: participations; residuals; credits; travel;
archives; and music business affairs, licensing and creative; provided, that DWA
shall *** to CBS Inc. in respect of archive storage; and provided further that
DWA shall be responsible for *** of such archive storage or *** to DWA.

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested by DreamWorks
Animation SKG, Inc. with respect to the omitted portions.

 

37



--------------------------------------------------------------------------------

l. Information Technology Services. Commencing on February 1, 2006, the Chief
Technology Officer of Paramount (currently expected to be Abraham Wong) and his
organization will oversee and supervise the DWA Information Technology
operations at service levels consistent with those in place prior to January 31,
2006. An additional twelve Paramount IT employees (the “IT Employees”) ***
(mutually determined by DWA and Paramount) will provide the agreed upon IT
services to DWA (in addition to providing IT services to Paramount) subject to
*** in connection with the provision of such services. In the event that
Paramount fails to oversee and supervise the DWA Information Technology
operations at service levels consistent with those in place prior to January 31,
2006, DWA may terminate the provisions of this Section 4.1.l of this Agreement
upon at least five (5) days notice to Paramount, following which Paramount will
no longer have any obligation to provide any services to DWA pursuant to this
Section 4.1.l. In the event of any such termination by DWA, DWA may offer
employment to no more than three (3) of the IT Employees then employed by
Paramount and Paramount shall *** to executive search or other recruiting firms
or agents in connection with DWA’s recruiting of up to five (5) senior IT
employees. None of Paramount or any of its Affiliates shall have any liability
to DWA or any of its Affiliates for any losses, claims, damages or liabilities
arising out of the performance (or non-performance) of the services set forth in
Sections 4.1.k and 4.1.l, except for any losses resulting from bad faith or
willful misconduct. For the avoidance of doubt, DWA shall have the right to
terminate the provision of services under Section 4.1.k and/or 4.1.l, in whole
or in part, upon ten (10) days written notice to Paramount.

 

4.2 Distribution Approvals and Controls: Notwithstanding anything in this
Agreement to the contrary, all DWA approvals and controls in this Agreement with
respect to Distribution Rights subject to a DWA-approved Distribution Servicing
Agreement or a DWA-approved Third Party Service Agreement, in each case existing
as of the Effective Date, are expressly subject to the terms and conditions of
such DWA-approved Distribution Servicing Agreement or DWA-approved Third Party
Service Agreement, as applicable. For the avoidance of doubt, to the extent
either (a) DWS is not contractually entitled to exercise certain approvals or
controls over the activities of a Subdistributor or such third party; or (b) if,
as a matter of custom and practice and historical course of dealing, DWS does
not exercise certain approval or controls to which it is contractually entitled
under such existing DWA-approved Distribution Servicing Agreement or such
existing DWA-approved Third Party Service Agreements, DWS shall not be required
to attempt to amend any such existing DWA-approved Distribution Servicing
Agreement or such existing DWA-approved Third Party Service Agreements to expand
its contractual approval or control rights to be consistent with those set forth
herein, nor shall DWS be required to alter its custom and practice and
historical course of dealing with such Subdistributors or other third parties to
comply with the approvals and controls afforded to DWA hereunder. In either
event, DWS’s only obligation to DWA with respect thereto shall be to (x) use its
reasonable efforts to cause such Subdistributors or other third parties to
comply with DWA’s approval rights hereunder, and (y) exercise its contractual
rights with respect to the Licensed Pictures in accordance with DWS’s past
practices used to service the distribution of comparable Existing Films, and to
the extent, and as long as, applicable in a manner consistent with the exercise
of such rights with respect to comparable Motion Pictures produced or released

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested by DreamWorks
Animation SKG, Inc. with respect to the omitted portions.

 

38



--------------------------------------------------------------------------------

by DWS under similar circumstances in the applicable territories. DWS shall not
be in breach of this Agreement if such Subdistributors or other third parties do
not comply with DWA’s approval rights provided that DWS used such reasonable
efforts.

 

a. Release Date/Theatrical Exhibition: DWA shall have the right to designate and
approve the initial Theatrical Exhibition release date (“Release Date”) for each
Qualified Picture in the Domestic Territory and shall approve the Release Date
for each Qualified Picture in each of the Required International Territories.
DWA shall use reasonable efforts to notify Paramount of the scheduled Release
Date for each Qualified Picture in the Domestic Territory at least eighteen
(18) months prior to such Release Date. DWA shall not schedule more than one
Release Date in the Domestic Territory in a given year during each of (i) the
Holiday Period and (ii) the Summer Period, unless the additional Release Date(s)
are mutually approved by Paramount and DWA. If DWA and Paramount cannot agree on
a second Release Date within such Holiday Period or Summer Period, as
applicable, then DWA shall have the right, in accordance with the terms of this
Agreement, to designate the Release Date for such Qualified Picture outside the
Holiday Period or Summer Period, as applicable, in its sole discretion. Once DWA
has designated a Release Date for a Qualified Picture in the Domestic Territory
(whether tentative or firm), VOH shall provide DWA with a schedule of proposed
Release Dates for such Qualified Picture in each of the Required International
Territories within thirty (30) days of DWA’s designation of the Domestic
Territory Release Date for such Qualified Picture. Paramount shall provide DWA
with no less than three (3) days prior written notice of its intent to designate
a Release Date for a Tent Pole Picture in the Domestic Territory and no less
than seven (7) days prior written notice of its intent to designate a Release
Date for a Tent Pole Picture in the International Territory and shall consult
with DWA during such three (3) day or seven (7) day period, as applicable.
Neither Paramount nor VOH shall designate, or permit the designation of, a
Release Date for any such Tent Pole Picture until the expiration of such three
(3) day or seven (7) day period, as applicable. Upon the expiration of such
period, Paramount may designate and publicly announce a Release Date for such
Tent Pole Picture, subject to the term of Section 4.2.b. below, and once
Paramount or VOH has so designated and publicly announced a Release Date for
such Tent Pole Picture, DWA shall not schedule a Release Date for any Qualified
Picture in any portion of the applicable Territory that would conflict with the
holdback restrictions set forth in Section 4.2.b. as they pertain to such Tent
Pole Picture in the applicable portion(s) of the Territory. DWA shall keep the
Licensees fully advised of the anticipated Delivery Date of each Qualified
Picture. Once a Release Date is designated by DWA in any portion of the
Territory, Paramount or VOH, as the case may be, shall ensure that such Release
Date is not moved for any reason; provided, that, subject to the McDonald’s
Interparty Agreement, Release Dates are subject to postponement and extension
due to events of Force Majeure, DWA implemented creative changes (that delay
Delivery of the Qualified Picture or otherwise substantially and materially
affect the orderly release schedule of the Qualified Picture) and as may be
required by McDonald’s pursuant to the McDonald’s Agreement. In the event a
Release Date, in any portion of the Territory, is postponed or otherwise moved
due to an event of Force Majeure or DWA implemented creative changes, DWA will
provide notice to the applicable Licensee and designate an alternative Release
Date that shall not cause the applicable Licensee to be in breach of the
holdback restrictions set forth in Section 4.2.b. below as they pertain to any
Similar Motion Picture or Major Release then scheduled (i.e., publicly
announced) for Theatrical Exhibition by such Licensee in the applicable portion
of the Territory. In the event a Release Date in any portion of the Territory is
required to be postponed or otherwise moved

 

39



--------------------------------------------------------------------------------

pursuant to the McDonald’s Agreement, DWA will provide notice to the applicable
Licensee and designate an alternative Release Date in accordance with the terms
of the McDonald’s Agreement in the applicable portion of the Territory. If any
alternative Release Date mandated by the McDonald’s Agreement would cause a
Licensee to be in violation of the holdback restrictions set forth in
Section 4.2.b below, DWA shall nonetheless be entitled to require the release of
such Qualified Picture on such McDonald’s mandated Release Date but shall be
deemed to have waived the holdback restrictions with respect to such Qualified
Picture in the applicable portion of the Territory. The parties agree that each
notice of a Release Date required to be delivered by Paramount pursuant to this
Section 4.2.a with respect to its Tent Pole Pictures shall be deemed delivered
if the applicable Release Date is specified in the weekly release schedule
circulated to the parties by the head of theatrical distribution for the
Domestic Territory or the International Territory, as applicable.

 

b. Holdbacks: As additional consideration for the Distribution Rights:
(i) Paramount and VOH, as the case may be, and DWS agree not to commence or
authorize the commencement of the initial Theatrical Exhibition of any Similar
Theatrical Motion Picture in the Domestic Territory and in each of the Required
International Territories during the period commencing the Weekend prior to the
Release Date for any Event Picture in each applicable territory and continuing
throughout and including the Weekend following the scheduled Release Date for
such Event Picture in the applicable territory, and (ii) Paramount and VOH, as
the case may be, and DWS agree not to commence or authorize the commencement of
the initial Theatrical Exhibition of a Major Release in the Domestic Territory
and in each of the Required International Territories on the same Weekend as the
Release Date in each such portion of the Territory for an Event Picture. In
addition, each Licensee agrees that it will consult in good faith with DWA prior
to scheduling the initial Theatrical Exhibition of a Motion Picture that is
rated “PG-13” in the Domestic Territory and any of the Required International
Territories during the period one (1) Weekend on either side of the applicable
Release Date of each Event Picture in the Domestic Territory and in each of the
Required International Territories, respectively; provided, that if a Licensee
determines in its good faith business judgment to proceed with the initial
Theatrical Exhibition of such Motion Picture during such period, it will not
violate the provisions of this Section 4.2.b or otherwise constitute a breach of
this Agreement by such Licensee. DWA acknowledges that in certain countries
within the International Territory, such holdback restrictions may be
inappropriate or impracticable to enforce due to differences in ratings’
categories, or the contractual rights of third parties pursuant to DWA-approved
Distribution Servicing Agreements or DWA-approved Third Party Service
Agreements, or the inability of VOH or DWS to enforce such holdbacks because of
established custom and practice and historical course of dealing under
DWA-approved Distribution Servicing Agreements or DWA-approved Third Party
Services Agreements, as applicable (in each case existing as of the Effective
Date). In such event, VOH or DWS shall keep DWA fully informed of all proposed
release dates for its Similar Theatrical Motion Pictures, if applicable, to
enable DWA to schedule Release Dates for its Qualified Pictures in the
International Territory. For the avoidance of doubt, in the event DWA initially
designates a Release Date for an Event Picture, on a date that would cause
Paramount, DWS or VOH, as the case may be, to be in violation of the holdback
provisions of this Section 4.2(b), due to a previously scheduled Release Date
for a Paramount or DWS Motion Picture, then, except with respect to a Tent-Pole
Picture with a Release Date designated pursuant to Section 4.2(a) above,
Paramount, VOH or DWS, as

 

40



--------------------------------------------------------------------------------

applicable, shall be required to reschedule the Release Date for such Motion
Picture so as to comply with the provisions of this Section 4.2(b).

 

Notwithstanding anything to the contrary contained in this Agreement, during the
term of the McDonald’s Agreement, all matters relating to the designation and
movement of Release Dates and related release and marketing obligations for all
Motion Pictures in the Required International Territories shall be at all times
subject to the McDonald’s Agreement and the McDonald’s Interparty Agreement.

 

c. No Editing: Except as set forth below and subject to each DWA-approved
Distribution Servicing Agreement and DWA-approved Third Party Service Agreement,
none of Paramount, VOH or DWS shall have the right to cut, alter, edit or change
any Licensed Picture (or its title) for Theatrical Exhibition (including in
order to secure the required rating) without the prior consent of DWA. Subject
to any third party contractual restrictions and applicable guild requirements,
Paramount, VOH or DWS, as applicable, may alter or edit each Licensed Picture
and its title solely to the extent necessary to comply with (i) import,
censorship or legal requirements in each country or region in the Domestic
Territory or the International Territory, as the case may be, and (ii) further
subject to DWA’s prior approval in each case (a) to comply with applicable
distribution or exhibition requirements in each country or region in the
Territory, (b) to meet television or other exhibition standards and practices or
requirements, (c) to satisfy running time requirements, including the insertion
of commercial breaks, and (d) subject to Section 8.9.d. below, to make foreign
language dubbed or subtitled versions. DWA shall have first opportunity to alter
or edit each Licensed Picture and shall exercise its approval rights hereunder
in a manner not to frustrate the exploitation of all Distribution Rights
licensed to the Licensees hereunder. Nothing herein shall require either
Licensee or any Subdistributor to violate any applicable law, or governmental
regulation anywhere in the Domestic Territory or the International Territory, as
the case may be. In no event shall Paramount, VOH or DWS delete contractual
credits or the Licensed Picture’s copyright notice. Neither the Licensees nor
DWS shall add trailer, commercial or other material to the Licensed Picture
without DWA’s prior written consent and neither DWS nor any Licensee shall use
any elements from the Licensed Pictures as part of a commercial, advertisement
or trailer in other Motion Pictures distributed by such Licensee or DWS, as
applicable, without DWA’s prior written approval; provided that a Licensee shall
not be in breach if a theater owner violates the terms of this sentence,
provided that such Licensee did not consent to or approve same.

 

d. Cuts/Previews: DWA shall have the right to preview and screen each Licensed
Picture and to cut, alter, edit or change each Licensed Picture as DWA
determines in its sole discretion. Upon reasonable prior written notice, each
Licensee shall be obligated to obtain the theaters designated by DWA for each
preview and shall advance all actual, direct out-of-pocket costs, charges and
expenses incurred in connection with such previews. Each Licensee shall be
entitled to recoup such preview costs, charges and expenses as Distribution
Expenses. A reasonable number of the applicable Licensee’s distribution and
marketing executives and personnel shall be entitled to attend each preview.

 

e. Theatrical Exhibition. For each Licensed Picture, if and to the extent
Theatrical Exhibition is licensed to Paramount or VOH hereunder, (i) the
Theatrical Exhibition of each Licensed Picture in each country in the Domestic
Territory or the

 

41



--------------------------------------------------------------------------------

International Territory, as the case may be, shall be in accordance with the
distribution plan prepared in accordance with Section 4.1.a and 4.1.b and
(ii) DWA shall have the right to timely approve: the initial period of
Theatrical Exhibition of each Licensed Picture in each country in the applicable
Territory; any reissues or re-release; the withdrawal or withholding of any
Licensed Picture from Theatrical Exhibition; marketing plans, distribution
plans; the dates and terms of initial bookings of the Licensed Pictures; any
decision to create, and any final version of, any altered versions of any
Licensed Pictures; distribution and release patterns; dubbing and subtitling;
theaters and circuits, including the selection and number of theaters and
screens in the Domestic Territory and the Major International Territories, as
the case may be; format of distribution (e.g., IMAX, 3-D, etc.); suppliers,
vendors and service providers; laboratories; the placement of the Licensed
Pictures in film festivals; and the date, nature, number, location and guest
list of all premieres and advanced screenings. There shall be no exclusivity or
other distribution restrictions in any distribution agreements nor any double
bills or accompanying short subjects (unless required by law) without DWA’s
approval. DWA shall also have the right to require Paramount or VOH, as the case
may be, to release a short subject attached to a full-length Motion Picture for
Theatrical Exhibition in all or a portion of the applicable Territory (e.g., the
Penguin short attached to Wallace & Gromit: Curse of the Were-Rabbit). If a
short subject is required by law or custom to accompany any Licensed Picture in
any portion of the Territory, DWA shall have the first opportunity to supply
such short subject to the applicable Licensee. Unless otherwise expressly
provided in the aforementioned distribution plan, each Licensed Picture shall
only be distributed in each portion of the Territory by means of one continuous
release in such portion of the Territory.

 

DWA’s approval rights shall include the deal parameters to be established with
exhibitors and circuits, such as minimum engagement length, percentage splits,
floors and minimums, number of prints, screens and daily showings for
multi-screen venues, auditorium selection, etc. Thereafter, Paramount or VOH, as
the case may be, shall have the right to enter into exhibition booking contracts
with exhibitors on terms no less favorable to such Licensee than the
DWA-approved deal parameters. DWA shall have the right to approve any
non-conforming exhibition booking contracts.

 

f. Television Exhibition. For each Licensed Picture, if and to the extent
Television Exhibition is licensed to a Licensee or Licensee Affiliate hereunder,
DWA shall have the right to approve: the terms of all licenses, including barter
arrangements, any advertising and/or promotional material extracting or
excerpting any portion of a Licensed Picture.

 

g. Multiple Picture Agreements; Output Agreements. Paramount and VOH shall use
all commercially reasonable efforts to include the Licensed Pictures in joint,
multiple picture, output, and package sales or licenses entered into with
respect to other Motion Pictures produced or distributed by or on behalf of
Paramount, throughout the world. DWA shall have the right to approve any joint,
multiple pictures, output or package sales or licenses that include one or more
Licensed Pictures or one or more Motion Pictures. Each Licensee shall fully
consult with DWA prior to commencing negotiations for any such sales or
licenses. If a Licensee proposed to include one or more Licensed Pictures in a
group with other Motion Pictures and DWA objects to the terms applicable to the
Licensed Picture(s), then notwithstanding DWA’s objection, such Licensee shall
have the right to consummate such

 

42



--------------------------------------------------------------------------------

transaction, provided DWA may elect to exclude the Licensed Picture(s)
therefrom. If the Licensed Pictures are not included in any such joint, multiple
picture, output or package sale or license, each Licensee shall nevertheless be
obligated to exploit the applicable Distribution Rights in and to the applicable
Licensed Pictures in accordance with the terms of this Agreement and such
Licensee shall use all commercially reasonable efforts, on an on-going basis, to
conclude one or more agreements for the full exploitation of the applicable
Distribution Rights to the applicable Licensed Pictures in the applicable
portions of the Domestic Territory or International Territory, as the case may
be, in a timely fashion.

 

h. Non-Theatrical Exhibition. For each Licensed Picture, if and to the extent
Non-Theatrical Exhibition is licensed to a Licensee or Licensee Affiliate
hereunder, DWA shall have the right to approve: the terms of all licenses and
any advertising and/or promotional material extracting or excerpting any portion
of a Licensed Picture.

 

i. Release Requirements. Paramount and VOH shall release (or shall cause DWS to
release) each Licensed Picture in each portion of the Domestic Territory and/or
International Territory, as the case may be, in a manner so as to satisfy the
obligations of, and qualify each Licensed Picture for inclusion under, each
DWA-approved Distribution Services Agreement and each DWA-approved Third Party
Service Agreement. Without limiting the generality of the foregoing, with
respect to DWA-approved Distribution Services Agreement and DWA-approved Third
Party Service Agreements entered into by DWS prior to the Effective Date,
Paramount and VOH shall release (or cause the release of) each Licensed Picture
in strict accordance with the terms set forth in Annex 4.2.f. Moreover,
post-Effective Date, Paramount shall cause DWS to produce and release a
sufficient number of Motion Pictures per annum to fully satisfy all of the DWS’s
obligations under the DWA-approved Distribution Services Agreement and
DWA-approved Third Party Service Agreements entered into by DWS prior to the
Effective Date, subject to the continued ability of DWS to utilize necessary
DreamWorks Marks pursuant to, and in accordance with, the Trademark License
Agreement.

 

j. Outright Sales. No Outright Sale of any Distribution Rights is permitted
hereunder without DWA’s prior consent.

 

k. Exercise of DWA Approvals: Notwithstanding anything to the contrary contained
in this Agreement, including this Section 4, once DWA provides its approval over
a certain matter (whether related to an agreement, deal parameters, release
methodology, release date, release pattern, budget, edit, cut, preview, version,
sales policy, supplier, marketing or promotional campaign, or otherwise), a
Licensee shall have the right to fully rely on such approval (unless prior to
such reliance DWA notifies either Licensee in accordance with Section 33 below
that such approval is withdrawn), and such Licensee shall not be deemed in
breach of this Agreement for any act or omission of such Licensee (or any
Affiliate, Subdistributor or licensee) that is materially consistent with any
approval provided by DWA.

 

4.3 Advertising and Credits: To the extent credits are used in publicity and
advertising under the control of Paramount, VOH or DWS in connection with a
Licensed Picture, Paramount, VOH and DWS agree to accord credit to those Persons
to which DWA is contractually obligated to accord credit, in such form as DWA
may direct consistent with applicable guild and union requirements; provided,
credits for each Licensed Picture shall

 

43



--------------------------------------------------------------------------------

include all credits required pursuant to the DWA-approved Distribution Servicing
Agreements and DWA-approved Third Party Service Agreements. Paramount, VOH and
DWS agree to honor and to use commercially reasonable best efforts to cause
their respective Subdistributors and licensees to honor and comply with all such
contractual credit obligations. Subject to Section 19. below, none of Paramount,
VOH or DWS shall alter the credits on the Licensed Pictures without DWA’s prior
written approval.

 

4.4 Trailers and Publicity Materials: Paramount, VOH or DWS, as applicable,
shall be solely responsible for the creation and preparation of all theatrical
and home video trailers and television spots, and all other advertising,
marketing, publicity and promotional materials (“Marketing Materials”) for the
Licensed Pictures. All basic Marketing Materials, including all key-art,
creative campaigns and content thereof, coop media plans and advertising, media
buys, ads, point of sale and any other sales and promotional materials, and all
communications to the press and press releases, shall be submitted to DWA for
its timely suggestions and approvals. None of Paramount, VOH or DWS shall be
liable for any losses, claims or damages suffered by DWA as a direct result of
DWA’s failure to timely provide such suggestions and approvals. Paramount, VOH
and DWS agree that DWA shall have the right to access and use such Marketing
Materials, without charge, for such use as DWA may reasonably request in
connection with its reporting to investors, institutional publicity and similar
matters and in connection with exploitation of the Retained Rights; provided,
that DWA shall reimburse the applicable Licensee or DWS, as applicable, for the
direct incremental costs of additional copies of such Marketing Materials
arising from such request that the applicable Licensee or DWS, as applicable,
would not otherwise have incurred. Paramount or VOH, as applicable, shall secure
copyright in the name of DWA and Paramount or VOH, as applicable, (or a
Paramount or VOH Affiliate designated by Paramount or VOH, as applicable), for
Marketing Materials prepared by Paramount, VOH or DWS, as applicable, and/or any
Licensee Affiliate for any Licensed Picture. DWA retains the exclusive right to
produce and exploit documentary films and other Motion Pictures relating to DWA
or to the Licensed Pictures, including “making of” and “behind the scenes”
productions or programming relating to the Licensed Pictures and to incorporate
excerpts from the Licensed Pictures therein. Notwithstanding the foregoing:
(i) a Licensee may authorize the production of so-called “specials” or other
similar audio-visual productions as part of its promotional arrangements with
media companies (such as MTV International) provided, DWA shall have the right
to approve the content of such productions; and (ii) if any DWA-approved
Distribution Servicing Agreement or DWA-approved Third Party Service Agreement
(in each case, existing as of the Effective Date) requires a Licensee to deliver
and license any such productions to a third party, DWA shall produce and deliver
such productions to such Licensee for delivery and license pursuant to the terms
of such DWA-approved Distribution Servicing Agreement or DWA-approved Third
Party Service Agreement. DWA shall approve the use of trailers from the Licensed
Pictures on other Motion Pictures distributed by Paramount, VOH or DWS.

 

4.5 Marketing Restrictions: Without DWA’s prior consent, neither Licensee nor
DWS shall engage in any cross-marketing, cross-promotion, cross-merchandising,
joint advertising, joint marketing, Commercial Tie-In and Promotional Rights
arrangements, product placement or joint distribution activities (including with
respect to home video incentive programs or home video marketing programs)
(collectively “Cross-Promotional Campaigns”) in connection with any element of a
Licensed Picture and any other Motion Picture or product

 

44



--------------------------------------------------------------------------------

owned or distributed by a Licensee, DWS or by any third party. Notwithstanding
the foregoing, the Licensees, DWS, their Subdistributors and licensees shall
have the right (i) to include the Licensed Pictures in Cross-Promotional
Campaigns consistent with prior distribution practices, e.g., marketing reels,
trade conventions and trade promotions such as those involving the Existing
Pictures, and (ii) to employ Cross-Promotional Campaigns solely in connection
with two (2) or more Licensed Pictures. In addition to the foregoing, neither
Licensee nor DWS shall use any elements or characters from the Licensed Pictures
for any corporate promotional purposes or to advertise or promote any business
or activity of the Licensees or DWS not directly related to the Licensed
Pictures without DWA’s prior written approval.

 

4.6 Subdistribution:

 

a. Paramount and VOH, as the case may be, may distribute the Licensed Pictures
either directly, through Licensee Affiliates or subject to DWA’s prior written
approval (not to be unreasonably withheld) in each instance, through
Subdistributors and licensees; provided that each Licensee agrees that it will
not engage a Subdistributor or licensee (i) for the initial general theatrical
release of any Licensed Picture in the United States; or (ii) in any media, in
any portion of the Territory, unless all or substantially all of the Motion
Pictures released for Theatrical Exhibition in the United States by Paramount or
a controlled Affiliate thereof are subdistributed or sublicensed in such media
and/or portion of the Territory. If, pursuant to a DWA-approved Distribution
Servicing Agreement, a Licensed Picture is not designated by such Subdistributor
or licensee for distribution in any portion of the Territory (e.g., is
determined not to be financially viable for release in a specific country),
Paramount or VOH, as applicable, shall use all commercially reasonable efforts,
on an ongoing basis, to engage a substitute Subdistributor or licensee to
distribute the Licensed Picture in the applicable portion of the Territory;
provided, however, the terms of such Distribution Servicing Agreement shall be
subject to DWA’s prior approval and, subject to DWA’s approval and the terms of
the McDonald’s Interparty Agreement, each Licensed Picture shall be released for
Theatrical Exhibition in each of the Required International Territories in which
Theatrical Exhibition rights are licensed to VOH or DWS hereunder.

 

b. DWA shall have the right to approve the duration and terms of any and all
Subdistribution and license agreements entered into by the Licensees, whether
with a Licensee Affiliate or any other Person. If DWA does not approve the terms
of such agreement applicable to the Licensed Pictures, the Licensees may enter
into such agreement with respect to its own Motion Pictures but such
arrangements will not apply to the Licensed Pictures. The CJ Agreement, the
Kadokawa Agreement, and the Distribution Servicing Agreements with
Subdistributors and licensees listed on Schedule 1, are preapproved by DWA. For
the avoidance of doubt, DWA shall have the right to approve any amendment,
restatement, replacement, extension (including the exercise of any option) or
other modification of any DWA-approved Distribution Servicing Agreement.

 

c. The breach by a Subdistributor or licensee (or any successor to any
Subdistributor or licensee) of any (i) DWA-approved Distribution Servicing
Agreement entered into after the Effective Date; or (ii) DWA-approved
Distribution Servicing Agreement entered into in any territory previously
distributed by UIP (irrespective of the date of such agreements), shall
constitute a breach of this Agreement only if such breach by such Subdistributor
or licensee

 

45



--------------------------------------------------------------------------------

is not cured by such Subdistributor or licensee (or by Paramount or VOH on
behalf of such Subdistributor or licensee) within fifteen (15) days of DWA’s
provision to Paramount or VOH of notice of such breach (in lieu of the
applicable cure periods set forth in Section 11.1 below with respect to a breach
by Paramount or VOH). No breach by a Subdistributor or licensee (or any
successor to any Subdistributor or licensee) of any other DWA-approved
Distribution Servicing Agreement existing as of the Effective Date shall
constitute a breach by the Licensees of this Agreement; provided, however, DWA
shall have the right to take such action as set forth in Section 4.13 below with
respect to such breach by a Subdistributor or licensee.

 

d. DWA shall have the right, but not the obligation, to designate the Universal
Agreement, and/or any transition services agreement entered with Universal (by
DWS or directly by DWA) in connection with the termination of the Universal
Agreement (including the Transition Agreement), as a Distribution Servicing
Agreement and to require Paramount and/or VOH to service such Distribution
Servicing Agreement in accordance with the terms of this Agreement for the
duration of any such transition period.

 

e. The license agreements with the indicated Licensee Affiliates listed on
Schedule 1A are hereby preapproved by DWA. Paramount agrees that such license
agreements shall not negatively impact DWA’s rights hereunder. Paramount further
agrees to consider in good faith and accept any reasonable modifications
proposed by DWA prior to February 10, 2006 to the extent such modifications do
not adversely affect the overall economic or tax structure of the transactions
contemplated hereby.

 

4.7 Costs of Distribution: Except as expressly provided herein, including
Section 5.2 with respect to Additional Distribution Expenses and Section 6.2
with respect to Residuals and Contingent Compensation, Paramount or VOH, as the
case may be, shall be solely responsible for advancing all costs of advertising,
promoting, marketing and distributing the Licensed Pictures, including all
distribution fees paid to Subdistributors and all Distribution Expenses.

 

4.8 DWA Consultation Rights: Paramount, VOH and DWS shall fully consult with and
give due consideration to the reasonable requests of DWA concerning advertising,
marketing, publicity and distribution matters in connection with each Licensed
Picture. The foregoing consultation rights and conditions are in addition to and
do not derogate, impair, restrict or otherwise adversely affect any of DWA’s
approvals and controls set forth in this Agreement. All distribution and
licensing arrangements with respect to the Licensed Pictures shall be made in a
manner consistent with good faith business practices as applied generally to
comparable Motion Pictures produced or distributed by or on behalf of Paramount
throughout the world under similar circumstances in the applicable territories
and media, taking into account differences in production budgets, cast, genre,
rating, prerelease audience surveys and test results, theatrical box office and
other performance metrics, local tastes and other established factors that
Paramount uses in good faith on a nondiscriminatory basis to make determinations
in connection with the exploitation of Motion Pictures produced or distributed
by or on behalf of Paramount throughout the world, excluding in each case, any
Motion Pictures directed by Steven Spielberg.

 

46



--------------------------------------------------------------------------------

4.9 DWA Distribution Representative: DWA shall have the right to appoint one or
more individuals to serve as a distribution representative (the “DWA
Representative[s]”) to: (i) monitor the marketing and distribution of the
Licensed Pictures and the expenditure of Distribution Expenses; (ii) access and
review each Licensee’s and DWS’s books and records relating to the marketing and
distribution of the Licensed Pictures; (iii) monitor each Licensee’s and DWS’s
compliance with DWA’s approvals, consultation rights, designations and controls;
(iv) meet regularly with each Licensee’s and DWS’s marketing and distribution
personnel; (v) attend regularly scheduled marketing meetings related to the
Licensed Pictures; and (vi) engage in related activities. Each Licensee will
provide DWA Representatives with periodic briefings on marketing matters and
upon request, shall provide DWA Representatives with full and complete
information relating to anticipated Gross Receipts, marketing costs and budgets,
expenditures of Distribution Expenses and market research studies relating to
the Licensed Pictures. Paramount shall provide the DWA Representatives with
suitable offices at Paramount’s company facilities without charge to DWA. DWA
shall be solely responsible for the salary, fringes and expenses of the DWA
Representatives. DWA shall not appoint more than five (5) individuals to
concurrently serve as the DWA Representatives without obtaining the Licensee’s
prior consent.

 

4.10 Direct Access to Personnel. DWA and the DWA Representatives shall have the
right to access and to communicate directly with (i) all of Paramount’s and
VOH’s management staff and employees engaged in any aspect of the marketing,
distribution, licensing and exhibition of the Licensed Pictures or exercise of
the Distribution Rights anywhere in the Territory, and (ii) to the same extent
as Paramount or VOH and subject to the terms of each applicable DWA-approved
Distribution Servicing Agreement or DWA-approved Third Party Service Agreement,
as applicable, all officers, management staff and employees of Subdistributors,
licensees or third party service providers engaged in any aspect of marketing,
distribution, licensing and exhibition of the Licensed Pictures or exercise of
the Distribution Rights anywhere in the Territory, including in each case any
personnel or representatives based in local, regional or international exchanges
or offices in all regions of the Domestic Territory and in each country in the
International Territory (collectively “Distribution Personnel”). Each Licensee
shall endeavor (and shall cause the Distribution Personnel) to convene regular
(i.e., no less frequently than weekly) meetings with DWA personnel and be
available to consult with DWA and the DWA Representatives at reasonable times
for purposes of formulating, coordinating and implementing the marketing,
distribution, licensing, exhibition and other exploitation plans and strategies
pertaining to the Licensed Pictures, (y) to cooperate fully with DWA and the DWA
Representatives and (z) to provide DWA with all Information available to such
Distribution Personnel pursuant (and subject) to Section 4.1.e. DWA will
endeavor in good faith to keep the Licensees fully informed of, and involved in,
all direct communications with Subdistributors, licensees or third party service
providers.

 

4.11 Vendor/Supplier Arrangements: The Licensees shall have the right and (to
the extent entitled to do so pursuant to the applicable third-Person contracts)
obligation to cause the Licensed Pictures to be included in any DWA-approved
Third Party Service Agreement. DWA shall have the right of prior reasonable
approval of the duration and terms of each Third Party Service Agreement as they
pertain to the Licensed Pictures. The Third Party Service Agreements (and the
duration and terms thereof) listed on Schedule 5 are preapproved by DWA. Any
amendment or modification of a DWA-approved Third Party Service Agreement

 

47



--------------------------------------------------------------------------------

that materially affects one or more Licensed Pictures, and any extension of a
DWA-approved Third Party Service Agreement that includes one or more Licensed
Pictures shall require DWA’s prior written approval. Subject to the foregoing,
the Licensed Pictures shall be included in such DWA-approved Third Party Service
Agreements on a non-discriminatory basis as compared to comparable Motion
Pictures produced or distributed by or on behalf of Paramount throughout the
world, under similar circumstances in the applicable territories, excluding only
Motion Pictures directed or produced by Steven Spielberg. Any allocations
between Paramount’s or VOH’s Motion Pictures and the Licensed Pictures shall be
made in accordance with and pursuant to Section 8.5.c. below.

 

4.12 Distribution Arrangements: DWS and each Licensee will use its commercially
reasonable best efforts to cause all business arrangements between Paramount,
VOH or DWS, as applicable, and (i) exhibitors or circuits, (ii) retailers,
wholesalers or intermediary suppliers of Video Devices, or (iii) television
licensees, pertaining in whole or in part to the Licensed Pictures to be no less
favorable generally than the terms and conditions applicable to Motion Pictures
produced or distributed by or on behalf of Paramount throughout the world which
generate (or at the time such business relationship[s] were made, were projected
based on established forecast methodology to generate) comparable theatrical box
office revenue or otherwise produce comparable revenue under similar
circumstances in the applicable territories. All such business arrangements
shall be applied to the Licensed Pictures on a nondiscriminatory basis. Motion
Pictures directed or produced by Steven Spielberg are excluded from the
foregoing requirements, as are premiums, or other consideration applicable to
specific categories of Motion Pictures set forth in any DWA-approved
Distribution Servicing Agreements or DWA-approved Third Party Service
Agreements, as applicable. A Licensee shall not be in breach of this Agreement
if it is unable to (x) obtain the number of theaters or screens designated by
DWA, or (y) obtain comparable terms for television licenses pertaining to the
Licensed Pictures, provided such Licensee or DWS, as applicable, used its
commercially reasonable best efforts commensurate with its past conduct and
practices in distributing Motion Pictures that are comparable to Existing
Pictures to obtain the foregoing designated objectives in each case.

 

4.13 Distribution Servicing Agreement: Each Licensee shall have the right to
enter into Distribution Servicing Agreements and to include the Licensed
Pictures in any such arrangement; provided subject to Section 7.5 below, DWA
shall have the right of prior reasonable approval of the duration and terms of
each Distribution Servicing Agreement as it pertains to the Licensed Pictures.
DWA hereby approves the CJ Agreement, the Kadokawa Agreement, and the
Distribution Servicing Agreements listed on Schedule 1, including the duration
and terms of each such Distribution Servicing Agreement. Any amendment or
modification of a DWA-approved Distribution Servicing Agreement that materially
affects one or more Licensed Pictures, and any extension of a DWA-approved
Distribution Servicing Agreement that includes one or more Licensed Pictures
shall require DWA’s prior written approval. All such arrangements that apply, in
whole or in part, to the Licensed Pictures shall be substantially equivalent on
an overall basis to the terms and conditions applicable to Motion Pictures
produced or distributed by or on behalf of Paramount throughout the world which
generate (or at the time such business relationship[s] were made, were projected
based on established forecast methodology to generate) comparable theatrical box
office revenue or otherwise produce comparable revenue under similar
circumstances in the applicable territories.

 

48



--------------------------------------------------------------------------------

Each Licensee shall be responsible for any third party breach of any
(i) DWA-approved Distribution Servicing Agreement entered into after the
Effective Date; or (ii) DWA-approved Distribution Servicing Agreement entered
into in any territory previously distributed by UIP (irrespective of the date of
such agreements). Notwithstanding the foregoing, a Licensee shall not be
responsible for any third party breach of any other DWA-approved Distribution
Servicing Agreement entered into prior to the Effective Date; provided that any
claims, losses or causes of action (collectively “Claims”) arising from such
breach and related to a Licensed Picture shall, subject to the terms of the
applicable DWA-approved Distribution Servicing Agreement, be assigned to DWA, or
DWA shall have the right (at DWA’s expense) to cause a Licensee to take such
action as DWA deems reasonably necessary to resolve such Claims. Paramount or
VOH shall notify DWA of any breach or alleged breach of any DWA-approved
Distribution Servicing Agreement and any bankruptcy filings of any party to a
DWA-approved Distribution Servicing Agreement, promptly following such Licensee
becoming aware of any such event. Any recoveries (net of expenses) from the
prosecution or settlement of any Claims that would have been accounted for
pursuant to the terms of a DWA-approved Distribution Servicing Agreement shall
be included in Gross Receipts, provided no Distribution Fees shall be charged on
any recoveries (e.g. punitive damages) that would not otherwise constitute
revenue derived from distribution of the Licensed Pictures. In connection with
each Licensed Picture and subject to the terms of each DWA-approved Distribution
Servicing Agreement, DWA and the applicable Licensee shall jointly exercise any
approval and consultation rights available under such DWA-approved Distribution
Servicing Agreement; provided, the foregoing shall not impair, restrict or
derogate from the rights of Licensees as set forth in this Agreement, including
a Licensee’s right to mutually approve (and its tie breaker rights with respect
to) Distribution Expenses hereunder. In connection with each Licensed Picture
and subject to the terms of each DWA-approved Distribution Servicing Agreement:
(i) in accordance with Section 4.10 above, DWA shall have the right to
communicate directly with, and have full access to, all officers, appropriate
management employees, staff and personnel engaged in any aspect of distribution
as provided to Paramount or VOH under each DWA-approved Distribution Servicing
Agreement; (ii) DWA shall receive in a timely fashion all distribution
information and other materials pertaining in whole or in part to the Licensed
Pictures that are received by Paramount or VOH from Subdistributors and other
parties to the DWA-approved Distribution Servicing Agreements; and (iii) each
Licensee, in the exercise of its good faith business discretion, shall use
commercially reasonable best efforts to audit the accountings or financial
records provided or available under each DWA-approved Distribution Servicing
Agreement and the reasonable out-of-pocket audit costs shall be charged as
Distribution Expenses hereunder; provided, in the event such audit involves one
or more Licensed Pictures and other Motion Pictures produced or distributed by
Paramount or VOH, as applicable, DWA shall only bear its proportionate share of
the costs thereof. Each Licensee shall have the right to appropriately redact
from any information provided to DWA under this Agreement (including under this
Section 4.13) information relating to any Motion Pictures other than the
Licensed Pictures. The foregoing does not limit the Licensee’s obligation to
issue Payment Reports, Interim Reports or make payments to DWA, as more fully
set forth in Section 8.6. DWA shall cooperate with each Licensee and, at a
Licensee’s request and expense, shall take such actions that are reasonably
necessary or desirable to ensure that such Licensee is able to perform its
obligations relating to the Licensed Pictures under the DWA-approved
Distribution Servicing Agreements and the DWA-approved Third Party Service
Agreements.

 

49



--------------------------------------------------------------------------------

4.14 Exploitation of Commercial Tie-In and Promotional Rights: DWA retains the
right to exploit Commercial Tie-In and Promotional Rights in connection with
each Licensed Picture; provided, that in furtherance of the Licensee’s
exploitation of the Distribution Rights, DWA shall undertake commercially
reasonable efforts in full consultation with the Licensee to consummate
Commercial Tie-In and Promotional Rights arrangements for each Licensed Picture.
In addition to the foregoing, DWA shall undertake to consummate Commercial
Tie-In and Promotional Rights arrangements for each Qualified Picture that on an
overall basis shall be consistent with the marketing and promotion of the Base
Films for such Qualified Picture. Notwithstanding DWA’s retention of Commercial
Tie-In and Promotional Rights, DWA acknowledges that in connection with
Theatrical Exhibition in the International Territory, VOH, its Subdistributors
and licensees shall have the right, subject at all times to the McDonald’s
Agreement and to coordination with DWA, to negotiate and consummate Commercial
Tie-In and Promotional Rights arrangements for each Licensed Picture on a
country-by-country or regional basis in the same manner conducted in connection
with the Existing Films, provided that VOH, its Subdistributors and licensees
shall be obligated to obtain DWA’s prior written approval of any such Commercial
Tie-In and Promotional Rights arrangements, which approval shall not be
unreasonably withheld. Each Licensee shall endeavor in good faith, and
commensurate with DWS’s past conduct and practices in distributing comparable
Existing Pictures, to cause such arrangements to be on an overall basis
comparable to the marketing and promotion of the Base Films determined at the
time of such arrangement and in each case, subject to the prior Commercial
Tie-In and Promotional Rights arrangements consummated by DWA in connection with
the applicable Licensed Picture. Any amounts received by a Licensee pursuant to
arrangements entered into by such Licensee in connection with such Commercial
Tie-In and Promotional Rights arrangements shall be deemed Gross Receipts.

 

4.15 Rating Certificates: Each Licensee shall be responsible for obtaining
rating certificates for each Licensed Picture and title clearances on DWA’s
behalf in connection with each Licensed Picture. DWA shall cooperate with and
assist in obtaining the applicable rating certificates and clearing the title
for each Licensed Picture. Such cooperation and assistance shall be at DWA’s
sole cost and expense.

 

4.16 UIP Restructuring.

 

a. The parties acknowledge and agree that UIP and those Subdistributors set
forth on Annex 4.16 (which Annex may be updated from time to time by the mutual
agreement of the parties, both prior to and following the Effective Date) are
pre-approved as Subdistributors to distribute the Licensed Pictures for
Theatrical Exhibition in the International Territory. DWA acknowledges that
Paramount and VOH are currently restructuring the Theatrical Exhibition
operations in the International Territory and that UIP will cease to be the
primary foreign distribution entity in certain territories of the UIP Territory
(the “UIP Restructuring”). Notwithstanding the foregoing, Paramount agrees that
it will fully, meaningfully and timely consult with DWA, on an ongoing basis,
regarding such UIP Restructuring plans (including on Paramount’s and VOH’s
proposed replacement theatrical distribution operations in the UIP Territory),
and will give reasonable consideration to DWA’s suggestions in that regard. DWA
agrees that Paramount, VOH and Universal, solely on behalf of Paramount and VOH,
are pre-approved to distribute the Licensed Pictures for Theatrical Exhibition
in the International Territory on the terms hereof.

 

50



--------------------------------------------------------------------------------

b. For the avoidance of doubt, in the event of a UIP Restructuring, DWA’s
approval and other rights described in Section 4.6 above shall apply to any
Theatrical Exhibition in the applicable portions of the International Territory
not conducted directly by Paramount, VOH or a Licensee Affiliate.

 

c. In the event (i) Paramount or VOH fails to so consult with DWA in any UIP
Territory at any time prior to the UIP Restructuring Completion Date in such UIP
Territory; or (ii) the UIP Restructuring has a material adverse effect upon the
amount of Gross Receipts received, or to be received, by DWA hereunder from the
Theatrical Exhibition of the Licensed Pictures in one or more UIP Territories
(as compared to amounts received by DWA from the Theatrical Exhibition of
comparable Existing Pictures in such UIP Territory(ies)) during the applicable
UIP Determination Period for such UIP Territory(ies), Paramount and VOH shall be
deemed in material breach of this Agreement. Notwithstanding the foregoing, with
respect to any breach under clause (ii) above in a given UIP Territory, DWA
shall provide Paramount or VOH with a written notice (a “Material Adverse Effect
Notice”) that shall include (in reasonable detail) (i) a description of the
material adverse effect suffered by DWA as a result of the UIP Restructuring in
such UIP Territory (on a Licensed Picture-by-Licensed Picture basis); and (ii) a
description of the required changes in the manner in which the Theatrical
Exhibition rights to the Licensed Pictures are exploited in such UIP Territory
that DWA believes are necessary to remedy the default. Following receipt of the
Material Adverse Effect Notice with respect to a given UIP Territory, Paramount
and VOH shall have the right, during the applicable UIP Cure Period, to cure
such alleged breach to DWA’s reasonable satisfaction. At the end of any such UIP
Cure Period, if, in DWA’s reasonable good faith judgment, Paramount or VOH has
failed to sufficiently cure such breach in such UIP Territory, DWA shall have
the right to seek money damages for a material breach by Paramount and VOH but
shall not have the right to terminate this Agreement as a result of such breach.
Any disputes between the parties with respect to the this Section 4.16 shall be
submitted to expedited arbitration in accordance with Section 24.b below.

 

d. For purposes of this Section 4.16, the following terms shall have the
following meanings:

 

“UIP Cure Period” shall mean, with respect to a given alleged breach of this
Section 4.16 in a particular UIP Territory, a period of time commencing on the
delivery of the Material Adverse Effect Notice to Paramount with respect to such
alleged breach in such UIP Territory and expiring upon the completion of the
initial Theatrical Exhibition of the next Licensed Picture scheduled to be
released for Theatrical Exhibition in such UIP Territory after DWA’s delivery of
a Material Adverse Effect Notice.

 

“UIP Determination Period” shall mean, for each individual UIP Territory, the
period commencing on the effective date of the UIP Restructuring (currently
contemplated as January 1, 2007) and expiring upon the date which is eighteen
(18) months from the UIP Restructuring Completion Date for such UIP Territory.
The “UIP Restructuring Completion Date” shall mean the date on which Paramount,
VOH or a Licensee Affiliate commences the direct physical distribution and
marketing of all Motion Pictures owned or controlled by Paramount and VOH
(including all Tent-Pole Pictures) and released for Theatrical Exhibition in
such UIP Territory. Notwithstanding the foregoing, in any UIP Territory in which
UIP will continue to be the

 

51



--------------------------------------------------------------------------------

primary theatrical distribution entity, the UIP Restructuring Completion Date
shall be the effective date of the UIP Restructuring (currently contemplated to
be January 1, 2007) in each such UIP Territory.

 

“UIP Territories” shall mean those territories set forth on Annex 4.17 attached
hereto. As used in this Section 4.16, the term “UIP Territory” refers to
individual territories comprising the UIP Territories.

 

4.17 Application to DWS. The terms of this Section 4 shall apply mutatis
mutandis to DWS in connection with the exercise of the Distribution Rights
licensed to DWS pursuant to Section 2.1(b) above.

 

Section 5. Distribution Expenses — Approvals and Controls

 

5.1 Expenditure Commitment: Paramount or VOH, as the case may be, and DWA shall
mutually determine the amount of Distribution Expenses to be incurred with
respect to the initial Theatrical Exhibition of each Licensed Picture in the
Domestic Territory and in each of the Required International Territories,
including all print and trailer costs, advertising campaign creation costs,
media buys, including remainder media buys; provided that in the event of
disagreement, Paramount’s or VOH’s decision based on its good faith business
judgment shall prevail. Notwithstanding the foregoing, unless otherwise agreed
between Paramount or VOH, as the case may be, and DWA, the aggregate amount of
Distribution Expenses to be incurred by Paramount and VOH to release each Event
Picture hereunder throughout the Territory shall not be less than ninety percent
(90%) of the average amount of Distribution Expenses incurred by Paramount, VOH
and/or DWS to release the Base Films throughout the Territory (such amounts,
“Minimum Distribution Expenses”); provided, however, that the Minimum
Distribution Expenses may be adjusted by Paramount and VOH, after meaningful
consultation with DWA, on an Event Picture-by-Event Picture basis taking into
consideration (i) the Domestic Territory and Required International Territory
box office performance of the two (2) most recent Base Films, (ii) the
Distribution Rights available for exploitation and the portion of the Territory
for which such Distribution Rights have been obtained (i.e., Minimum
Distribution Expenses shall be reduced to the extent Paramount and VOH have not
obtained all Distribution Rights from which Gross Receipts are derived in the
entire Territory), (iii) minimum release requirements set forth in applicable
DWA-approved Distribution Servicing Agreements, (iv) the prerelease forecast for
the applicable Event Picture, based on reasonable, established methodology
(including the Animation Method (e.g., CGI)), (v) post release performance of
the Event Picture, (vi) Paramount’s or VOH’s, as applicable, reasonable
projections for gross shipments of Video Devices embodying the Event Picture and
(vii) Paramount’s or VOH’s, as applicable, good faith business judgment based on
empirical projections and established forecast methodology that Gross Receipts
will be less than the cumulative Distribution Fee and Distribution Expenses for
the applicable Event Picture. Except as otherwise provided in this Section 5.1,
the Minimum Distribution Expenses for each Event Picture, including expenses on
a territory by territory and media by media (e.g. Theatrical Exhibition,
Television Exhibition) basis, must be reasonably consistent with the
corresponding expenditures for the applicable Base Films.

 

If Paramount or VOH, as applicable, desires to spend Distribution Expenses in
excess of the Minimum Distribution Expenses in connection with an Event Picture,
such additional

 

52



--------------------------------------------------------------------------------

expenditures shall be subject to the mutual approval of Paramount or VOH, as
applicable, and DWA; provided, that Paramount or VOH, as applicable, may elect
to incur Distribution Expenses in excess of the Minimum Distribution Expenses
(over DWA’s objection) in its good faith business judgment, taking into account
such factors as whether incremental Gross Receipts generated by such additional
expenditures are projected to exceed the sum of the Distribution Fee thereon and
the additional Distribution Expenses so incurred with respect to the applicable
Event Picture.

 

5.2 DWA Distribution Expenses: In the event DWA determines in its good faith
business judgment that Gross Receipts of a Licensed Picture will be materially
enhanced by expending additional Distribution Expenses in excess of the amount
determined pursuant to Section 5.1, then DWA may cause Paramount or VOH, as
applicable, to expend such additional Distribution Expenses (“Additional
Distribution Expenses”), provided that DWA shall be solely responsible for all
Additional Distribution Expenses and shall pay to such Licensee all Additional
Distribution Expenses in advance of such Licensee incurring such Additional
Distribution Expenses. If DWA does not promptly advance such amounts, the
applicable Licensee shall have the right, but not the obligation, to incur such
Additional Distribution Expenses, and DWA shall reimburse such Licensee’s for
such Additional Distribution Expenses within five (5) Business Days after
receipt of such Licensee’s invoice therefor. If such amount remains unpaid ten
(10) Business Days after DWA’s receipt of Licensee’s invoice therefor and
notwithstanding any prohibition against cross-collateralization or offset
contained in this Agreement, upon prior notice to DWA, such Licensee shall have
the right (without limiting any of it other rights hereunder, at law or in
equity) to offset such amounts, including interest thereon, against any amounts
otherwise due to DWA hereunder.

 

5.3 Standard of Compliance: Notwithstanding anything to the contrary contained
in Section 4, Section 5 or elsewhere in this Agreement, it is understood and
agreed that the Licensees shall not be in breach or default hereof with respect
to compliance with approved marketing and distribution plans and budgets as long
as the Licensees substantially comply with the DWA approved marketing and
distribution plans and budgets (as measured on a worldwide basis). For purposes
of example and without limitation, it is understood and agreed that because of
the difficulty in stopping the amount of Distribution Expenses expended at a
specific level, the Licensees shall not be in default or otherwise in breach
hereof if the amount of Distribution Expenses actually expended by the Licensees
throughout the Domestic Territory and the International Territory does not
conform to or exceed the budget therefor and all such Distribution Expenses
shall be fully recoupable by the Licensees out of applicable Gross Receipts;
provided, in each case that such expenditures substantially comply with the
approved marketing and distribution plans and budgets.

 

5.4 Subdistributor Distribution Expenses: For purposes of this Section 5,
Distribution Expenses shall include all costs, charges and expenses of
distribution (excluding distribution fees) charged to, and undisputed by, the
Licensees in their accountings with Subdistributors with respect to the
applicable Licensed Picture(s).

 

53



--------------------------------------------------------------------------------

Section 6. Distribution Expenses Accounting

 

6.1 Calculation of Distribution Expenses: Distribution Expenses shall be
deducted on a Licensed Picture-by-Licensed Picture basis by the Licensees from
applicable Gross Receipts and shall be calculated after taking into account the
following items to the extent they are directly attributable to the Licensed
Pictures: all discounts, rebates and refunds actually received that serve to
reduce the amount of Distribution Expenses. For the avoidance of doubt,
Distribution Expenses shall be reduced by any tax credits, refunds or rebates
received or utilized by, or credited to, the Licensees directly attributable to
the Licensed Pictures, such as rebates for any remittance or withholding taxes.
No item of cost shall be included more than once in calculating Distribution
Expenses. Distribution Expenses incurred in respect of Licensed Pictures which
are exhibited and/or licensed with trailers or short subjects and which are
subject to allocations of revenue pursuant to Section 8.5.c. shall be allocated
in the same manner as revenue thereunder where appropriate. Distribution costs,
charges and expenses incurred or paid by DWS (under the Prior Agreement) prior
to the Effective Date shall be recognized and charged as Distribution Expenses
thereunder. Distribution costs, charges and expenses incurred and paid by the
Licensees or DWS after the Effective Date shall be recognized and charged as
Distribution Expenses hereunder.

 

6.2 Payment of Residuals and Contingent Compensation:

 

a. Residuals: Subject to the parties agreement as set forth in Section 4.1.k,
DWA shall be responsible for calculating and paying all Residuals due and owing
relating to the Licensed Pictures. At DWA’s request, Paramount and/or VOH, as
applicable, will (i) provide DWA with all necessary and appropriate information,
on a Licensed Picture-by-Licensed Picture basis, to enable DWA to calculate and
pay, as and when due, all Residuals arising from the exploitation of the
Distribution Rights hereunder, and (ii) execute customary assumption agreements
with respect to the licensed Distribution Rights, if and to the sole extent
required pursuant to any collective bargaining agreements applicable to the
Licensed Pictures. If a Licensee is required to pay Residuals directly to any
collective bargaining organization, DWA hereby agrees to advance such Licensee
an amount equal to any Residual amounts then due and owing and required to be
paid by such Licensee within ten (10) Business Days after receipt of an invoice
from such Licensee for such amounts. If DWA fails to timely advance such
Residual amounts to such Licensee, then notwithstanding any prohibition against
cross-collateralization or offset contained in this Agreement, such Licensee
shall have the right (without limiting any of it other rights hereunder, at law
or in equity) upon payment by such Licensee of any such Residuals then due and
payable to offset such amounts, including interest thereon, against any amounts
due to DWA hereunder or under the Fulfillment Services Agreement. For the
avoidance of doubt, DWA’s indemnification obligations (as more fully set forth
in Section 10.1) shall apply to any third party claim against a Licensee
relating to such Licensee’s execution of any such assumption agreement, unless
such claim (i) relates to interest, penalties or other amounts incremental to
the Residuals otherwise due and payable under the applicable collective
bargaining agreement in the ordinary course with respect to the Licensed
Pictures; and (ii) is determined to have arisen from the gross negligence or
intentional misconduct or omission of such Licensee.

 

54



--------------------------------------------------------------------------------

b. Contingent Compensation: Subject to the parties agreement as set forth in
Section 4.1.k, DWA shall be responsible for issuing the approved Contingent
Compensation statements to third parties and for paying all Contingent
Compensation amounts due and owning to such third parties. At DWA’s request,
each Licensee will provide DWA with all necessary and appropriate information,
on a Licensed Picture-by-Licensed Picture basis, to facilitate DWA’s calculation
of Contingent Compensation arising from the exploitation of the Distribution
Rights hereunder.

 

6.3 Marketing Implant Cap: The Licensees shall have the right to charge, as a
Distribution Expense, those costs and expenses incurred and paid in connection
with those Marketing Implants set forth on Annex 6.3, an amount not to exceed
$600,000 in the aggregate per Qualified Picture (inclusive of any such costs and
expenses incurred by Subdistributors). All other costs and expenses incurred or
paid by or on behalf of a Licensee or DWS for Marketing Implants shall not be
charged or deducted as a Distribution Expense by any Licensee or DWS, and the
Licensees shall absorb all such costs and expenses as part of their Distribution
Fee.

 

6.4 Private Air Travel: The Licensees will advance the costs of all private jet
travel incurred by DWA executives in connection with the advertising, promotion
and marketing of a Licensed Picture (“Aviation Expenses”). Such Aviation
Expenses shall constitute Distribution Expenses for such Licensed Picture. DWA
will endeavor to provide the Licensees with notice when booking private jet
travel for the purpose of advertising, promoting and marketing of a Licensed
Picture.

 

Section 7. Distribution Fees

 

7.1 Distribution Fees: As consideration for the distribution services and
obligations of Paramount, VOH and DWS hereunder in respect of the Licensed
Pictures, Paramount, VOH or DWS, as applicable, shall be entitled to retain on a
Licensed Picture-by-Licensed Picture basis off-the-top distribution fees
(“Distribution Fees”) of an amount equal to eight percent (8%) of one hundred
percent (100%) of the applicable Gross Receipts (as defined in Section 8. below,
but specifically excluding any applicable Home Video Gross Receipts included
therein for purpose of reporting to DWA under Section 8.6); provided, with
respect to Gross Receipts received from Subdistributors and in lieu of
calculating the foregoing Distribution Fees on such Gross Receipts, Paramount,
VOH or DWS, as applicable, shall retain Distribution Fees in an amount equal to
eight percent (8%) of one hundred percent (100%) of the Subdistributor’s gross
revenue reported to, and undisputed by, Paramount, VOH or DWS, as applicable, in
such Subdistributor’s accountings to Paramount, VOH or DWS, as applicable.
Similarly, if fees or commissions of sales agents are deducted from Gross
Receipts, such amounts shall be added back (without duplication of amounts added
back pursuant to Section 8.1.h. below) to applicable Gross Receipts for the
purpose of calculating the amount of Distribution Fees to be retained by
Paramount, VOH or DWS, as applicable, hereunder. For avoidance of doubt, the
Distribution Fees retained by Paramount, VOH or DWS, as applicable, shall be
inclusive of any and all (x) distribution fees that are charged to, and
undisputed by, Paramount, VOH or DWS, as applicable, in its accountings with any
Subdistributor and (y) any fees or commissions retained by or payable to any
sales agent, and the fees and commissions in clauses (x) and (y) herein shall be
subject to Section 8.1.h below.

 

55



--------------------------------------------------------------------------------

7.2 Calculation of Distribution Fee: No Distribution Fees shall be payable to
Paramount, VOH or DWS until concurrent payment or crediting to DWA of the
applicable Gross Receipts, if any, upon which such Distribution Fees are
charged. For the avoidance of doubt, and notwithstanding anything to the
contrary contained herein, Distribution Fees shall be computed on applicable
Gross Receipts net of any reserves permitted to be taken hereunder. In the event
of any adjustment as provided in Section 8 below, the Distribution Fees shall be
similarly recalculated and adjusted.

 

7.3 No Cross-Collateralization: Subject only to Section 6.2.a above, the Gross
Receipts, Distribution Fees, Distribution Expenses and reserves relating to each
Licensed Picture shall not be cross-collateralized or offset against the Gross
Receipts, Distribution Fees and Distribution Expenses relating to any other
Licensed Picture (or any other Motion Picture distributed by Paramount, VOH or
DWS).

 

7.4 Additional Distribution Fees: In the event (i) DWA is in default pursuant to
the terms of this Agreement, (ii) such DWA default causes a Licensee to be in
default pursuant to the terms of any DWA-approved Distribution Servicing
Agreement, and (iii) as a result of such default there is an increase in the
distribution fees paid to or deducted by a Subdistributor, sales agent or
licensee under the applicable DWA-approved Distribution Servicing Agreement,
then such Licensee also shall be entitled to retain from applicable Gross
Receipts the amount of additional distribution fees paid to the Subdistributor.

 

7.5 Substitution of DWA- approved Distribution Servicing Agreements: In the
event the Distribution Rights to one or more Licensed Pictures are not exploited
pursuant to a DWA-approved Distribution Servicing Agreement governing the
exploitation of such Distribution Rights, and such failure to exploit is not the
result of Paramount’s, VOH’s or DWS’s, as applicable, breach or default under
the terms of the applicable DWA-approved Distribution Servicing Agreement, the
applicable Licensee shall have the right (and obligation) in accordance with the
terms of this Agreement, on an ongoing basis, to use all commercially reasonable
efforts, to enter into a substitute Distribution Servicing Agreement in a timely
fashion with respect to the full exploitation of the applicable Distribution
Rights for such Licensed Picture(s). DWA shall have the right to approve the
substitute or replacement Subdistributor or licensee, and any terms of the
substitute Distribution Servicing Agreement that do not conform to prevailing
industry standards shall be subject to DWA’s reasonable approval. Any substitute
Distribution Servicing Agreement entered into by a Licensee in accordance with
this Section 7.5 shall constitute a DWA-approved Distribution Servicing
Agreement.

 

Section 8. Gross Receipts

 

8.1 Gross Receipts: Gross Receipts consist of:

 

a. Domestic Theatrical Exhibition: All amounts received by or credited to the
account of Paramount, DWS, or any other Licensee Affiliate (including VOH) from
any Person, including Subdistributors, for the right to exhibit or distribute
the Licensed Pictures (including returnable and non-returnable advances) or as
subsidies, prizes or aid, and all receipts directly from the distribution of the
Licensed Pictures in the case of so called “four wall engagements and/or road
shows”, in all cases in the Domestic Territory. Gross Receipts shall be

 

56



--------------------------------------------------------------------------------

deemed “received” thirty (30) days from the date when booked as a receivable,
subject to later adjustment for amounts not received. For the avoidance of
doubt, Gross Receipts shall not include any amounts received by or credited to
the account of DWA relating to any Commercial Tie-In and Promotional Rights
agreements made directly between DWA and any third Person.

 

b. International Theatrical Exhibition: All amounts received by or credited to
the account of VOH, DWS, or any other Licensee Affiliate (including Paramount)
from any Person, including Subdistributors, for the right to exhibit or
distribute the Licensed Pictures (including returnable and non-returnable
advances) or as subsidies, prizes or aid, and all receipts directly from the
distribution of the Licensed Pictures in the case of so called “four wall
engagements and/or road shows”. Gross Receipts shall be deemed “received” when
booked as a receivable, subject to later adjustment for amounts not received.
For the avoidance of doubt, Gross Receipts shall not include any amounts
received by or credited to the account of DWA relating to any promotional or
commercial “tie-in” agreements made directly between DWA and any third Person.

 

c. Non-Theatrical Exhibition: All amounts (including returnable and
non-returnable advances) received by or credited to the account of Paramount,
VOH, DWS or any other Licensee Affiliate from any Person, including
Subdistributors, for the right to distribute, exhibit or license the exhibition
of the Licensed Pictures for Non-Theatrical Exhibition in the Domestic Territory
or the International Territory.

 

d. Television Exhibition: (i) All amounts, including advances, signing bonuses
and security deposits (in each case whether returnable or non-returnable) that
are received by or credited to the account of Paramount, VOH, DWS or any other
Licensee Affiliate from any Person, including a Subdistributor, in connection
with the business of licensing one or more Licensed Pictures for Television
Exhibition less refunds, credits, allowances and adjustments granted to Persons
licensed to exhibit such Licensed Picture(s); and (ii) barter receipts from the
direct sale of commercial time controlled by Paramount, VOH, DWS or a Licensee
Affiliate less (a) advertising agency commissions payable and (b) refunds,
credits, allowances, or adjustments (including “make goods”) granted in
connection with the sale of such commercial time. For the avoidance of doubt, no
advances, signing bonuses or security deposits actually paid to and received by
a Licensee prior to the Effective Date shall be included in Gross Receipts
hereunder (unless, and to the sole extent, such amounts, or any portion thereof,
were to paid to a Licensee in contemplation of this Agreement or the license of
Television Exhibition rights in and to the Licensed Pictures from DWA to a
Licensee).

 

e. Copyright Revenue: All amounts constituting Copyright Revenue received by
Paramount, VOH, DWS or any Licensee Affiliate from any Person, including any
Subdistributor, in connection with the exercise of the Distribution Rights and
the Licensed Marks in and to the Licensed Pictures, excluding only Copyright
Revenue derived from the Retained Rights.

 

f. Recoveries: All amounts received by Paramount, VOH, DWS or any the Licensee
Affiliate from any Person with respect to claims or infringement of rights
involving the Licensed Pictures, including copyright infringement, trademark
infringement, piracy, misappropriation, unfair competition and similar claims
brought by Paramount, VOH,

 

57



--------------------------------------------------------------------------------

DWS, a Licensee Affiliate or any Person pursuant to a DWA-approved Distribution
Servicing Agreement, less all permitted costs and expenses.

 

g. All Other Sources: All amounts received by Paramount, VOH, DWS or any
Licensee Affiliate from any Person derived from the exploitation of any
Distribution Rights and not enumerated above, including Internet Rights, New
Media Rights and all other sources not specifically excluded pursuant to
Section 8.2.

 

h. Addback of Subdistributor Fees, Sales Agent Fees and Commissions:
Distribution Fees that are charged to, and undisputed by, Paramount, VOH, DWS or
any Licensee Affiliate, as applicable, in its accountings with any
Subdistributors and the fees or commissions retained by or payable to any sales
agents shall be deemed Gross Receipts hereunder and notwithstanding retention
by, or payment to, such Subdistributor or sales agent, such distribution fees of
Subdistributors and such fees or commissions of sales agents shall constitute
Gross Receipts for all purposes hereunder. In no event shall any such
distribution fees payable to or retained by a Subdistributor or any such fees or
commissions retained by or payable to any sales agent reduce or otherwise be
deducted from Gross Receipts hereunder.

 

i. Deemed Receipts: Amounts received by Paramount, VOH, DWS or a Licensee
Affiliate shall be deemed to include any amounts that any such party does not
receive in respect of exploitation of the Licensed Pictures from any
Subdistributors, sales agents or licensees as the result of the deduction of any
amounts referred to in Section 8.1.h. above or to pay Distribution Expenses or
any deductions, offsets or reductions not related to the exploitation of the
Licensed Pictures.

 

j. Gross Receipts Adjustments:

 

(i) Paramount or VOH, as applicable, shall give DWA prompt written notice of all
adjustments (e.g. bad debt) or other changes in any receivables or payables on
the books and records of Paramount, VOH, DWS or any Licensee Affiliate that
affect Gross Receipts or Distribution Expenses hereunder. DWA shall have the
right to approve all adjustments, settlements, rebates, credits, allowances,
write-offs or refunds granted by Paramount, VOH, DWS or any other Licensee
Affiliate to any Person, which reduce Gross Receipts and any such adjustments,
settlements, rebates, credits, allowances, write-offs and refunds that do not
relate exclusively to a Licensed Picture(s) shall be allocated to the Licensed
Pictures on a non-discriminatory basis and in a manner that is no less favorable
to DWA than the allocations to Motion Pictures produced or distributed by or on
behalf of Paramount throughout the world, under similar circumstances.

 

(ii) Notwithstanding the foregoing, in the event that (A) the amount of
cumulative worldwide Gross Receipts (inclusive of Home Video Gross Receipts)
reported and paid to DWA with respect to a Licensed Picture is determined by
Paramount to be overstated for any reason (e.g., refund of advances, security
deposits previously included in Gross Receipts or returns of Video Devices under
the Fulfillment Services Agreement), and (B) Paramount or VOH is either required
to repay or refund such overstated Gross Receipts or an amount equal to such
overstated Gross Receipts is deducted from any amounts otherwise payable to
Paramount or VOH by a third party, DWA shall be solely responsible for

 

58



--------------------------------------------------------------------------------

reimbursing Paramount or VOH for such overstated Gross Receipts. Paramount shall
have the right to deduct the amount of such overstated Gross Receipts from any
amounts otherwise due to DWA by Paramount or VOH hereunder. If Gross Receipts
otherwise due and payable to DWA in the accounting period in which such
overstated Gross Receipts are refunded or repaid by, or deducted from, Paramount
are insufficient to recoup the full amount of such overstated Gross Receipts,
then DWA shall promptly repay Paramount (as designee for VOH, if applicable) for
any such unrecouped amounts (less the amount of any Distribution Fees (inclusive
of any Service Fees) previously deducted thereon) within five (5) Business Days
after receipt of Paramount’s invoice therefor (it being understood that DWA
shall not be obligated to repay any such cash amounts, nor shall Paramount or
VOH be entitled to deduct from cash amounts otherwise due and payable to DWA
hereunder, to the extent that any such repayment or deduction would result in
the cumulative cash amounts received by DWA with respect to a Licensed Picture
under this Agreement, as of the applicable measurement date, being less than the
cumulative revenue reported by Paramount and VOH to DWA on an accrual basis in
accordance with GAAP pursuant to Section 8.6.e hereof with respect to such
Licensed Picture as of such date). Any overstated amounts not repaid or recouped
in one period shall be carried forward to the next accounting period. For the
avoidance of doubt, the parties acknowledge and agree that the words “reported
and paid to DWA” are intended to clarify that to the extent Distribution
Expenses (inclusive of Home Video Fulfillment Expenses) were deducted from Gross
Receipts, then the amount of any overstatement of such Gross Receipts that
Paramount or VOH shall be entitled to recoup pursuant to this Section 8.1(j)(ii)
shall be commensurately reduced.

 

8.2 Exclusions: Notwithstanding anything herein to the contrary, the following
shall be excluded from Gross Receipts:

 

(i) Amounts collected as taxes or for payment of taxes such as admission, sales,
use or value added taxes;

 

(ii) Receipts from Retained Rights;

 

(iii) Amounts earned, collected or received by DWS in connection with the
exploitation of the Licensed Pictures prior to the Effective Date (which amounts
shall be accounted for and paid in accordance with the Prior Agreement); and

 

(iv) Amounts collected or received by any theatre or another exhibitor
(including ticket sales, subscription fees, concession receipts, box office
receipts, entrance or ride receipts, and advertising income), any television
broadcast station(s) or system, electronic transmission systems (including
cable, direct broadcast satellite, microwave and master antenna), program
delivery services and radio stations, or merchandisers, manufacturers, sellers,
wholesale dealers or retail dealers of cassettes or of any other products, or
book or music publishers, or Persons producing or distributing Sound Records, or
pay-television/Cassette/on demand marketers, internet access providers,
theme/amusement park operators or any Persons similar to any of the foregoing
Persons (whether or not any of the foregoing Parties are Licensee Affiliates).
To the extent any of the foregoing are Licensee Affiiates, they are sometimes
referred to herein as “End User Affiliates”.

 

59



--------------------------------------------------------------------------------

8.3 Short Subjects: It is understood and agreed that, except as set forth below,
all revenue derived from the exploitation of trailers or short subjects
exhibited and/or licensed with any Licensed Picture, and all proceeds therefrom
paid to Paramount, VOH, DWS, any other Licensee Affiliate or Subdistributor
obligated to report such proceeds to Paramount, shall be included in Gross
Receipts of such Licensed Pictures. No portion of revenue from any Licensed
Picture licensed and/or exhibited with a trailer or short subject shall be
deemed to be derived from any trailer or short subject with a running time of 15
minutes or less, except where inclusion of such a trailer or short subject is
made necessary by a Licensee’s, DWS’s, any Licensee Affiliate’s or any
Subdistributor’s obligation to supply a supporting program for minimum playing
time. In the case of any trailer or short subject not excluded by the preceding
sentence, the allocation of revenue therefrom shall be made in accordance with
and subject to the provisions of Section 8.5.c. below. For the avoidance of
doubt, any costs or expenses incurred by a Licensee and/or DWA in connection
with the creation or exploitation of trailers, bonus material or short subjects
accompanying Licensed Pictures shall be advanced by such Licensee and recouped
by such Licensee as a Distribution Expense related to the accompanying Licensed
Picture.

 

8.4 Reserves:

 

a. Except as otherwise expressly provided in this Section 8.4, and with respect
to the GAAP Accrual Reports, Section 8.6.e. below, no reserves of any kind may
be established by Paramount, VOH, DWS or any Licensee Affiliate in connection
with Gross Receipts, Distribution Fees, Distribution Expenses, Residuals and
Contingent Compensation or for any other reason.

 

b. Beginning in the last six (6) months of the License Term for each Licensed
Picture, Paramount and VOH shall have the right to establish reasonable reserves
for Distribution Expenses reasonably anticipated to be incurred by such Licensee
during the remainder of the applicable License Term and for a reasonable period
thereafter, including costs reasonably anticipated to be incurred in connection
with the transition and return of materials to DWA (each an “End of Term
Reserve”). All such End of Term Reserves shall be liquidated and paid pursuant
to the Final Accounting Statement in accordance with Section 8.6.g. below,
together with accrued interest on such amount, if any, of End of Term Reserves
paid to DWA, computed from inception of the End of Term Reserve at the rate
specified in Section 8.6.h. below.

 

c. For the avoidance of doubt, no reserves of any kind or nature shall be taken
or applied hereunder against Home Video Gross Receipts included in Gross
Receipts for purposes of reporting to DWA pursuant to Section 8.6 below. The
Fulfillment Services Agreement shall govern the establishment and liquidation of
reserves applicable to the Home Video Exhibition of the Licensed Pictures and
Home Video Gross Receipts included in Gross Receipts for reporting and payment
purposes hereunder will be net of any such permitted reserves.

 

60



--------------------------------------------------------------------------------

8.5 Finance/Audits:

 

a. Advances/Rebates: Paramount, VOH and DWS, as applicable, shall disclose to
DWA and include in Gross Receipts all Financial Benefit accorded Paramount, VOH,
DWS or any Licensee Affiliate by any Person, which results from or is related to
Paramount’s, VOH’s, DWS’s or such Licensee Affiliate’s services in connection
with the Licensed Pictures or the exploitation of the Distribution Rights
hereunder, whether or not specifically allocated to the Licensed Pictures,
including any amounts received for or in connection with the distribution of
Motion Pictures, including the Licensed Pictures, which are not specifically
allocated or credited to the distribution of specific Licensed Pictures
consistent with this Agreement, provided, however, neither Paramount nor VOH,
nor DWS shall be obligated to disclose any Financial Benefit from transactions
that do not involve any Licensed Picture(s) hereunder. All such Financial
Benefit will be allocated to the Licensed Pictures in accordance with the terms
of the agreements in question, or if such agreements do not provide a means of
allocation, on a fair and reasonable basis, and in Paramount’s and VOH’s good
faith business judgment taking into account, if applicable, one or more factors
such as, among others, box office performance, cast, and genre. All allocations
shall be made on a nondiscriminatory basis as to the Licensed Pictures, and
neither Paramount nor VOH shall change any agreed upon allocation methodology
without obtaining DWA’s prior consent. DWA acknowledges and confirms its
agreement to all allocations on the books and records of DWS as of the Effective
Date (but specifically excluding any allocations under the Universal Agreement,
which allocations remain subject to DWA’s audit rights) or set forth in the
DWA-approved Distribution Servicing Agreements and DWA-approved Third Party
Service Agreements, in each case, existing as of the Effective Date. DWA shall
have full access to any agreement that provides for any such Financial Benefit,
subject to the confidentiality restrictions contained in any such agreement.

 

b. Local Currency: Other than amounts which cannot legally be remitted from the
country in which they are earned (“Blocked Currency”), all amounts payable
hereunder shall be paid in the same manner as Paramount or VOH, as the case may
be, receives revenue from Motion Pictures produced or distributed by Paramount
or VOH, in either U.S. currency or the currency of the country where such Gross
Receipts are received by a Licensee. Foreign currency amounts received by a
Licensee and subsequently paid to DWA in U.S. currency shall be converted, using
the same weighted average exchange rate for Distribution Expenses and Gross
Receipts, on specified dates of which the Licensees shall notify DWA on an
ongoing basis and which shall be the same dates and rates used for Motion
Pictures produced or distributed by Paramount; provided, if amounts are not
converted directly from the foreign currency in which they were received to U.S.
currency (e.g., if intermediary conversion to any other currency[ies] is
utilized), then the applicable Licensee shall bear all risk from fluctuation of
such intermediary currencies unless such intermediary conversion was undertaken
at DWA’s direction. In the case of Blocked Currency, DWA shall have the right to
elect from time to time whether to receive some or all of the Blocked Currency,
as it becomes payable hereunder, in the country where it is located or to make
any other arrangements with respect to some or all of the Blocked Currency as
are available to the Licensees in the applicable country. To facilitate DWA’s
management of Blocked Currency, the Licensees shall specify on each “Payment
Report” (as defined below) all Gross Receipts that are in Blocked Currency; and
upon written instructions from DWA (subject to any and all limitations,
restrictions, laws, rules and regulations affecting such transaction), the
Licensees shall deposit Blocked Currency into a bank designated by DWA in the
applicable country, or pay Blocked Currency to any Person

 

61



--------------------------------------------------------------------------------

designated by DWA in such country. Such deposits or payments to or for DWA shall
constitute due remittance to DWA, and the Licensees shall have no further
responsibility therefor. At DWA’s election, the Licensees shall convert Blocked
Currency into U.S. dollars to the same extent and in the same manner and
proportion that Paramount is permitted to convert Blocked Currency derived from
Motion Pictures produced or distributed by Paramount. Solely for purposes of
this Section 8.5.b., Licensed Pictures shall not constitute Motion Pictures
produced or distributed by Paramount.

 

c. Allocations:

 

(i) Whenever a Licensee makes an allocation of revenue hereunder with respect to
one or more Licensed Pictures and/or other Motion Pictures, DTV Productions,
television programs, trailers or short subjects, such Licensee shall make such
allocation on a reasonable non-discriminatory basis, taking into account all
relevant factors such as, among others, box office performance, cast, prior
television allocation and genre, and in the case of a revenue allocation to
trailers and/or short subjects as set forth in Section 8.3 above, such Licensee
shall make such allocation taking into account such factors as, among others,
cost and running time.

 

(ii) Without limiting the generality of the foregoing, all allocations of
revenue, expenses and Financial Benefit shall be made on a reasonable
nondiscriminatory basis as to the Licensed Pictures and the allocation
methodology applied to the Licensed Pictures shall be on a basis and in a manner
that is no less favorable to DWA than the application of such methodology to
comparable Motion Pictures produced or distributed by or on behalf of Paramount
throughout the world under similar circumstances (excluding Motion Pictures
produced or directed by Steven Spielberg). DWA acknowledges and confirms its
agreement to all allocations on the books and records of DWS as of the Effective
Date (but specifically excluding any allocations under the Universal Agreement,
which allocations remain subject to DWA’s audit rights) or set forth in those
DWA-approved Distribution Servicing Agreements existing as of the Effective
Date.

 

d. Bonuses:

 

(i) “Bonus Plan” means the payment of any bonuses, compensation or consideration
of any kind (including discretionary bonuses) based upon, tied or related in any
fashion, in whole or in part, directly or indirectly, to revenue generation in
connection with the distribution of Motion Pictures.

 

(ii) “Bonus Plan Participants” means (i) Paramount’s, VOH’s and DWS’s staff and
other employees, and (ii) any other persons or entities rendering services on or
in connection with the distribution of Motion Pictures in general produced or
distributed by Paramount, VOH, DWS or any Licensee Affiliate which persons and
entities are eligible to participate in the Bonus Plan.

 

(iii) To the extent Paramount, VOH, DWS or any Licensee Affiliate institutes,
maintains or participates in a Bonus Plan, such Bonus Plan shall be designed and
implemented so as not to have an unfair or harmfully discriminatory impact on

 

62



--------------------------------------------------------------------------------

the Licensed Pictures, as compared to Motion Pictures produced or distributed by
Paramount and the Licensed Pictures shall be included in such Bonus Plan(s) so
as to provide the Bonus Plan Participants with an equal incentive with respect
to the Licensed Pictures, as compared to other Motion Pictures distributed by
Paramount or DWS. Payments made pursuant to any Paramount Bonus Plan to any
employees of Paramount or VOH shall not constitute Distribution Expenses
hereunder and shall be the sole responsibility of Paramount or VOH.

 

e. Electronic Reporting: All revenue and expenses on a per Licensed Picture
basis shall be reported electronically to DWA, and DWA shall have full access to
all data pertaining to or generated in connection with the Licensed Pictures,
including all raw data (i.e. data not processed or reduced) whether segregated
as to the Licensed Pictures or generated in connection with data pertaining to
other Motion Pictures. As soon as practicable after the Effective Date,
Paramount and VOH shall make available to DWA access to such Information and
data as is required to be provided to DWA pursuant to this Agreement, including
access to daily reports, if any, regarding box office and weekly reports
relating to box office receipts and projected ultimate performance.

 

f. Withholding and Corporate Taxes: Each Licensee shall be entitled to treat as
a Distribution Expense and deduct from the amounts due and payable to DWA under
this Agreement any withholding or remittance taxes (other than Excluded Taxes)
imposed in connection with such Licensee’s distribution of the Licensed Pictures
in the Territory. For this purpose, “Excluded Taxes” means (i) with respect to
any payment related to the exploitation of rights pursuant to the direct license
of rights from DWA to VOH, the excess of taxes imposed with respect to such
payment over the amount of taxes that would have been imposed if the license had
instead been from DWA to Paramount and (ii) taxes relating to transactions or
transfers of moneys by and among any of Paramount, VOH, DWS and the Licensee
Affiliates to the extent such taxes would not have been imposed had the Prior
Agreement been executed and all payments to DWA been made under the Prior
Agreement. Notwithstanding the foregoing, with respect to any tax treated as a
Distribution Expense pursuant to this section 8.5(f), (a) in the event a
Licensee, DWS or any Licensee Affiliate receives a rebate, refund or
reimbursement amount for any portion of any such tax, the applicable Licensee
shall be obligated to credit such amount to Distribution Expenses in the
calendar month in which such amount is received, and (b) each Licensee shall be
obligated to rebate to DWA fifty percent (50%) of the amount of such tax at the
end of the calendar year in which it was deducted from any amount due and
payable to DWA under this Agreement, and the remaining fifty percent (50%) of
such amount at the end of the following calendar year. DWA shall not be
responsible for, and the Licensees shall jointly and severally indemnify DWA
from, any corporate-level or other tax liability and any related penalties,
interest or addition to tax (other than with respect to DWA’s own U.S. federal
and state income tax liabilities) which may arise in connection with the
Licensees’ distribution of Licensed Pictures in their respective Territories.
Paramount and its Affiliates agree to indemnify and hold DWA harmless against
any and all loss, liability or expense, tax or otherwise, of DWA resulting from
such license being granted to VOH rather than to Paramount. Any indemnification
payments made pursuant to this section 8.5(f) shall be computed so as to make
DWA whole on an after tax basis.

 

g. Paramount Owned Businesses: With respect to the distribution of Licensed
Pictures pursuant to this Agreement, any agreement with any theater or theater
chain,

 

63



--------------------------------------------------------------------------------

television network or any supplier or other business or entity owned in whole or
in part, directly or indirectly, by Paramount, VOH, DWS or any Licensee
Affiliate, shall be fair and reasonable in the marketplace and on an arms-length
basis. All such agreements shall be subject to the accounting, access and audit
rights provisions set forth in Sections 8.6 and 8.7 below.

 

8.6 Accountings:

 

a. Notwithstanding the license of certain Distribution Rights to VOH pursuant to
Section 2.1.b. above and to DWS pursuant to Section 2.1.c above, all Gross
Receipts, Distribution Fees and Distribution Expenses derived or incurred in
connection with the exploitation of all Distribution Rights and other rights
licensed by DWA hereunder shall be consolidated for purposes of all statements
and payments to DWA under this Agreement. Paramount shall be solely responsible
for the administration of all Distribution Rights licensed by DWA hereunder and
shall be solely responsible for rendering all statements and making all payments
in strict accordance with the terms of this Agreement.

 

b. On a cumulative and continuous basis, with respect to each Licensed Picture,
Paramount, VOH and DWS, as applicable, shall first deduct and retain
Distribution Fees from Gross Receipts, as provided in Section 7, and thereafter
recoup Distribution Expenses from Gross Receipts, as provided in Section 6.
Paramount, on behalf of both Licensees and DWS, shall pay any remaining Gross
Receipts to DWA on a monthly basis no later than the date due and issuance of
the applicable Payment Report (as defined below). For all purposes under this
Section 8.6 in each accounting and reporting period (i) the Distribution
Expenses for each Licensed Picture shall include the Home Video Fulfillment
Expenses reported to DWA Home Video pursuant to the Fulfillment Services
Agreement for such accounting and reporting period, (ii) reserves for each
Licensed Picture shall include Return Reserves and GAAP Return Reserves, as
applicable, established against Home Video Gross Receipts included in Gross
Receipts hereunder, in such accounting and reporting period, (iii) the
Distribution Fees for each Licensed Picture shall include the Service Fees
attributable to Home Video Gross Receipts included in Gross Receipts hereunder,
in such accounting and reporting period, and (iv) the Gross Receipts for each
Licensed Picture shall include the amount of Home Video Receipts reported to DWA
Home Video pursuant to the Fulfillment Services Agreement for the applicable
accounting and reporting period.

 

It being understood that a particular Motion Picture (e.g., Shark Tale) may be
defined as a “Licensed Picture” for purposes of this Agreement and as a “DWA
Picture” for purposes of the Fulfillment Services Agreement. Notwithstanding the
definitional distinction, each particular Motion Picture shall constitute a
single accounting unit under both respective agreements.

 

c. Paramount, on behalf of both Licensees and DWS, shall furnish to DWA, on a
monthly basis, within 30 days from the end of each fiscal month, revenue and
payment detail reports (the “Payment Reports”) in a format approved by DWA,
which format may change from time to time in DWA’s good faith discretion. Gross
Receipts, Distribution Fees, Distribution Expenses and all other revenue and
payment detail (including Return Reserves established pursuant to the
Fulfillment Services Agreement) shall be reported on a combined
inception-to-date basis, including all prior inceptions to date information to
support current Payment Reports. Payment Reports shall be dated as of the
“Report Closing Date”. Report

 

64



--------------------------------------------------------------------------------

Closing Date means the end of the fiscal month prior to the date the Payment
Report is due to DWA. The Payment Reports shall, among other things, indicate
with specificity on a country-by-country basis (to the extent available from
Subdistributors) all Gross Receipts received by the Licensees and DWS for each
Licensed Picture, all Distribution Fees retained from Gross Receipts, all
Distribution Expenses paid for each Licensed Picture, all applicable Return
Reserves and the remaining Gross Receipts due and payable to DWA. Gross
Receipts, Distribution Fees and Distribution Expenses shall be stated in U.S.
Dollars.

 

Each Licensed Picture shall be separately accounted for hereunder as a single
accounting unit and all Gross Receipts, Distribution Fees and Distribution
Expenses reported hereunder for a given accounting period shall be combined with
all Home Video Gross Receipts, Service Fees and Home Video Fulfillment Expenses
for such accounting period for such Licensed Picture under the Fulfillment
Services Agreement in accordance with Section 8.5.b thereof. Any amounts shown
to be due and payable pursuant to this Section 8.6.b shall be paid to DWA by
Paramount and/or VOH, as applicable, in accordance herewith. For the avoidance
of doubt, Gross Receipts, Distribution Fees and Distribution Expenses relating
to each Licensed Picture shall not be cross-collateralized or applied against
the Gross Receipts, Distribution Fees and Distribution Expenses relating to any
other Licensed Picture hereunder or any other Motion Picture distributed by
Paramount, VOH, DWS or any Licensee Affiliate. Gross Receipts, Distribution Fees
and Distribution Expenses relating to any Subdistribution shall be designated
separately. With respect to those territories formerly serviced by UIP for
Theatrical Exhibition that will be serviced either by Universal or another third
Person, the Licensees shall ensure that the reporting deadlines and cash
collection terms and procedures under such subdistribution agreements shall be
no less favorable to DWA than the terms pursuant to which UIP reported to and
paid DWA. Payment Reports may be corrected, adjusted or supplemented by
Paramount from time to time to reflect adjustments, uncollectible amounts and
errors.

 

d. Concurrently with DWA’s receipt of each Payment Report, Paramount, on behalf
of DWS and/or VOH, as applicable, will pay to DWA in immediately available funds
the amount indicated thereon to be due to DWA. Gross Receipts received by the
Licensees or any Licensee Affiliate from a Subdistributor and received at any
time preceding the last three (3) Business Days of each fiscal month shall be
accounted for on an interim basis (each an “Interim Report”). Paramount, on
behalf of both Licensees and DWS, shall issue each Interim Report within three
(3) Business Days after receipt of the applicable Gross Receipts from a
Subdistributor, and Paramount and/or VOH, as applicable, shall concurrently with
each Interim Report pay to DWA amounts, if any, then due after reconciliation of
such Interim Report with the last Payment Report issued to DWA. For the
avoidance of doubt, the aggregate amount actually paid to DWA should equal the
aggregate net amount shown to be due to DWA (if any) on a worldwide basis, on
the applicable Payment Report and/or Interim Report for each Licensed Picture.

 

e. In addition to the Payment Reports, Paramount shall furnish to DWA, on a
monthly basis, within three (3) calendar days from the end of each fiscal month,
a detailed, Licensed Picture-by-Licensed Picture, territory-by-territory,
media-by-media, monthly and cumulative revenue and cost report, in a format
approved by DWA, prepared on an accrual basis in accordance with GAAP in
sufficient detail to enable DWA to record Licensed Picture revenue and expenses
on an accrual basis in accordance with GAAP (the “GAAP Accrual

 

65



--------------------------------------------------------------------------------

Report”), which format may change from time to time in DWA’s good faith
discretion. Gross Receipts (net of any Return Reserves), Distribution Fees,
Distribution Expenses and all other revenue and expense detail shall be reported
on a combined inception-to-date basis, including all prior inception to date
information to support current accrual reporting. Without limiting the
generality of the foregoing, the parties agree as follows with respect to the
GAAP Accrual Reports:

 

(i) All amounts shall be stated in U.S. Dollars;

 

(ii) The GAAP Accrual Reports shall include all pertinent information from the
DWA-approved Distribution Servicing Agreements received by the Licensees and DWS
through end of the applicable fiscal month, but in no event shall the Licensees
or DWS be required to include in such reports any information that is not
available to the Licensees or DWS under the DWA-approved Distribution Servicing
Agreements;

 

(iii) Reporting may be corrected, adjusted or supplemented by Paramount, on
behalf of both Licensees and DWS, in accordance with the terms of Section 8.1.j
above. Adjustments to Gross Receipts, Distribution Expenses or other changes in
any receivables or payables on the books and records of the Licensees or any
Licensee Affiliate will require a supplemental disclosure in the corresponding
GAAP Accrual Report. Such supplemental disclosure should be allocated to
specific Licensed Picture(s) and be broken down by territory and by media;

 

(iv) Any long term receivables (i.e., amounts due any payable outside of twelve
(12) months) should be discounted in accordance with GAAP and amortized into
interest income. The resulting interest income should be reported separately
from the underlying receivable and the applicable GAAP Accrual Report should
provide detail relating to such interest income on a Licensed
Picture-by-Licensed Picture, territory-by-territory and media-by-media basis;
and

 

(v) In preparing the reports required to be furnished to DWA under this
Section 8.6.e, Paramount shall be entitled to establish a reasonable,
non-discriminatory reserve against accrued Gross Receipts for a Licensed Picture
in accordance with GAAP (i.e., bad debt and refunds of advances or security
deposits included in Gross Receipts) on a Licensed Picture-by-Licensed Picture
basis taking into consideration the following (to the extent applicable):
historical experience with respect to comparable Licensed Pictures, current
economic trends, projection of consumer demand for the production, the credit
rating and/or payment history of the applicable obligor(s) and other reasonable
and appropriate factors (including any requirements under GAAP and applicable
law) utilized in the Motion Picture industry in Los Angeles, California for
establishing such reserves. Reserves shall be liquidated, if not utilized,
within a reasonable period of time following the establishment of such reserves
(based on DWA’s historical experience relating to the Base Pictures).

 

f. Within one-hundred eighty (180) days following the expiration or termination
of the License Term for a given Licensed Picture, Paramount, on behalf of both
Licensees and DWS, will prepare and render to DWA a report (the “Final Payment
Report”) for such Licensed Picture setting forth, in the same form and level of
detail as the periodic Payment

 

66



--------------------------------------------------------------------------------

Reports provided by Paramount over the course of the License Term for such
Licensed Picture, the following information: (i) the cumulative final Gross
Receipts (inclusive of Home Video Gross Receipts), Distribution Fees (inclusive
of Service Fees) and Distribution Expenses (inclusive of Home Video Fulfillment
Expenses) for such Licensed Picture, (ii) the amount of any unliquidated End of
Term Reserve for such Licensed Picture (under both this Agreement and the
Fulfillment Services Agreement); and (iii) the net amount payable by Paramount
(on behalf of the Licensees and DWS to DWA (or DWA to the Licensees, if
applicable)) (the “Final Payment Amount”). If the Final Payment Amount is
payable by the Licensees to DWA, Paramount and/or VOH, as applicable, shall make
payment of such amount to DWA at the time the Final Payment Report is rendered.
If the Final Payment Amount is payable by DWA to the Licensees, DWA shall make
payment of such amount within ten (10) Business Days following delivery of the
Final Payment Report; provided, however, that DWA shall not be obligated to pay
all or a portion of any Final Payment Amount to the Licensees to the extent that
any such payment would result in the cumulative cash amounts received by DWA
with respect to a Licensed Picture under this Agreement as of the applicable
measurement date, being less than the cumulative net revenue reported by the
Licensees to DWA on an accrual basis in accordance with GAAP pursuant to
Section 8.6.e hereof with respect to such Licensed Picture as of such date.

 

g. All payments hereunder to DWA or the Licensees, as the case may be, shall be
made by wire transfer or such other method as DWA or the Licensees, as the case
may be, shall approve. Payments to DWA shall be to DWA or any entity designated
from time to time by DWA. Interest shall be charged on any amount which is not
paid when due (from the date due until the date of payment) hereunder by either
party at the 30-day LIBOR from time to time in effect, but shall be waived if
payment of the amount owing is made within five (5) Business Days after the due
date. Such interest shall be paid at the same time as the associated principal
payment shall be made.

 

h. DWA shall be entitled to all audit results respecting the Licensed Pictures
as and when received by Paramount, VOH, DWS or any other Licensee Affiliate,
including original audit reports and supporting materials. Paramount, VOH, DWS
or such other applicable Licensee Affiliate shall audit the Licensed Pictures on
not less than the same basis and frequency as it audits Motion Pictures produced
or distributed by Paramount, DWS or such other applicable Licensee Affiliate, as
performed by internal and external auditors.

 

i. Paramount, on behalf of both Licensees and DWS, shall continue to provide,
without adjustment other than adjustments made in the ordinary course of
business permitted by this Agreement, all Payment Reports and GAAP Accrual
Reports consistent with the pre-Effective Date reporting from DWS to DWA.
Paramount shall use best efforts to ensure that DWA accounting in not
interrupted and that there is a timely and accurate transition for reporting, to
allow DWA to report within all statutory reporting deadlines.

 

j. If Paramount is required to incur any new additional direct out-of-pocket
costs or expenses (of which Paramount notifies DWA in advance) solely in order
to re-format any Payment Reports or GAAP Accrual Reports pursuant to a request
by DWA after the Effective Date, Paramount shall not be required to furnish such
re-formatted Payment Reports or GAAP Accrual Reports unless DWA preapproves such
costs and expenses and agrees to

 

67



--------------------------------------------------------------------------------

reimburse Paramount for all such costs and expenses (subject to appropriate
reduction, to be mutually agreed, if and to the extent the revised format is
used for similar reports provided to any Person other than DWA); provided, that
Paramount hereby approves the form of Payment Reports and GAAP Accrual Reports
prepared and rendered by DWS to DWA under the Prior Agreement and acknowledges
that any reimbursement obligation described in this Section 8.6.j. shall only
apply to any DWA request for re-formatting after the Effective Date.

 

8.7 Access and Audit Rights:

 

a. Each Licensee shall keep (and shall cause DWS and other applicable Licensee
Affiliates to keep) full, true and complete records and books of accounts
together with all supporting vouchers, invoices, books of account, computer or
data base information, correspondence and documents relating to the distribution
of the Licensed Pictures hereunder (collectively, “Records”), and maintain, for
a period of seven (7) years following DWA’s receipt of a Payment Report and all
Records relevant thereto. Notwithstanding the foregoing, each Licensee shall
(and shall cause DWS and other applicable Licensee Affiliates) in any event keep
and maintain (or deliver to DWA) or deliver all of the above mentioned materials
for any longer period required to complete an open audit for which DWA gives
notice or in the event of an unresolved dispute with any participant or third
party related to a Licensed Picture for which DWA gives notice.

 

b. Each Licensee and DWS grant DWA and its agents, employees and representatives
the right, from time to time at all times during the Term and for a period of
thirty-six (36) months after the later of (i) the expiration of the Term and
(ii) the delivery of the last Payment Report hereunder, upon reasonable prior
notice to the Licensees or DWS, as applicable, to examine, audit and take
excerpts from (and to request and, subject to any third party contractual
confidentiality restrictions, receive copies of) any such Records and all other
documents related to the distribution of the Licensed Pictures or to the
calculation of amounts due to or from DWA hereunder; provided, however,
transactions will not be subject to audit more than five (5) years after
delivery to DWA of the Payment Report in which such transactions are initially
reported. Notwithstanding the foregoing, DWA shall only be entitled to
confidential third party information to the extent the same is reasonably
necessary to resolve any issue(s) under audit. DWA’s audit rights hereunder
shall include the right to examine and inspect Records pertaining to theatrical
Motion Pictures and DTV Productions produced or distributed by the Licensees or
DWS, as applicable, in order for DWA to verify the fair and reasonable
allocation of any Financial Benefit to the Licensed Pictures, and all inventory
of the Licensed Pictures in the possession or control of the Licensees or DWS,
as applicable, and any Subdistributors and/or the duplication, printing and
storage facilities used by the Licensees or DWS, as applicable. DWA shall have
the right to conduct any audit at Paramount’s or DWS’s, as applicable, corporate
headquarters and/or at Paramount’s or DWS’s, as applicable, branch offices, and
to obtain access to supporting documentation through Paramount’s or DWS’s, as
applicable, corporate headquarters’ staff and/or Paramount’s or DWS’s, as
applicable, branch offices. DWA shall be solely responsible for all costs and
expenses in connection with such audits, except as further provided in
Section 8.7.c. below.

 

c. If an audit discloses any inaccuracies or discrepancies in the Records with
respect to the distribution of the Licensed Pictures hereunder or the amounts

 

68



--------------------------------------------------------------------------------

payable to or from DWA (and either the Licensees or DWS, as applicable, agree
with the audit findings or the findings are confirmed by the arbitrator pursuant
to Section 24 below), then the Licensees or DWS, as applicable, shall cure such
inaccuracies and discrepancies within thirty (30) calendar days following notice
thereof. In the event an audit shall uncover a deficiency (and either the
Licensees or DWS, as applicable, agrees with the audit findings or the findings
are confirmed by the arbitrator pursuant to Section 24 below), as of the end of
the period audited, or for any period of at least six (6) months during the
period audited, in each case equal to or greater than five percent (5%) of the
net amount paid to DWA for the period audited, Paramount, on behalf of both
Licensees and DWS, shall immediately pay DWA (i) said deficiency in full,
together with interest thereon, with interest computed at the 30-day LIBOR plus
100 basis points as of the applicable Payment Report date, computed from the
date such amounts were otherwise due and (ii) all costs and expenses in
connection with such audit, including auditor fees, hotel and travel expenses.

 

d. Subject in all cases to the Licensee’s confidentiality obligations, DWA shall
have the right at DWA’s sole expense, to elect (i) to require the Licensee or
DWS, as applicable, to audit, to the extent of the Licensee’s or DWS’s right to
conduct such audit, or (ii) to audit directly, where the Licensee or DWS, as
applicable, may grant such right and to the extent of the Licensee’s or DWS’s,
as applicable, right to conduct such audit, the records of any Subdistributor or
party to a DWA-approved Distribution Servicing Agreement or DWA-approved Third
Party Service Agreement pertaining to the Licensed Pictures, provided that such
right may not be assigned to any other Person.

 

e. In the event of an audit, the Licensees or DWS, as applicable, shall provide
DWA and its agents, employees and representatives with reasonable and suitable
physical conditions in which to conduct such audit, including a desk and chair,
telephone, adequate lighting and suitable ventilation. Subject to the applicable
DWA-approved Distribution Servicing Agreement or DWA-approved Third Party
Service Agreement, the Licensees or DWS, as applicable, shall cause each
Subdistributor or party to a DWA-approved Distribution Servicing Agreement or
DWA-approved Third Party Service Agreement to comply with the foregoing.

 

f. Each of the Licensees or DWS, as applicable, any Subdistributor or party to a
DWA-approved Distribution Servicing Agreement or DWA-approved Third Party
Service Agreement and DWA shall use reasonable efforts to conduct any audit in
an expeditious manner. DWA and the applicable Licensee shall mutually agree on
an audit schedule pertaining to the Licensed Pictures. Any audit settlement
including the Licensed Pictures shall be subject to DWA’s prior written
approval.

 

g. For the avoidance of doubt, and without in any way limiting Section 2.3
above, DWA shall retain the right to directly audit DWS, and indirectly audit
Universal, in accordance with the terms of the Prior Agreement with respect to
all pre-Effective Date exploitation of the Existing Pictures.

 

69



--------------------------------------------------------------------------------

8.8 Tax Reporting:

 

a. General: Each Licensee shall supply (or cause DWS to supply) DWA with such
information and/or documentation available to such Licensee or DWS, as
applicable, as DWA may require in order to (i) verify the amount of withholding
or remittance taxes treated by such Licensee as a Distribution Expense pursuant
to Section 8.5(f), including without limitation whether any such taxes may be
Excluded Taxes, and (ii) take advantage of any tax credits, deductions,
exclusions and/or reductions, including the Extra-territorial Income Exclusion
(“EIE”) that may be available to DWA in any jurisdiction of the Territory. With
respect to clause (ii) above, Paramount, VOH or DWS, as applicable, shall have
no liability hereunder to DWA with respect to or arising out of information
and/or documentation required by DWA or DWA’s ability or inability to take
advantage of any tax credits, deductions, exclusions and/or reductions, and
DWA’s indemnification of the Licensees, DWS and related parties set forth in
Section 10 below shall apply to any third party claims by reason of any such tax
credits, deductions, exclusions and/or reductions.

 

b. Records: The Licensees shall (and shall cause DWS to) maintain and provide
DWA with access to any books and records necessary to prepare any federal, state
and foreign, if any, tax filings.

 

c. Tax Filings: The Licensees shall be responsible for any foreign tax filings,
such as withholding tax, VAT, etc., and shall jointly and severally indemnify
and hold DWA harmless from any interest, penalties or similar assessments
resulting from errors and/or failures to file any required tax returns.

 

d. Other Tax Information: To the extent such information is in a Licensee’s or
DWS’s, as applicable, possession or is available to a Licensee or DWS, and
provided that the Licensee or DWS, as applicable, is not prohibited from
providing such information to DWA by law, regulation or contract, the Licensee
will provide (or cause DWS to provide) DWA with such additional information as
DWA any request with respect to tax matters, including information required to
take advantage of tax credits and related matters. Such information will be
provided to DWA within five (5) Business Days following DWA’s request therefor.

 

e. Tax Information/Additional Costs: If DWA requires any information and/or
documentation pursuant to this Section 8.8 that is not reasonably available to
the Licensee or DWS, as applicable, the Licensees shall not be required to
supply such information and/or documentation unless DWA agrees to reimburse the
Licensees for any additional direct out-of-pocket costs preapproved by DWA and
incurred by the Licensees to supply such information and/or documentation.

 

8.9 Operations:

 

a. Secured Locations: Each Licensee shall maintain all prints and transfers of
the Licensed Pictures, all other related Tangible Film Materials and all
intellectual property of DWA under the Licensee’s or DWS’s control in a secure
location at all times during the Term. At all times hereunder, as between DWA
and the Licensees (and DWS), DWA shall retain sole and exclusive ownership of
the copyrights and all other intellectual property rights in and to the Licensed
Pictures and all Tangible Film Materials, provided the Licensees shall own

 

70



--------------------------------------------------------------------------------

the physical items constituting Tangible Film Materials created by the Licensees
in accordance with this Agreement. Tangible Film Materials shall be held in the
applicable Licensee’s name for the benefit of DWA at each secured location and
laboratory, and DWA shall have unfettered and unrestricted access to any
Tangible Film Materials wherever located, including the right to access such
Tangible Film Materials and any Marketing Materials created or produced by a
Licensee to exploit DWA’s Retained Rights.

 

b. Prints: The Licensees shall catalog and track (in a manner acceptable to DWA)
all prints, trailers and other advertising material and implement with DWA’s
approval print storage and retrieval procedures and procedures for the
destruction of prints and for issuance of a certificate of destruction
evidencing same.

 

c. Laboratories: DWA shall comply with DWS’s existing film and laboratory
agreements with Eastman Kodak Company and Technicolor Inc. and Affiliates,
respectively. The Licensed Pictures shall be included in the foregoing
agreements on a nondiscriminatory basis. Such agreements constitute DWA-approved
Third Party Service Agreements and, as such, are subject to the provisions of
Section 4.11. above.

 

d. Dubbing/Subtitling: DWA shall determine in its sole discretion which Licensed
Pictures, if any, shall be subtitled and/or dubbed and shall approve the key
creative elements (e.g., cast and star talent approvals, translations of the
English language version) of dubbing and subtitling the Licensed Pictures and
trailers thereof, provided, that upon the Licensees’s request, DWA will provide
the Licensees with any Licensed Picture dubbed into any language that the
Licensees or DWS shall require in order to comply with their respective
obligations under any Distribution Servicing Agreement or Third Party Service
Agreement. Distributor shall manage, implement and service all subtitling.

 

e. Reimbursable Amounts: Until the earlier of (i) the expiration or termination
of the Output Term or (ii) the end of ***, Paramount and VOH shall pay DWA an
amount equal to the applicable Reimbursable Amount (payable in quarterly
installments on the first day of each calendar quarter) to reimburse DWA for
certain costs and expenses. Paramount shall pay 34% of each Reimbursable Amount
and VOH shall pay 66% of each Reimbursable Amount. The Reimbursable Amounts will
not be considered Distribution Expenses. Notwithstanding the foregoing, in the
event the Output Term is terminated for any reason by either party, the
Licensees shall be obligated to pay DWA the following total amounts in each of
***, irrespective of any early termination of the Output Term or the Term: $***
in ***, $*** in ***, $*** in *** and $*** in ***.

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested by DreamWorks
Animation SKG, Inc. with respect to the omitted portions.

 

71



--------------------------------------------------------------------------------

f. Documentation: To the extent Tangible Film Materials, Marketing Materials or
any versions of the Licensed Pictures are in the possession of any Person, the
applicable Licensee shall provide DWA with any written authorizations, access
letters and permissions required to allow DWA to fully access such materials.

 

g. Security/Anti-Piracy Measures: The Licensees shall maintain (and shall cause
or obligate its Subdistributors to maintain) security and anti-piracy measures
consistent with the highest level of security and anti-piracy measures
maintained for theatrical Motion Pictures and DTV Productions distributed by or
on behalf of Paramount throughout the world and such Subdistributor in the
applicable portions of the Territory for such media to prevent unauthorized
distribution or copying, or infringement of any of DWA’s rights. If DWA desires
security and anti-piracy measures beyond those provided by the Licensees (or its
Subdistributors) per the preceding sentence, it may require the Licensees to
provide same (or DWA may make its own third party arrangements for such
services) at DWA’s sole cost and expense. Each party shall immediately notify
the other of any unauthorized copying, distribution, exhibition or other
exploitation of the Licensed Pictures and of any of the infringements or
violations of DWA’s copyrights, trademarks and other rights in the Licensed
Pictures of which such party has knowledge. DWA shall take such actions as it
deems appropriate with respect thereto. To the extent appropriate, the Licensees
may join in any actions and cooperate (at DWA’s expense) in any litigation or
other proceedings to protect the Licensed Pictures and to prevent unauthorized
distribution or copying, or infringement of any of DWA’s rights. If DWA elects
to proceed alone directly through its own counsel, DWA shall bear the costs
thereof, and DWA shall be entitled to retain any recovery. If DWA does not elect
to proceed as provided in the preceding sentence, the Licensees shall have the
right, but not the obligation, to proceed either in DWA’s name or in the
Licensee’s name, in which event all recovery reasonably allocated to the
Licensed Pictures shall be included in Gross Receipts and all reasonable, actual
direct third party expenses reasonably allocated to protecting the Licensed
Pictures shall be a Distribution Expense. DWA shall cooperate fully therewith,
and if recovery is through MPAA or MPA actions, any financial recovery shall be
applied consistent with MPAA or MPA practices. To the extent the Licensees pay
direct additional costs related to piracy, copyright or trademark infringement
or other violations of DWA’s rights in the Licensed Pictures, such costs (to the
extent pre-approved by DWA), including anti-piracy print coding, MPAA piracy
programs, and other anti-infringement activities, shall be payable by DWA.
Notwithstanding the foregoing, DWA may elect not to have the Licensed Pictures
included in such MPAA, MPA, piracy, copyright or trademark infringement or other
actions.

 

h. Deductibility of Section 8 Costs and Expenses: For the avoidance of doubt,
except as specifically provided herein, all actual, direct third-party
out-of-pocket costs and expenses (other than Paramount’s and VOH’s overhead
expenses) incurred by the Licensees in connection with the matters described in
this Section 8 shall constitute Distribution Expenses deductible against
applicable Gross Receipts hereunder. The parties acknowledge that nothing
contained in this Section 8.9.h. shall be construed to in any way expand or
modify the definition of “Distribution Expenses” hereunder.

 

72



--------------------------------------------------------------------------------

Section 9. Representations, Warranties and Agreements

 

9.1 DWA represents, warrants and agrees that:

 

a. As of the dates the Licensees commence to advertise and/or distribute each
Licensed Picture, there shall be no claims, liens, encumbrances or licenses in
or to the Licensed Picture that would limit or interfere with the rights hereby
granted.

 

b. All negatives and other materials to be delivered or made available to the
Licensees will be of a quality suitable for the manufacturing of technically
acceptable positive release prints of the Licensed Pictures and trailers
thereof.

 

c. Unless DWA notifies the Licensees in writing to the contrary, there will be
no restrictions that would prevent the Licensees from distributing the Licensed
Pictures consistent with the provisions of this Agreement. There will not be any
payments which must be made by the Licensees to any actors, musicians,
directors, writers or other persons who participated in the Licensed Pictures,
or to any union, guild or other labor organization for any right to exhibit the
Licensed Pictures or as compensation in connection with such exhibition or for
any other use of the Licensed Pictures or any of the rights therein and thereto;
provided, that DWA shall not be obligated to supply any performing rights
license (e.g., SESAC) which may be required in connection with exhibition of any
Licensed Picture, except only to the extent as customary in the motion picture
business for so-called “major” studios. Applicable payments to performing rights
societies (e.g., SESAC), which the Licensees are required to pay, shall be
charged as Distribution Expenses hereunder. If DWA has not supplied all music
licenses necessary to Exhibit a Licensed Picture, then the Licensees shall have
the option of obtaining the required licenses (and charge the cost thereof as
Distribution Expenses) or to forego distribution of the Licensed Picture in the
affected portion of the Territory until such licenses are obtained by DWA.

 

d. The Licensed Pictures (including any elements thereof) and any material
supplied by DWA to the Licensees will not violate or infringe any trademark,
trade name, contract, agreement, copyrights (whether common law or statutory),
patent, literary, artistic, dramatic, personal, private, civil, property, or
privacy right or moral rights of authors or any other right, or slander or libel
any Person; provided, that the foregoing shall not apply to any material which
is created by or supplied by the Licensees, except to the extent such material
created by or supplied by the Licensees incorporates elements from any Licensed
Picture or any elements supplied by DWA to the Licensees.

 

e. It has the full right, power, and authority to enter into and fully perform
this Agreement and to comply with all of its obligations hereunder; DWA is and
will be duly organized and validly existing under the laws of its state of
formation, and is and will be duly qualified to transact business under the laws
of each state where the failure to do so would have a material adverse effect on
either the conduct of its business or its ability to perform this Agreement. DWA
has or at all relevant times hereunder shall have the full, complete and
unfettered rights, power and authority to bind conclusively any and all of its
controlled Affiliates to each and every term, covenant and condition of this
Agreement relating to or involving any of its controlled Affiliates.

 

f. All actions taken by DWA in connection with this Agreement shall be taken in
full compliance with all applicable statutory, administrative and/or court-made
laws, rules and regulations of any jurisdiction, and those of any other
governmental body (including

 

73



--------------------------------------------------------------------------------

those relating or pertaining to the manufacture, production, distribution,
exhibition, sale, advertising, promotion and other use of intellectual
properties and/or consumer products or services).

 

g. As of the Effective Date, no litigation, proceeding or claim is pending or
threatened against DWA that is reasonably likely to have a material adverse
effect on DWA’s ability to perform its obligations under this Agreement or any
Distribution Rights relating to the Licensed Pictures.

 

9.2 Each of Paramount, VOH and DWS, individually and collectively, represent,
warrant and agree that:

 

a. It will not suffer or authorize any lien, encumbrance, pledge or mortgage
(each, a “Lien” hereunder) to attach to any Licensed Picture, including any
Distribution Rights, or to any materials furnished by DWA relating to the
Licensed Pictures, provided the foregoing shall not apply to any Lien created,
authorized or caused by DWA, and any Lien created pursuant to the terms of any
DWA-approved Distribution Servicing Agreement or DWA-approved Third Party
Service Agreement.

 

b. No material (including advertising, publicity, promotional, trailers, etc.)
added to the Licensed Pictures or used in connection therewith by it violates or
will violate, or infringes or will infringe, any trademark, trade name,
contract, agreement, copyright (whether common law or statutory), patent,
literary, artistic, dramatic, personnel, private, civil, property, or privacy
right or “moral rights of authors” or any other right, or slander or libel any
Person, provided that the foregoing shall not apply to any material that is
created by or supplied by DWA or incorporates elements from any Licensed
Picture.

 

c. It has or will have written agreements with each Subdistributor hereunder to
comply with the terms and conditions of this Agreement. The foregoing shall not
apply to the CJ Agreement, the Kadokawa Agreement or any of the DWA-approved
Distribution Servicing Agreements listed on Schedule 1 hereto, nor to any
DWA-approved Third Party Service Agreement or any Distribution Servicing
Agreement that DWA later approves and which does not contain such a requirement.
Such agreements will be made available to DWA promptly upon its request.

 

d. It has the full right, power, and authority to enter into and fully perform
this Agreement and to comply with all of its obligations hereunder; it is and
will be duly organized and validly existing under the laws of its state of
formation, and is and will be duly qualified to transact business under the laws
of each state where the failure to do so would have a material adverse effect on
either the conduct of its business or its ability to perform this Agreement. It
has or at all relevant times hereunder shall have the full, complete and
unfettered rights, power and authority to bind conclusively any and all of its
controlled Affiliates to each and every term, covenant and condition of this
Agreement relating to or involving any of its controlled Affiliates.

 

e. It has not sold, assigned, transferred or conveyed, and will not in the
future sell, assign, transfer or convey to any person any rights, title or
interest in or to any of

 

74



--------------------------------------------------------------------------------

DWA’s Retained Rights or that is adverse to or in derogation of any of the
Distribution Rights. It has not authorized, and will not in the future
authorize, any person to exercise any of DWA’s Retained Rights, except as
permitted by any DWA-approved Distribution Servicing Agreement or any
DWA-approved Third Party Service Agreement. It has not exercised any right or
taken any action, and will not in the future exercise any right or take any
action, that might derogate from or unfairly compete with any of DWA’s Retained
Rights or the quiet and peaceful possession and enjoyment of DWA’s Retained
Rights. In the exercise of the Distribution Rights and otherwise in the
fulfillment of its obligations pursuant to this Agreement, it will not engage in
any act that violates any law, rule, act or regulations of any governmental
authority. All actions taken by the Licensees in connection with this Agreement
shall be taken in full compliance with all applicable statutory, administrative
and/or court-made laws, rules and regulations of any jurisdiction, and those of
any other governmental body (including those relating or pertaining to the
manufacture, production, distribution, exhibition, sale, advertising, promotion
and other use of intellectual properties and/or consumer products or services).

 

f. All consideration to be provided by it pursuant to each third party business
arrangement, including the DWA-approved Distribution Servicing Agreements and
DWA-approved Third Party Service Agreements, to which it is a party and all of
the terms, covenants and conditions provided to be kept or performed by it
pursuant to each such third party business arrangement will be paid, kept,
performed and discharged in full by it unless excused by the other party thereto
or by operation of law. There currently is no breach or other act of default,
and in the future there will be no breach or other act of default by it under
any of such third party business arrangements, that would have a material
adverse affect on its business or its ability to perform under this Agreement.
Subject to any limitations and restrictions contained in the DWA-approved
Distribution Servicing Agreements or the DWA-approved Third Party Service
Agreements, it is not a party to any third party business arrangement that will
conflict with any of DWA’s approval rights, and it has the full right, power and
authority in all of its third party business arrangements to comply fully with
all of DWA’s approvals and rights as set forth in this Agreement.

 

g. As of the Effective Date, no litigation, proceeding or claim is pending or
threatened against it that is reasonably likely to have a material adverse
effect on its ability to perform its obligations under this Agreement, the
Distribution Rights with respect to the Licensed Pictures, or on any of DWA’s
Retained Rights.

 

Section 10. Indemnity

 

10.1 Indemnity Obligations: Each party (“Indemnitor”) shall at its own cost and
expense indemnify, defend and hold the other party, its and their parents and
affiliates, and their respective employees, agents, managers, Subdistributors,
directors and shareholders (collectively, “Indemnitee”) harmless from and
against any and all loss, liability or expense resulting from any claim, demand
or suit which may be made or brought against Indemnitee by reason of any claim
by any third party that (a) (i) a Licensed Picture, or any element thereof,
including the sound and music synchronized therewith; (ii) any material
(including advertising, publicity, promotional trailers, etc.) added to the
Licensed Picture or used in connection therewith, to the extent any of the above
are supplied by or at the request or direction of or on behalf of Indemnitor, or
to the extent any of the above are added by the Indemnitor without

 

75



--------------------------------------------------------------------------------

Indemnitee’s knowledge, violates or infringes upon the trademark, trade name,
patent, copyright, literary, dramatic, musical, artistic, personal, private,
publicity, civil, property or contract right, right of privacy, the moral rights
of authors or any other right of any Person; or (b) notwithstanding anything to
the contrary contained in Section 11.1.e., a breach of any representation,
warranty or agreement by the Indemnitor hereunder. Notwithstanding the
foregoing, (a) DWA shall so indemnify the Licensees and the other Paramount
Indemnitees as set forth above with respect to third party claims arising out of
material created by or supplied by the Licensees to the extent such claims are
based upon elements from any Licensed Picture incorporated in such material, or
any material supplied by DWA to the Licensees and used by the Licensees in a
manner authorized by DWA. The Licensees will not be entitled to any indemnity
hereunder to the extent that losses arise or result because the Licensees fail
to withdraw any Licensed Picture which is the basis of any such claim from
distribution promptly as, when and to the extent so instructed by DWA; however,
the Licensees will be entitled to an indemnity hereunder if the Licensees
honored an instruction from DWA not to withdraw such Licensed Picture from
distribution. Notwithstanding the foregoing, (a) in no event will the Licensees
or any Paramount Indemnitor be required to indemnify DWA or any DWA Indemnitee
for any claim, demand or suit which may be made or brought against DWA or any
DWA Indemnitee for the satisfaction of any portion of the subordinated debt
issued by DWS to Home Box Office that was expressly assumed by DWA (as scheduled
in the Separation Agreement) (the “DWA Excluded Liabilities”), (b) in no event
will DWA or any DWA Indemnitor be required to indemnify the Licensees or any
Paramount Indemnitee for any claim, demand or suit which may be made or brought
against DWA or any DWA Indemnitee for the satisfaction of any portion of the
subordinated debt issued by DWS to Home Box Office that was not expressly
assumed by DWA (as scheduled in the Separation Agreement) (the “DWS Excluded
Liabilities”).

 

Nothing contained in this Agreement shall serve to impair, amend, abrogate or
otherwise limit in any way, Paramount’s, VOH’s and DWS’s obligations to DWA
under the McDonald’s Interparty Agreement.

 

Notwithstanding anything to the contrary contained in this Agreement, all of the
obligations of Paramount and VOH pursuant to this Section 10.1 shall be joint
and several.

 

10.2 Insurance: DWA shall maintain and cause each Licensee to be added as an
additional insured (without responsibility for premiums or deductibles) with
respect to the Licensed Pictures under DWA’s Errors and Omissions policy (to the
extent commercially available) pertinent to exhibition of the Licensed Pictures
in the Territory. Such policy shall be for a term, in amounts and containing a
deductible and notice provision as is customary in the motion picture industry.
All such insurance coverage shall be primary to any other coverage maintained by
the Licensees. Upon request by the Licensees, DWA shall promptly forward to the
Licensees Certificates of Insurance evidencing DWA’s coverage. Notwithstanding
the foregoing, DWA may elect in its sole discretion to self-insure. The
Licensees shall be fully responsible for the loss or destruction of any Licensed
Pictures, Tangible Film Materials or Marketing Materials in the Licensees’ or
DWS’s possession or control, unless and to the extent that the negligent or
wrongful conduct of DWA and/or a third party with whom DWA contracts directly
results in such loss or destruction (and further provided that such negligent or
wrongful conduct is not of the type for which the Licensees would be responsible
under industry customs). The Licensed Pictures shall be covered, and DWA shall
be added as an additional insured

 

76



--------------------------------------------------------------------------------

(without responsibility for premiums or deductibles), under Paramount’s and
DWS’s property, casualty and liability insurance; and, with respect to
advertising materials created by the Licensees or DWS, the Licensees shall
maintain, and shall cause DWS to maintain, errors and omissions insurance (to
the extent commercially available), and the proportionate cost of such errors
and omissions insurance shall be a Distribution Expense hereunder. All such
insurance coverage shall be primary to any other coverage maintained by DWA.
Upon request by DWA, the Licensees shall promptly forward to DWA Certificates of
Insurance evidencing the Licensees’ coverage.

 

Section 11. Default; Remedies and Termination

 

11.1 Default: A party shall be deemed in default of this Agreement upon the
happening of any of the following:

 

a. Such party fails to make any payment when due hereunder or to render any
statement when required hereunder. The defaulting party shall have five
(5) Business Days to cure such default after receiving written notice from or on
behalf of the non-defaulting party that such payment or statement has not been
made or rendered within the required time;

 

b. Such party, or any controlled Affiliate of Paramount (which will include
DWS): (i) commences a voluntary case or proceeding with respect to any or all of
its assets or business under any Bankruptcy Law; (ii) is the subject of an
involuntary case or petition with respect to any or all of its assets or
business under any Bankruptcy Law and the involuntary case or petition is not
dismissed or withdrawn within 30 days after its filing; (iii) consents to the
commencement or pendency of a case or proceeding with respect to any or all of
its assets or business under any Bankruptcy Law; (iv) seeks the appointment of a
trustee, receiver, liquidator or other custodian of any or all of its assets or
business under any Bankruptcy Law; (v) consents to the appointment of a trustee,
receiver, liquidator or other custodian of any or all of its assets or business
under any Bankruptcy Law; (vi) is the subject of an order of any court, agency
or other governmental authority directing the appointment of a trustee,
receiver, liquidator or other custodian of any or all of its assets or business
under any Bankruptcy Law; (vii) seeks an order from any court, agency or other
governmental authority directing the liquidation, sale, rehabilitation,
reorganization or other disposition of any or all of its assets or business;
(viii) is the subject of any order of a court, agency or other governmental
authority directing the liquidation, sale rehabilitation, reorganization or
other disposition of any or all of its assets or business; (ix) is, or admits
that it is, generally not paying its debts as the debts become due; (x) is, or
admits that it is, insolvent; or (xi) makes an assignment of any or all of its
assets or business for the benefit of its creditors. For purposes of this
paragraph, “Bankruptcy Law” means: the United States Bankruptcy Code (11 U.S.C.
§ 101 et seq.); and all other liquidation, dissolution, rehabilitation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, extension, rearrangement, receivership, insolvency, reorganization
or any other similar debtor relief laws of any applicable jurisdiction from
time-to-time in effect that affects the rights of creditors generally;

 

c. Any Licensed Picture or any material portion thereof is attached or levied
upon as a consequence of the action or inaction of such party in violation of
its representations or warranties hereunder, and such attachment or levy has a
material adverse

 

77



--------------------------------------------------------------------------------

effect on the licensing, distribution or exploitation of the Licensed Picture,
and the same is not released or dissolved within thirty (30) days thereafter;

 

d. Substantially all of the assets of such party are attached or levied upon and
the same is not released or dissolved within thirty (30) days thereafter;

 

e. Such party otherwise is in breach of a material provision of this Agreement,
including a breach of any material representation or warranty hereunder that has
a material adverse effect on the licensing, distribution or exploitation of the
Licensed Pictures hereunder. For the avoidance of doubt, violation of a third
party right (as set forth in Sections 9.1.d and 9.2.b), or violation of any
other representation or warranty in Section 9. above that does not have a
material adverse effect on the licensing, distribution or exploitation of the
Licensed Pictures hereunder, shall not constitute a default pursuant to this
Section 11., provided the indemnity obligations in Section 10.1. shall be fully
applicable to the representations, warranties and covenants set forth in
Section 9. The party in breach shall have five (5) Business Days to cure such
breach after receiving written notice of such breach from or on behalf of the
non-breaching party or, if a cure cannot reasonably be effected within such
period, such party must begin to cure such breach within five (5) Business Days
and to prosecute the same diligently thereafter;

 

f. In the case of Paramount, VOH or DWS: Paramount, VOH or DWS is in breach or
default under any DWA-approved Distribution Servicing Agreement or a Third Party
Service Agreement, and such breach or default has or will have a material
adverse affect on Paramount’s, VOH’s or DWS’s ability to distribute the Licensed
Pictures in accordance with this Agreement;

 

g. In the case of DWA: If DWA fails to Deliver a Subject Picture in accordance
with and as permitted by Section 3.1.b. above and a Licensee had theretofor
incurred Distribution Expenses or bona fide binding commitments for Distribution
Expenses in connection with such Subject Picture, provided that the Licensee’s
sole remedy for DWA’s failure to Deliver in the aforementioned circumstances
shall be to require DWA (and DWA shall be obligated) to repay to the Licensee
all such Distribution Expenses, together with interest on such paid amounts
calculated at the rate specified in Section 8.6.f. If DWA fails to Deliver such
Subject Picture, DWA shall retain all Distribution Rights thereto subject to the
terms of this Agreement, including the Licensee’s right to obtain an exclusive
license of the Distribution Rights in accordance herewith.

 

Notwithstanding anything to the contrary contained in this Section 11., if there
is any matter giving rise to a right of termination hereunder which is then the
subject of a Good Faith Dispute, (i) no party shall be considered in default of
this Agreement with respect to such matter during the pendency thereof, (ii) no
party shall attempt to terminate this Agreement or any of the Distribution
Rights licensed hereunder during the pendency thereof with respect to such
matter, (iii) each party shall continue to perform its obligations in accordance
with the terms hereof, and (iv) the cure periods provided herein above shall
toll and be available following the resolution of such Good Faith Dispute
(whether resolved by mutual agreement, arbitration or otherwise).

 

78



--------------------------------------------------------------------------------

11.2 Remedies and Termination:

 

a. DWA Termination Right.

 

(i) In the event of a default by Paramount, VOH or DWS (as determined pursuant
to Section 11.1. above), DWA shall have the right to terminate this Agreement
(and the Fulfillment Services Agreement, if DWA determines in its sole
discretion), including the right (but not obligation) (x) to order the immediate
cessation of any or all distribution of the Licensed Pictures (including the
termination of any agreements between Paramount or VOH and a Licensee Affiliate)
and the immediate return of any or all Tangible Film Materials (in accordance
with Section 15 below), or (y) at DWA’s election, to terminate the Output Term
(and the output term under the Fulfillment Services Agreement, if DWA determines
in its sole discretion), but require Paramount, VOH, or DWS to continue
distribution in accordance with the terms of this Agreement (subject to Sections
11.2.c. and 11.2.d. below) of some or all Licensed Pictures previously delivered
and either in release or ready for release as and for the duration of the
applicable License Term. In the event Paramount, VOH, or DWS are permitted to
continue distributing some or all of the previously delivered Licensed Pictures,
Paramount will remain obligated to make all accountings and payments set forth
herein with respect to such Licensed Pictures, and the Licensees (and DWS) and
DWA shall continue to perform all of their respective other obligations
hereunder with respect to such Licensed Pictures.

 

(ii) In connection with a DWA Change of Control, DWA shall have the right to
terminate the Output Term (and the output term under the Fulfillment Services
Agreement, if DWA determines in its sole discretion), as of the first day of any
month between January 1, 2011 and December 31, 2012, provided that if DWA elects
to terminate the Output Term pursuant to this Section 11.2.a.(ii), it shall pay
Paramount a fee (the “Special Termination Fee”) equal to the product of (A) $150
million and (B) the quotient of “X” divided by 104, where “X” equals the number
of calendar days between the date of termination and December 31, 2012 divided
by seven and rounded up to the nearest whole number. (For the avoidance of
doubt, if the Output Term were terminated as of January 1, 2011, the Special
Termination Fee would be $150 million, and if the Output Term were terminated as
of July 1, 2011, the Special Termination Fee would be $113.9 million). DWA shall
irrevocably elect to exercise its rights to terminate the Output Term (and the
output term under the Fulfillment Services Agreement, if DWA determines in its
sole discretion), pursuant to this Section 11.2.a.(ii) by delivering written
notice to Paramount within ninety (90) days of the consummation of any DWA
Change of Control and which shall specify a termination date which date cannot
be earlier than 180 days after the date of such notice (the “DWA Termination
Notice”). DWA will deliver the Special Termination Fee to Paramount in cash on
the noticed date on which the Output Term is so terminated. If DWA does not
deliver the DWA Termination Notice within the ninety (90) day period, DWA will
be deemed to have irrevocably waived its rights under this Section 11.2.a.(ii).
If DWA fails to deliver the applicable Termination Fee on the noticed
termination date, the DWA Termination Notice shall be deemed tolled and the
termination shall not occur until DWA delivers such Termination Fee. In the
event DWA terminates the Output Term pursuant to this Section 11.2.a.(ii),
Paramount may, at its option, elect to continue distribution in accordance with
the terms of this Agreement (subject to Sections 11.2.c. and 11.2.d. below) of
all of the Licensed Pictures previously Delivered and either in release or ready
for release as and for the duration of the applicable License Term, by providing
written notice of such election by no later than

 

79



--------------------------------------------------------------------------------

sixty (60) days following Paramount’s receipt of the DWA Termination Notice. In
the event Paramount provides such written notice within such sixty (60) day
period, the Licensees will remain obligated to make all accountings and payments
set forth herein with respect to such Licensed Pictures, and the Licensees and
DWA shall continue to perform all of their respective other obligations
hereunder with respect to such Licensed Pictures. If Paramount fails to provide
such written notice within such sixty (60) day period, it will be deemed to have
irrevocably waived its rights to continue to distribute such previously
Delivered Licensed Pictures, in which event the License Term for each Licensed
Picture shall terminate on the same date as the effective date of the DWA
Termination Notice.

 

(iii) For the avoidance of doubt, DWA shall have no obligation to repay or
refund any unrecouped Distribution Expenses whether upon the expiration or early
termination of the License Term or otherwise for any Licensed Picture for any
reason whatsoever.

 

(iv) For purposes of clarity, one Special Termination Fee in the relevant amount
set forth above is due on the termination of this Agreement and/or the
Fulfillment Services Agreement (e.g., if a Special Termination Fee has been paid
pursuant to the Fulfillment Services Agreement, no Special Termination Fee shall
be payable on the simultaneous or subsequent termination of this Agreement).

 

b. Paramount Termination Right.

 

(i) In the event of a default by DWA (as determined pursuant to Section 11.1.
above), Paramount shall have the right to terminate this Agreement (in which
case, DWA shall, in its sole discretion, have the right to terminate the
Fulfillment Services Agreement), including the right (but not the obligation) to
immediately cease distribution and exploitation of the Licensed Pictures and to
immediately deliver to DWA any and all Tangible Film Materials (in accordance
with Section 15 below) relating thereto to DWA, at DWA’s sole cost and expense.

 

(ii) In the event DWA fails to Deliver three (3) Qualified Pictures that meet
the standards set forth in Section 3.2.b above during the initial five (5) years
of the Output Term, six (6) Qualified Pictures that meet the standards set forth
in Section 3.2.b above during the initial ten (10) years, if applicable, of the
Output Term, nine (9) Qualified Pictures that meet the standards set forth in
Section 3.2.b above during the initial fifteen (15) years, if applicable, of the
Output Term, or thirteen (13) Qualified Pictures that meet the standards set
forth in Section 3.2.b above during the initial twenty (20) years, if
applicable, of the Output Term, then Paramount, on behalf of the Licensees and
DWS, shall have the right to (A) terminate this Agreement (in which case, DWA
shall, in its sole discretion, have the right to terminate the Fulfillment
Services Agreement), including the right (but not the obligation) to immediately
cease distribution and exploitation of the Licensed Pictures and to immediately
deliver to DWA any and all Tangible Film Materials (in accordance with
Section 15 below) relating thereto to DWA, at DWA’s sole cost and expense;
provided, in the event of such termination, unrecouped Distribution Expenses as
of the date of termination shall remain nonrecourse as to DWA and shall be
recouped by the Licensees solely from Gross Receipts in accordance with this
Agreement, or (B) terminate only the Output Term (in which case, DWA

 

80



--------------------------------------------------------------------------------

shall, in its sole discretion, have the right to terminate only the output term
under the Fulfillment Services Agreement) and continue the distribution (in
accordance with the terms of this Agreement) of Licensed Pictures Delivered
prior to the date of termination. It is acknowledged and agreed that the
Existing Film “Wallace & Gromit” shall count towards the satisfaction of the
Delivery Requirements set forth in this Section 11.2(b)(ii).

 

c. Existing Third Party Agreements. Subject to the provisions of this
Section 11.2.c., notwithstanding the expiration or termination of this
Agreement, or the Output Term or the License Term of each Licensed Picture
hereunder, the Licensees and DWS shall have the right and obligation to honor
all then-existing contractual commitments with respect to current and
prospective Licensed Pictures. DWA shall cooperate with the Licensees and DWS
and, at the Licensees’ request and expense, shall take such actions that are
reasonably necessary or desirable to ensure that the Licensees and DWS are able
to perform their obligations under all then-existing contractual commitments
with respect to current and prospective Licensed Pictures. Notwithstanding any
other provision in this Agreement, the continuation of this Agreement or any
such extension of this Agreement, or the Output Term or the License Term of any
Licensed Picture as contemplated by this Agreement in connection with any
DWA-approved Distribution Servicing Agreements and Third Party Service
Agreements shall be expressly subject to and conditioned upon Paramount, on
behalf of the Licensees and DWS, continuing to pay DWA all amounts required to
be paid to DWA pursuant to this Agreement and the Licensees and DWS continuing
to perform all of its other obligations hereunder in accordance with the terms
hereof with respect to such DWA-approved contractual commitments. Subject to the
foregoing:

 

(i) Irrespective of any termination pursuant to this Section 11, this Agreement,
solely as it relates to those Distribution Rights subject to DWA-approved
Distribution Servicing Agreements and Third Party Service Agreements, shall
remain in place and such Distribution Rights shall continue to be licensed to
Paramount, VOH and DWS, as applicable, hereunder and in accordance with the
terms of this Agreement until the expiration of each DWA-approved Distribution
Servicing Agreement or Third Party Service Agreement, as applicable; provided,
the Licensees and DWS may elect to waive its Distribution Fee, in which event
the last sentence of Section 7.1 above shall not apply. The Licensees and DWS
shall have the right to endeavor to cause its Subdistributors and any Person to
release the Licensees or DWS, as applicable, from its obligations under the
applicable DWA-approved Distribution Servicing Agreement(s) and Third Party
Service Agreement(s) with respect to the Licensed Picture and to enter into a
direct agreement(s) with DWA with respect thereto. If any such Subdistributor or
Person is willing to enter into a direct agreement with DWA, on terms and
conditions no less favorable to DWA than those contained in the DWA–approved
Distribution Servicing Agreement or Third Party Service Agreement, as
applicable, DWA shall be obligated to enter into such agreement with such
Subdistributor or Person.

 

(ii) The parties acknowledge that the termination of this Agreement shall not
automatically terminate the DWA-approved Distribution Servicing Agreements or
the Third Party Service Agreements then in effect, including licenses
authorizing Television Exhibition during the License Term. Each DWA-approved
Distribution Servicing Agreement and Third Party Service Agreement shall
terminate with respect to the Licensed Pictures and the Distribution Rights
subject thereto in accordance with

 

81



--------------------------------------------------------------------------------

the terms thereof, unless any such agreement terminates by its terms
concurrently with termination of this Agreement.

 

d. Continuation of Distribution Fees and Distribution Expenses. For the
avoidance of doubt, Paramount and/or VOH shall remain entitled to charge its
Distribution Fees and recoup its Distribution Expenses on Licensed Picture(s)
for any period during which the subject Distribution Rights are licensed to and
serviced by such Licensee.

 

e. Further Documents. On expiration or other termination of each License Term,
or the Term, the Licensees and DWS will immediately execute such quitclaims and
other documents as DWA’s counsel deems necessary or advisable to evidence the
termination of the Distribution Rights with respect to each Licensed Picture.

 

f. Remedies Not Exclusive. The foregoing rights and remedies are in addition to
and not in lieu of or in derogation of the rights and remedies otherwise
available to the Licensees or to DWA in the event of default by the other party.

 

Section 12. Operational Mechanics. The Licensees acknowledge the importance to
DWA (as a public company with Securities and Exchange Commission reporting
obligations) of the Licensees’ obligations to report to DWA, or to provide DWA
with access to, certain information in accordance with the terms of this
Agreement. With respect to Section 4.1.e.(vii) (specifically, the reference to
“direct access to theatrical database”), the scope of the electronic reporting
requirements set forth in Section 8.5.e., the timing for delivery of the Interim
Reports set forth in 8.6.d. and the number of days following the fiscal month
closing in which the GAAP Accrual Reports can be delivered under 8.6.e., the
parties acknowledge that the Licensees will use their commercial best efforts to
fully satisfy their obligations to DWA thereunder but that the Licensees have
not yet confirmed that the Licensees and/or the Licensee Affiliates will be able
to satisfy such obligations in the exact manner and within the exact time
periods specified therein. To the extent that Paramount determines following its
further review of such obligations (which review Paramount shall complete as
promptly as possible but, in any event, no later than the Effective Date) that
Paramount and/or the Licensee Affiliates will not be able to fully and
completely satisfy one or more of the foregoing obligations in the exact manner
or within the exact time periods currently required by such Sections of this
Agreement, the parties shall negotiate in good faith possible changes to such
obligations and/or time periods; provided, however, that any such changes shall
be the minimum necessary for the Licensees and/or the Licensee Affiliates to
fully effect the intent of the parties.

 

Section 13. Copyright

 

13.1 Protection and Notice: DWA at its sole expense shall take all actions
reasonably sufficient to secure copyright protection for the Licensed Pictures.
The Licensees will cooperate as reasonably required by DWA in connection with
actions undertaken by DWA to protect and enforce copyrights, trademarks, etc.
DWA shall include in the Licensed Pictures as delivered to the Licensees a
copyright notice in conformity with the laws of the United States and the
Universal Copyright Convention designating as copyright proprietor such entity
as DWA shall determine. As a condition to the right of public distribution
licensed to the Licensees

 

82



--------------------------------------------------------------------------------

hereunder, such copyright notice shall appear on all copies of any Licensed
Picture distributed hereunder.

 

13.2 Notice of Claims; Infringements: The Licensees and DWA shall promptly
notify the other of any claims against or violations or infringement of any of
Distribution Rights hereunder, or of any claim against any copyright with
respect to any Licensed Picture, which come to such party’s attention. The
Licensees, at DWA’s instruction and at DWA’s sole cost and expense, shall take
all reasonable steps by action at law or otherwise to prevent any unauthorized
exhibition or distribution of the Licensed Pictures in violation of the rights
granted to the Licensees hereunder or to prevent impairment, encumbrance or
infringement of any Distribution Rights hereunder or of the copyright.

 

Section 14. Ownership. Subject to the rights expressly licensed to the Licensees
herein, as between DWA and the Licensees, DWA shall be the sole and exclusive
owner of all rights, title and interest in and to the Licensed Pictures at all
times. DWA’s ownership includes all copyrights, trademarks, patents, titles,
designs, artwork, characters, stills, drawings, literary material, film
materials, computer models, logos, stories, plots and any other intellectual
properties and rights in, to, or arising out of the Licensed Pictures or any
element thereof regardless of whether created by DWA or by any other person on
DWA’s behalf. Except as otherwise provided herein, neither the Licensees nor DWS
shall have any ownership or security interest in, lien on, or other creditor’s
rights with respect to the Licensed Pictures, any elements or components thereof
(excluding only the Licensees’ and DWS’s ownership rights and interests in and
to the Tangible Film Materials and Marketing Materials created or produced by
the Licensees or DWS, as applicable, in accordance with this Agreement), the
Retained Rights and any revenue derived from exploitation of the Retained
Rights, any of the literary, dramatic, musical or other materials upon which the
Licensed Pictures are based or which are contained in the Licensed Pictures, or
any of the copyrights, trademarks, computer models, design patents, technology
or similar or analogous rights in or to the Licensed Pictures or any of the
foregoing.

 

Section 15. Inventory of Materials

 

15.1 Return / Destruction of Tangible Film Materials. Subject to Section 15.2.
below, upon expiration or termination of (i) each License Term, or (ii) this
Agreement, all Tangible Film Materials relating to the applicable Distribution
Rights and Licensed Picture(s) shall become the property of DWA, free and clear
of all claims, liens, encumbrances or other interests. Within sixty (60) days
after the expiration or termination of each License Term, each Licensee shall
furnish DWA with a complete written inventory with respect to each Territory,
listing all Tangible Film Materials then in the possession or under the control
of such Licensee, DWS, a Licensee Affiliate, a Subdistributor or any Person
pursuant to a DWA-approved Distribution Servicing Agreement or DWA-approved
Third Party Service Agreement. Within thirty (30) days following DWA’s receipt
of the foregoing written inventory, DWA shall notify the Licensees in writing
regarding which of the Tangible Film Materials listed in such written inventory
are to be delivered to DWA and which of the Tangible Film Materials listed in
such written inventory are to be destroyed. Further in this regard:

 

a. If designated by DWA, the Licensees shall deliver to DWA (within thirty 30
days following receipt of notice from DWA as set forth above) all Tangible Film
Materials that are then within the possession or under the control of the
Licensees, DWS, a Licensee Affiliate, a Subdistributor or any Person pursuant to
a DWA-approved Distribution Servicing Agreement. The Licensees’ direct third
party costs of complying with this Section 15.1.a. shall be included in
Distribution Expenses, provided such delivery shall be at the Licensees’ sole
cost and expense in the event of termination for a Paramount default.

 

83



--------------------------------------------------------------------------------

b. Unless designated otherwise by DWA, all or any portion of the Tangible Film
Materials set forth in the Licensees’ written inventory that DWA has not
instructed the Licensees to deliver to DWA shall be destroyed. The Licensees
shall furnish DWA (within thirty [30] days following receipt of notice from DWA
as set forth above) with an affidavit of such destruction, and shall furnish
such additional verification of such destruction as DWA shall designate. The
Licensees’ direct costs of complying with this Section 15.1.b. shall be included
in Distribution Expenses, provided such destruction shall be at the Licensees’
cost and expense in the event of termination for a Licensee’s default.

 

15.2 Post License Term Collections / Returns: Notwithstanding the expiration of
the License Term for a given Licensed Picture, for a period of six (6) months
thereafter the applicable Licensee shall continue to use its commercially
reasonable best efforts to continue to collect all Gross Receipts. For the
avoidance of doubt, the Licensee shall remain entitled to take a Distribution
Fee on, and recoup its Distribution Expenses in connection with, any such Gross
Receipts. DWA and the applicable Licensee shall cooperate fully and in good
faith with each other to achieve a smooth transition at the end of the License
Term, and DWA shall request that any successor distributor do so as well.

 

Section 16. Force Majeure. No party shall be liable to the other because of any
failure to perform hereunder caused by any cause beyond its control, including
fire, earthquake, flood, epidemic, accident, explosion, casualty, strike,
lockout, labor controversy, riot, civil disturbance, act of a public enemy,
embargo, war, act of God or law, except as expressly provided herein to the
contrary; provided, that neither Paramount nor DWS shall be required to accede
to or to cause any Licensee Affiliate to accede to the demands of any guild,
union or similar organization in order to bring to an end a strike, lockout or
labor controversy, or to accede to the demands of any suppliers or others not a
party hereto which Paramount considers unreasonable. This Section 16. shall not
diminish or impair the payment obligations of any party hereunder.

 

Section 17. Assignment. This Agreement may not be assigned by Paramount, VOH or
DWS on the one hand, or DWA on the other hand, (1) without the simultaneous
assignment by such party of the Fulfillment Services Agreement in conjunction
with such assignment; and (2) (a) without the prior written consent of the other
party, except that without securing the prior written consent of DWA but subject
to Section 4.6. above, each Licensee may (without diminishing its obligations
hereunder) from time to time assign or delegate any or all of its rights and
obligations hereunder to one or more Licensee Affiliates and (b) Paramount and
VOH may collectively assign to one or more Successor Entities (as defined below)
all of their collective rights hereunder in the event Paramount and VOH are
acquired by or merged into another entity, or in connection with a sale or
assignment

 

84



--------------------------------------------------------------------------------

of all or substantially all of their collective Motion Picture distribution
business to another entity (each, a “Successor Entity”; provided, that in the
case of (b) above (i) Paramount and VOH and such assignee or successor shall
have executed such instruments, agreements or documents as DWA may reasonably
request to ensure the legal and binding assumption by the assignee or successor
of Paramount’s and VOH’s obligations hereunder, (ii) Paramount and VOH shall
remain liable for all of their obligations hereunder, and (iii) Paramount and
VOH shall also have assigned to such assignee(s) or successor(s), all of their
collective rights under the Fulfillment Services Agreement in accordance with
the terms and conditions thereof. Nothing contained in this Section 17. shall
(i) prohibit or limit a Licensee’s right to assign or delegate any or all of its
responsibilities hereunder to one or more Licensee Affiliates or to engage
Subdistributors, or otherwise exploit the rights granted to the Licensee
hereunder, or (ii) prohibit or limit the Licensee’s sale or transfer of its
assets (other than its rights under this Agreement) in the ordinary course of
business. Paramount and VOH shall remain liable jointly and severally for all of
their respective obligations hereunder notwithstanding any such assignment,
unless such assignment is to (A) another U.S major motion picture studio or
(B) a financially responsible Person approved by DWA. In any event, the entity
responsible for distributing the Licensed Pictures shall be the same entity that
is distributing Paramount’s Tent-Pole Pictures in the applicable portion of the
Territory following any such permitted assignment.

 

Section 18. Standard of Care. Except as otherwise specifically directed or
approved in writing by DWA, in all actions under this Agreement, each Licensee
shall act, in accordance with at least that standard of care that it exercises
with respect to the distribution of comparable Motion Pictures produced or
distributed by or on behalf of Paramount throughout the world under similar
circumstances in the applicable territories and media, taking into account
differences in production budgets, cast, genre, rating, prerelease audience
surveys and test results, theatrical box office and other performance metrics,
local tastes and other established factors that are used by or on behalf of
Paramount throughout the world in good faith on a nondiscriminatory basis to
make determinations in connection with the exploitation of Motion Pictures
produced or distributed by or on behalf of Paramount throughout the world,
excluding in each case, any Motion Picture produced or directed by Steven
Spielberg. Without limiting the generality of the foregoing, each Licensee will
use its commercially reasonable best efforts to ensure that the services
provided to DWA hereunder by such Licensee will be no less than substantially
equivalent in overall quantity, level and priorities (including priorities in
booking theaters, circuits and booking dates) to the services provided by or on
behalf of Paramount throughout the world under similar circumstances in
connection with the distribution of comparable Motion Pictures with similar
Domestic Territory theatrical box office grosses (or, as applicable, were
anticipated to have similar box office grosses at the time any such services
were contracted for or provided), excluding in each case, any Motion Pictures
produced or directed by Steven Spielberg.

 

Section 19. Distribution Credit. Subject to the requirements of Section 4.2.f.,
Paramount or VOH, as applicable, shall have the right to accord itself (or, as
applicable, DWS) its customary distribution credit (with integrated logo) for
each Licensed Picture on screen in the end titles consistent with placement of
DWS’s distributor credits on the Existing Pictures and in advertising for each
Licensed Picture in reasonable and customary

 

85



--------------------------------------------------------------------------------

position and size. No other Paramount or VOH logo shall appear on screen or in
advertising. Each Subdistributor or licensee shall have the right to accord
itself a distribution credit (and logo) on screen and in advertising for each
Licensed Picture in reasonable and customary position and size as provided in
the applicable DWA-approved Distribution Servicing Agreement. DWA shall have the
right to designate all other credits on the Licensed Pictures, provided credits
for the Licensed Pictures shall include all credits to be accorded pursuant to
the DWA-approved Distribution Servicing Agreements and Third Party Service
Agreements. Each agreement with a Subdistributor or licensee shall provide that
such Subdistributor or licensee is contractually bound to abide by all such
credit obligations.

 

Section 20. Other Activities. Subject to the provisions hereof and Section 6 of
the Separation Agreement, nothing herein shall limit in any way the right of
DWA, the Licensees, DWS or any other Licensee Affiliate to engage in business
activities or endeavors of any kind or nature, including:

 

(i) Motion Picture production, distribution and related businesses;

 

(ii) Television production and distribution and merchandising (including video
and computer games), including exploiting the Licensed Pictures by DWA;

 

(iii) Advertising;

 

(iv) Publishing;

 

(v) Interactive Media;

 

(vi) The sale or license of designs, stories, characters, trademarks, trade
names or other rights or properties;

 

(vii) Ancillary market activities;

 

(viii) The co-financing or co-production or acquisition of any other interest of
any nature in any Motion Picture or other property; and

 

(ix) The exercise of any right not expressly granted hereunder.

 

Section 21. Exercise of Discretion. Any consultations, consents and approvals
between the parties shall be performed in good faith and no party shall
unreasonably withhold, condition or delay any approval or consent hereunder;
provided, however, any determinations, discretion, designations, elections,
instructions and approvals granted to or retained by DWA solely with respect to
creative matters relating to the development, production and distribution of the
Licensed Pictures, including any and all Marketing Materials (such as trailer
and advertising content, key artwork, bonus materials for Video Devices, clips
to be included in any product reels), may be exercised by DWA in its sole and
absolute discretion.

 

86



--------------------------------------------------------------------------------

Section 22. No Partnership or Third Party Benefit. This Agreement does not
constitute Paramount, VOH and DWA, or DWS and DWA, as partners, joint venturers,
or as each other’s agents or representatives (except as may be herein otherwise
expressly provided). This Agreement is not for the benefit of any third party
and shall not give any right or remedy to any such third party whether or not
referred to hereunder.

 

Section 23. Integration/Formalities. Subject to Section 2.3 above, this
Agreement (including the Schedules, Annexes and Exhibits) the Fulfillment
Services Agreement and the McDonald’s Interparty Agreement contains the entire
agreement and understanding between the parties relating to the subject matter
hereof and supersedes, cancels and replaces any prior understanding, writing or
agreement between the parties relating to such subject matter, including,
without limitation, the Prior Agreement. This Agreement may not be amended,
modified or altered except by an instrument in writing duly executed by the
parties. The parties acknowledge that each was represented by counsel in the
negotiation and execution of this Agreement. No provision herein shall be
construed against any party by virtue of the activity of that party, through its
counsel or otherwise, in negotiating and drafting this Agreement.

 

Section 24. Dispute Resolution.

 

a. The parties agree that any dispute to interpret or enforce, or otherwise
arising out of or relating to, this Agreement shall be determined by binding
arbitration according to the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), provided always that: (a) the arbitration shall
be conducted before a single neutral arbitrator with at least ten (10) years
experience in the theatrical Motion Picture industry, appointed by mutual
agreement of the parties within five (5) business days from the date the notice
of arbitration is delivered by the petitioning party; (b) the parties shall be
entitled to discovery as provided in California Code of Civil Procedure sections
1283.05 and 1283.1; (c) in deciding any such matter, the arbitrator shall follow
the substantive law of the State of California as it would be applied by
California courts; (d) either party may, without waiving its right to
arbitration, seek preliminary or interlocutory relief from a court of competent
jurisdiction; (e) all arbitration proceedings (including any discovery and other
evidence in connection therewith) shall be closed to the public and shall remain
confidential; and (f) arbitration awards hereunder may be entered and enforced
as provided in California Code of Civil Procedure sections 1285 et seq. If the
arbitrator is not selected by mutual consent within five (5) business days from
the date the notice of arbitration is delivered by the petitioning party, the
rules of the AAA with respect to the selection of an arbitrator shall apply.
Notwithstanding the foregoing, before proceedings are initiated hereunder, the
Chief Executive Officer or Chief Operating Officer of DWA, on the one hand, and
Paramount and VOH, on the other hand, or their designated representatives shall
meet and in good faith attempt to resolve the dispute.

 

b. Notwithstanding the foregoing:

 

(i) Any payment disputes or disputes regarding the UIP Restructuring pursuant to
Section 4.16 above or Section 32 below submitted to binding arbitration pursuant
to Section 24.a above shall commence within ten (10) business days from the date
the notice is delivered by the petitioning party and the arbitrator shall rule
not later than thirty (30) days after

 

87



--------------------------------------------------------------------------------

the date the notice is delivered. The hearing shall be conducted by the
arbitrator for as many days as the arbitrator determines to allow; provided,
that the hearing shall conclude, and the arbitrator shall rule, not later than
thirty (30) days after the date the notice is delivered. The arbitrator shall
rule as to whether or not amounts are owed to the petitioning party, and if so,
the exact amount owed to the petitioning party (taking into account the default
interest and other provisions contained in the Agreement). In such event, the
non-petitioning party shall have five (5) Business Days from the date of the
arbitrator’s ruling to make such payment. In the event such payment is not made
within the aforementioned period, such failure shall constitute a breach of this
Agreement and the petitioning party may exercise all rights and remedies
available under Section 11 above.

 

(ii) Any disputes submitted to binding arbitration pursuant to Section 24.a.
above that affect the timely release of a Licensed Picture for initial
Theatrical Exhibition or shall commence within seven (7) Business Days from the
date the notice is delivered by the petitioning party and the arbitrator shall
rule not later than ten (10) Business Days after the date the notice is
delivered. The hearing shall be conducted by the arbitrator for as many days as
the arbitrator determines to allow; provided, that the hearing shall conclude,
and the arbitrator shall rule, not later than ten (10) Business Days after the
date the notice is delivered.

 

c. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, AND
EXCEPT AS PROVIDED BELOW, IN NO EVENT WILL EITHER PARTY BE LIABLE FOR PUNITIVE
DAMAGES SUFFERED BY AN INDEMNITEE, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, IN CONNECTION WITH ANY DAMAGES ARISING HEREUNDER; PROVIDED, HOWEVER,
THAT TO THE EXTENT EITHER PARTY IS REQUIRED TO PAY (A) ANY AMOUNT ARISING OUT OF
THE INDEMNITY SET FORTH IN SECTION 10 AND/OR (B) ANY PUNITIVE DAMAGES, IN EACH
CASE, TO A THIRD PARTY IN CONNECTION WITH A THIRD PARTY CLAIM, SUCH DAMAGES WILL
CONSTITUTE DIRECT DAMAGES AND WILL NOT BE SUBJECT TO THE LIMITATION SET FORTH IN
THIS SECTION 24.c.

 

Section 25. Severability of Provisions. If any provision in this Agreement shall
be held by any court of competent jurisdiction to be illegal, invalid or
unenforceable, such provision shall be of no force or effect while such
infirmity shall exist, but such infirmity shall have no effect whatsoever upon
the binding force or effectiveness of any other provisions hereof unless the
parties otherwise agree. The parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provision with a valid
provision the economic effect of which comes as close as possible to that of the
illegal, invalid or unenforceable provision.

 

Section 26. Waiver. No delay or failure to exercise any right hereunder shall
constitute a waiver of such right except in those instances where this Agreement
provides for specific notice and a period of time thereafter within which to
exercise a right, in which case failure to exercise such right within the
specified time period shall constitute a waiver thereof.

 

88



--------------------------------------------------------------------------------

Section 27. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the state of California, applicable to contracts
entered into and to be fully performed in said state by residents thereof. For
purposes of enforcing, confirming or vacating an award under Section 24. above,
or in the event the provisions of Section 24. shall be held invalid or
unenforceable, only the California courts (state and federal) shall have
jurisdiction over controversies regarding or arising under this Agreement, and
if there is any matter which might be subject either to state or federal
jurisdiction, the parties agree that the matter shall be submitted to federal
jurisdiction. The parties specifically agree that the Superior Court of the
State of California, County of Los Angeles and the United States District Court
for the Central District of California shall have the personal jurisdiction over
them, and each of them, notwithstanding the fact that they may be citizens of
other states or countries. In this regard the parties agree that Los Angeles
County is a convenient forum.

 

Section 28. Confidentiality. Except as may be required by law or NASD or stock
exchange rules, each party shall keep confidential all terms and conditions
contained herein. Paramount, VOH and DWA acknowledge that they will, during the
Term hereof, have access to, and acquire knowledge from, materials, data and
other information which is not accessible or known to the general public
(“Confidential Information”). Except as required by law or NASD or stock
exchange rules, or as may be required for the preparation of tax returns or
other government or legally required documents, or as reasonable necessary to
employees, agents, lawyers, accountants, auditors, bankers, consultants,
representative or investors of the Licensees or DWA or their Affiliates for a
bona fide business purpose (who shall be similarly bound by these
confidentiality provisions), neither the Confidential Information nor any
knowledge acquired by the Licensees or DWA, as the case may be, from such
Confidential Information or otherwise through its engagement hereunder shall be
used, publicized or divulged by the other to any other Person without the prior
written consent of the applicable party obtained in advance and in each
instance. Nothing herein shall prevent a party, or any employees, agents,
lawyers, accountants, auditors, bankers, consultants, representatives or
investors of such party or its Affiliates (the “Receiving Party”) from using,
disclosing, or authorizing the disclosure of any information it receives in the
course of performance of the Agreement which:

 

a. was known to the Receiving Party prior to its disclosure by the other party;

 

b. is or becomes publicly available without default hereunder by the Receiving
Party;

 

c. is lawfully acquired by the Receiving Party from a source which is not an
agent or representative of the Receiving Party and is not under any obligation
to the other party regarding disclosure of such information;

 

d. is independently developed by the Receiving Party without use of any of the
other party’s confidential information; or

 

89



--------------------------------------------------------------------------------

e. is disclosed by the applicable party hereto to unaffiliated third parties
without confidential undertakings.

 

For the avoidance of doubt, Confidential Information as defined in this
Section 28. shall not include any Information that the applicable party is
obligated to make available to any third party(ies) in the course of fulfilling
its obligations under this Agreement (e.g., Contingent Compensation statements).

 

Section 29. Notice of Representatives. DWA will give Paramount and VOH
reasonable notice of DWA’s appropriate contact person(s). Paramount and VOH will
give DWA reasonable notice of Paramount’s and VOH’s appropriate contact
person(s).

 

Section 30. Paragraph Headings. Paragraph headings and titles are solely for
convenience of reference and are not a part of this Agreement, nor are they
intended to aid or govern the interpretation of this Agreement.

 

Section 31. Intellectual Property License. DWA acknowledges and agrees that the
rights licensed to the Licensees hereunder constitute “intellectual property” as
such term is defined in the Bankruptcy Code and that the Licensees are entitled
to all of the rights of a licensee of intellectual property under Section 365(n)
of the Bankruptcy Code with respect to all of such licensed rights.

 

Section 32. Disclosure, Compliance and Reporting Obligations.

 

a. No later than 45 days after the end of each 12-month period specified in
Section 32.b. below (the “Test Period”), Paramount shall cause its independent
public accountants (the “Paramount Auditors”), which must be a Qualifying
Auditing Firm, to provide to DWA a SAS 70 Type II Report with respect to the
internal controls of Paramount, VOH and each Licensee Affiliate that relate to
the services required to be provided to DWA under this Agreement. The specified
control objectives of DWA for each Test Period to be addressed in the SAS 70
Type II Report for such Test Period shall be designated by DWA. Each SAS 70 Type
II Report delivered by the Paramount Auditors hereunder shall (i) state that the
internal controls of Paramount, VOH and the applicable Licensee Affiliates were
suitably designed to achieve the specified control objectives of DWA referenced
therein, (ii) state that such internal controls of Paramount, VOH and the
applicable Licensee Affiliates had been placed in operation as of the dates
specified therein, (iii) state that such internal controls of Paramount, VOH and
the applicable Licensee Affiliates were operating with sufficient effectiveness
to provide reasonable assurance that the related control objectives were
achieved during the period to which such SAS 70 Type II Report relates and
contain such other statements and opinions as are reasonably necessary under the
standards of the Public Company Accounting Oversight Board (United States)
(“PCAOB”) and the Exchange Act for (A) the independent public accountants of DWA
(the “DWA Auditors”) to conduct an audit of the consolidated financial
statements of DWA for such fiscal year and (B) for the management of DWA to
assess (and for the DWA Auditors to attest to and report on such assessment) the
effectiveness of the internal control over financial reporting of DWA in
accordance with Section 404 of SOX (or any successor provision). Further, to the
extent that, with respect to the most recent Test Period, Paramount, VOH or any
Licensee Affiliate becomes aware of any significant deficiency or

 

90



--------------------------------------------------------------------------------

material weakness after the last date of such Test Period and before the last
day of the fiscal year of Paramount in which such Test Period occurs, Paramount,
VOH or the applicable Licensee Affiliate, as applicable, will communicate such
deficiency or weakness to DWA within 2 business days after becoming aware of
such significant deficiency or material weakness. To the extent that the
effectiveness of the internal controls of Paramount, VOH or any Licensee
Affiliate that are the subject of a SAS 70 Type II Report are dependent upon the
internal controls of a provider of services under any DWA-approved Distribution
Servicing Agreement or DWA-approved Third Party Service Agreement, Paramount and
VOH shall cause such service provider to comply with the provisions of this
Section 32.a.

 

b. Each SAS 70 Type II Report delivered pursuant to this Section 32 shall cover
a consecutive period of 12 calendar months ending on September 30 of each fiscal
year.

 

c. Without limiting the generality of Section 4 or Section 8 of this Agreement,
Paramount and VOH shall, and shall cause its Licensee Affiliates and the
Paramount Auditors to, provide DWA with such access as is reasonably requested
by DWA to such Records and other documents (including to examine, audit, take
excerpts from and make photocopies thereof), information and personnel to
perform procedures with respect to any SAS 70 Type II Report delivered pursuant
to this Section 32 and the internal controls to which such report relates as may
be necessary under the standards of the Public Company Accounting Oversight
Board (United States) and Section 404 of SOX (or any successor provision),
including for purposes of designating or modifying the specified control
objectives of DWA to be addressed in any SAS 70 Type II Report. To the extent
that the effectiveness of the internal controls of Paramount, VOH or any
Licensee Affiliate that are the subject of a SAS 70 Type II Report are dependent
upon the internal controls of a provider of services under any DWA-approved
Distribution Servicing Agreement or DWA-approved Third Party Service Agreement,
Paramount and VOH shall cause such service provider to comply with the
provisions of this Section 32.c.

 

d. For purposes of this Section 32:

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“internal control over financial reporting” shall have the meaning ascribed to
such term in Rule 13a-15(f) of the Exchange Act, it being understood that such
term shall also include internal controls that relate to computer and
application controls, entity level controls and business process controls.

 

“Qualifying Auditing Firm” means a nationally recognized accounting firm
recognized by the Public Accounting Oversight Board.

 

“SAS 70” shall mean AU Section 324, Service Organizations, as adopted by the
PCAOB in its Rule 3200T, as such statement may be amended, supplemented,
modified or replaced from time to time.

 

91



--------------------------------------------------------------------------------

“SAS 70 Type II Report” shall mean a “report on the controls placed in operation
and tests of operating effectiveness” (as such term is defined in SAS 70) that
is prepared in accordance with the requirements of SAS 70.

 

“SOX” shall mean the Sarbanes-Oxley Act of 2002, as amended.

 

“specified control objectives” shall have the meaning ascribed to such term in
SAS 70.

 

e. All out of pocket costs and expenses relating to the preparation of any SAS
70 Type II Report required pursuant to this Section 32 shall be at the expense
of DWA. Prior to the commencement of each Test Period, Paramount (on behalf of
both Licensees) will provide DWA with a cost estimate for the preparation and
delivery of the SAS 70 Type II Report for the applicable Test Period, and
Paramount (on behalf of both Licensees) shall promptly notify DWA during the
applicable Test Period to the extent such cost estimate changes for any reason.
DWA shall have the opportunity to meet with Paramount, VOH and Paramount
Auditors prior to, and during, each applicable Test Period to discuss potential
cost-saving measures that can be implemented to reduce the amounts charged to
DWA for the preparation of the SAS 70 Type II Report. DWA shall always have the
right to elect not to require the preparation and delivery of a SAS 70 Type II
Report for any given Test Period. All direct and indirect costs of Paramount,
VOH, the Licensee Affiliates and the Paramount Auditors to comply with
Paramount’s and VOH’s obligations to cooperate with, provide access to and
otherwise assist DWA pursuant to this Section 32 (including the time spent by
employees or Paramount and Licensee Affiliates) shall be borne by Paramount and
VOH.

 

f. If (i) Paramount Auditor fails to deliver the SAS 70 Type II Report with
respect to any fiscal year that complies in all respects with the requirements
of, and is delivered within the time periods specified in, this Section 32, or
(ii) Paramount and VOH fail to comply in all respects with the provisions of
Section 32.c., either such failure shall constitute a material default by
Paramount and VOH and, notwithstanding anything to the contrary contained in
this Agreement, DWA shall have the automatic and immediate right to terminate
this Agreement in accordance with Section 11.2.a.(i) above.

 

Section 33. Notices. All notices hereunder shall be in writing and shall be
served by private delivery services, and shall be deemed given on the date
delivered to the following addresses (or such other addresses as such party may
hereafter designate in writing):

 

(i) If to DWA:

 

DreamWorks Animation SKG, Inc.

1000 Flower Street

Glendale, California 91201

Attention: General Counsel

 

92



--------------------------------------------------------------------------------

(ii) If to Paramount or VOH:

 

Paramount Pictures Corporation

5555 Melrose Avenue

Los Angeles, California 90038

Attention: General Counsel

 

(iii) If to DWS:

 

DreamWorks L.L.C.

1000 Flower Street

Glendale, California 91201

Attention: General Counsel

 

For all purposes under this Agreement, the provision of notice to either
Paramount or VOH shall constitute notice to both Paramount and VOH.

 

Section 34. Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument, which may be
sufficiently evidenced by one counterpart.

 

Section 35. Licensee Affiliates. To the extent any rights granted by DWA
hereunder are exercised by a Licensee Affiliate (including DWS), the following
shall apply in each instance:

 

35.1 Paramount shall be the representative, on behalf of any such Licensee
Affiliate vis-à-vis DWA. Without limiting the generality of the foregoing,
Paramount shall be responsible, on behalf of its Licensee Affiliates, for the
communication and coordination of all matters regarding to the Licensed
Pictures.

 

35.2 Licensee Affiliates shall, mutatis mutandis, be bound by and subject to all
the same obligations, restrictions, limitations and remedies that apply to
Paramount and VOH pursuant to this Agreement. Paramount and VOH shall be fully
responsible for the performance by all Licensee Affiliates of all such
obligations and for the observance of all limitations on the rights granted by
DWA under this Agreement. In the event any Licensee Affiliate fails to perform
any such obligation or observe any such limitation, DWA shall have the right to
proceed directly against Paramount and VOH for any remedy available without any
requirement to seek any such remedy from the applicable Licensee Affiliate.

 

35.3 For the avoidance of doubt and without limiting the generality of this
Section 35, any act or omission by a Licensee Affiliate that would have
constituted a breach of this Agreement had Paramount or VOH so acted or failed
to act, shall be considered a breach of this Agreement by Paramount or VOH, as
applicable. Paramount and VOH shall include in all agreements with all Licensee
Affiliates specific provisions as are necessary and appropriate to ensure that
DWA is a third party beneficiary thereunder with the right to enforce any
provision thereof directly against any such Licensee Affiliate, including,
without limitation, by seeking injunctive or other relief before any competent
court or authority. DWA’s exercise (or lack thereof) of any of its direct rights
against a Licensee Affiliate shall in no way limit DWA’s rights

 

93



--------------------------------------------------------------------------------

or remedies against Paramount under this Agreement in respect of any actions or
omissions of any Licensee Affiliate and VOH.

 

Section 36. Guaranty.

 

36.1 Paramount shall be fully responsible for the performance by VOH of all
obligations that apply to VOH pursuant to this Agreement and for the observance
of all limitations on the rights granted by DWA under this Agreement. Paramount
hereby absolutely, unconditionally and irrevocably guarantees (a) the
performance of all obligations of VOH under this Agreement, and (b) the punctual
payment and performance when due of all obligations of VOH now or hereafter
existing under this Agreement, whether direct or indirect, absolute or
contingent, and whether for Gross Receipts, fees, indemnities, costs, expenses
or otherwise (such obligations being the “Guaranteed Obligations”), and agrees
to pay any and all expenses (including, without limitation, reasonable fees and
expenses of outside counsel) incurred by DWA in enforcing any rights under this
Section 36.1. In the event VOH fails to observe any such limitation or perform
or pay when due any Guaranteed Obligation, DWA shall have the right to proceed
directly against Paramount for any remedy available without any requirement to
seek any such remedy from VOH. The continuing guaranty obligations of Paramount
under this Section 36.1 are independent of the obligations of VOH under this
Agreement and shall only terminate upon termination, expiration or satisfaction
in full of the Guaranteed Obligations but not otherwise. For the avoidance of
doubt, without the prior consent of DWA (which consent shall not be unreasonably
withheld or delayed), Paramount may not discharge or assign its obligations
under this Section 36.1 and no assignment by Paramount hereunder shall relieve
Paramount of such obligations.

 

The Licensees acknowledge and agree that DWA shall not suffer any adverse
consequences as a result of the bifurcation hereunder of the license of
Distribution Rights to Paramount and VOH in the Domestic Territory and
International Territory, respectively. In connection therewith and without
limiting anything contained herein, the Licensees agree to indemnify, defend and
hold harmless DWA, its parent and Affiliates, employees, agents, managers,
directors and shareholders against any loss, liability or expense incurred by
DWA by reason of such bifurcated grants of rights to the extent such loss,
liability or expense would not have been incurred had DWA solely licensed
Paramount the Distribution Rights throughout the Territory.

 

[Signature Page to Follow]

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

Paramount Pictures Corporation

By

   

Its

   

 

DreamWorks Animation SKG, Inc.

By

   

Its

   

 

DreamWorks L.L.C.

By

   

Its

   

 

VIACOM OVERSEAS HOLDINGS C.V.

By:   VIACOM NETHERLANDS MANAGEMENT L.L.C., General Partner    

By

           

Michael D. Fricklas

Executive Vice President

Date:                                     

 

95